     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 1 of 137


                                                                       APPEAL,CONSOL
                             U.S. District Court
                  District of Columbia (Washington, DC)
            CIVIL DOCKET FOR CASE #: 1:19−mc−00145−TSC

IN THE MATTER OF THE FEDERAL BUREAU OF          Date Filed: 08/20/2019
PRISONS' EXECUTION PROTOCOL CASES               Jury Demand: None
Assigned to: Judge Tanya S. Chutkan             Nature of Suit: 550 Prisoner Petition: Civil
Member cases:                                   Rights (Other)
   1:19−cv−03520−TSC                            Jurisdiction: U.S. Government Defendant
   1:20−cv−00474−TSC
   1:20−cv−00557−TSC
   1:20−cv−01693−TSC
   1:20−cv−02481−TSC
 Cases: 1:05−cv−02337−TSC
        1:07−cv−02145−TSC
        1:12−cv−00782−TSC
        1:13−cv−00938−TSC
        1:20−cv−03184−TSC
        1:20−cv−00557−TSC
        1:19−cv−03214−TSC
        1:19−cv−03570−TSC
        1:20−cv−01693−TSC
        1:19−cv−03611−TSC
        1:20−cv−00474−TSC
        1:20−cv−02481−TSC
Case in other court: USCA, 19−05322
                     USCA, 20−05199
                     USCA, 20−05206
                     USCA, 20−05210
                     USCA, 20−05252
                     USCA, 20−05260
                     USCA, 20−05285
                     USCA, 20−05329
                     USCA, 20−05345
                     USCA, 20−05361
Cause: 42:1981 Civil Rights
In Re
IN THE MATTER OF THE
FEDERAL BUREAU OF PRISONS'
EXECUTION PROTOCOL CASES

Plaintiff


                                                                                               1
     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 2 of 137


JAMES H. ROANE, JR.,                represented by Joshua Christopher Toll
(05cv2337)                                         KING & SPALDING, LLP
                                                   1700 Pennsylvania Avenue, NW
                                                   Suite 200
                                                   Washington, DC 20002
                                                   (202) 737−8616
                                                   Email: jtoll@kslaw.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Paul F. Enzinna
                                                  ELLERMAN ENZINNA PLLC
                                                  1050 30th Street NW
                                                  Washington, DC 20007
                                                  (202) 753−5553
                                                  Fax: (617) 289−0512
                                                  Email: penzinna@ellermanenzinna.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Plaintiff
RICHARD TIPTON                      represented by Brandon David Almond
(05cv2337)                                         TROUTMAN SANDERS LLP
                                                   401 9th Street, NW
                                                   Suite 1000
                                                   Washington, DC 20004
                                                   (202) 274−2864
                                                   Fax: (202) 274−2994
                                                   Email: brandon.almond@troutmansanders.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Charles Anthony Zdebski
                                                  ECKERT SEAMANS CHERIN &
                                                  MELLOTT, LLC
                                                  Telecommunications Law
                                                  1717 Pennsylvania Avenue, N.W.
                                                  12th Floor
                                                  Washington, DC 20005
                                                  (202) 659−6605
                                                  Fax: (202) 659−6699
                                                  Email: czdebski@eckertseamans.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Joshua Christopher Toll
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Gerald Wesley King , Jr.
                                                  FEDERAL PUBLIC DEFENDER

                                                                                          2
     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 3 of 137


                                                 129 West Trade Street
                                                 Ste 300
                                                 Charlotte, NC 28202
                                                 704−374−0720
                                                 Email: gerald_king@fd.org
                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED

Plaintiff
CORY JOHNSON                        represented by Charles Frederick Walker
(05cv2337)                                         SKADDEN, ARPS, SLATE, MEAGHER
                                                   & FLOM LLP
                                                   1440 New York Avenue, NW
                                                   Washington, DC 20005
                                                   (202) 371−7000
                                                   Email: Charles.Walker@skadden.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                 Charles Anthony Zdebski
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Donald P. Salzman
                                                 SKADDEN, ARPS, SLATE, MEAGHER
                                                 & FLOM LLP
                                                 1440 New York Avenue, NW
                                                 Washington, DC 20005
                                                 (202) 371−7983
                                                 Fax: (202) 661−9063
                                                 Email: Donald.salzman@skadden.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Christopher Toll
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Steven M Albertson
                                                 SKADDEN, ARPS, SLATE, MEAGHER
                                                 & FLOM LLP
                                                 1440 New York Avenue, NW
                                                 Washington, DC 20005
                                                 (202) 371−7112
                                                 Email: Steven.Albertson@skadden.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Alex Drylewski
                                                 SKADDEN, ARPS, SLATE, MEAGHER

                                                                                       3
     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 4 of 137


                                                & FLOM LLP
                                                One Manhattan West
                                                New York, NY 10001−8602
                                                (212) 735−2129
                                                Fax: (917) 777−2129
                                                Email: alexander.drylewski@skadden.com
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                Andrew R. Beatty
                                                SKADDEN, ARPS, SLATE, MEAGHER
                                                & FLOM LLP
                                                One Manhattan West
                                                New York, NY 10001−8602
                                                212−735−3278
                                                Email: abeatty@skadden.com
                                                ATTORNEY TO BE NOTICED

Plaintiff
JULIUS ROBINSON                     represented by Celeste Bacchi
07−cv−02145−TSC                                    OFFICE OF THE PUBLIC DEFENDER
                                                   321 East 2nd Street
                                                   Los Angeles, CA 90012
                                                   213−894−1887
                                                   Fax: 213−894−0081
                                                   Email: celeste_bacchi@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Craig Anthony Harbaugh
                                                FEDERAL PUBLIC DEFENDER,
                                                CENTRAL DISTRICT OF CALIFORNIA
                                                321 East Second Street
                                                Los Angeles, CA 90012
                                                (213) 894−7865
                                                Fax: (213) 894−0310
                                                Email: craig_harbaugh@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jonathan Charles Aminoff
                                                FEDERAL PUBLIC DEFENDER,
                                                CENTRAL DISTRICT OF CALIFORNIA
                                                321 East Second Street
                                                Los Angeles, CA 90012
                                                (213) 894−5374
                                                Fax: (213) 894−0310
                                                Email: jonathan_aminoff@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Plaintiff

                                                                                         4
     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 5 of 137


ALFRED BOURGEOIS                    represented by Alexander Louis Kursman
12−cv−00782−TSC                                    OFFICE OF THE FEDERAL
                                                   COMMUNITY DEFENDER/EDPA
                                                   601 Walnut Street
                                                   Suite 545 West
                                                   Philadelphia, PA 19106
                                                   (215) 928−0520
                                                   Email: alex_kursman@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Billy H. Nolas
                                                FEDERAL COMMUNITY DEFENDER
                                                OFFICE FOR THE EDPA
                                                601 Walnut Street
                                                Suite 545W
                                                Philadelphia, PA 19106
                                                (215) 928−0520
                                                Fax: (215) 928−0826
                                                Email: billy_nolas@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Plaintiff
CHADRICK EVAN FULKS                 represented by Amy Gershenfeld Donnella
13cv938                                            FEDERAL COMMUNITY DEFENDER
                                                   OFFICE FOR THE EDPA
                                                   601 Walnut Street
                                                   Suite 545W
                                                   Philadelphia, PA 19106
                                                   (215) 928−0520
                                                   Email: amy_donnella@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Billy H. Nolas
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Joseph William Luby
                                                FEDERAL PUBLIC DEFENDER/EDPA
                                                601 Walnut Street
                                                Suite 545 West
                                                Philadelphia, PA 19106
                                                (215) 928−0520
                                                Email: joseph_luby@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Shawn Nolan
                                                FEDERAL COMMUNITY DEFENDER

                                                                                5
     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 6 of 137


                                                  OFFICE, EASTERN DISTRICT OF
                                                  PENN
                                                  601 Walnut Street
                                                  Suite 545 W
                                                  Philadelphia, PA 19107
                                                  (215) 928−0528
                                                  Fax: (215) 928−0826
                                                  Email: Shawn_Nolan@fd.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Plaintiff
DANIEL LEWIS LEE                    represented by Danielle Desaulniers Stempel
TERMINATED: 10/26/2020                             555 13th ST NW
                                                   Washington, DC 20004
                                                   202−804−7798
                                                   Email: danielle.stempel@hoganlovells.com
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                  David S. Victorson
                                                  HOGAN LOVELLS US LLP
                                                  555 Thirteenth Street, NW
                                                  Washington, DC 20004
                                                  (202) 637−2061
                                                  Email: david.victorson@hoganlovells.com
                                                  TERMINATED: 10/26/2020

                                                  Elizabeth Hagerty
                                                  U.S. ATTORNEY'S OFFICE
                                                  1801 California Street
                                                  Suite 1600
                                                  Denver, CO 80202
                                                  303−454−0101
                                                  Fax: 303−454−0411
                                                  Email: elizabeth.hagerty@usdoj.gov
                                                  TERMINATED: 01/02/2020

                                                  John D. Beck
                                                  HOGAN LOVELLS US LLP
                                                  390 Madison Ave
                                                  New York, NY 10017
                                                  (212) 918−3000
                                                  Fax: (212) 918−3100
                                                  TERMINATED: 10/26/2020
                                                  PRO HAC VICE

                                                  Pieter Van Tol
                                                  HOGAN LOVELLS US LLP
                                                  390 Madison Ave
                                                  New York, NY 10017
                                                  (212) 918−3000

                                                                                              6
     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 7 of 137


                                                  Fax: (212) 918−3100
                                                  Email: pieter.vantol@hoganlovells.com
                                                  TERMINATED: 10/26/2020
                                                  PRO HAC VICE

Plaintiff
WESLEY IRA PURKEY                   represented by Andres C. Salinas
                                                   WILMER CUTLER HALE AND DORR
                                                   LLP
                                                   1875 Pennsylvania Avenue NW
                                                   Washington, DC 20006
                                                   202−663−6289
                                                   Email: andres.salinas@wilmerhale.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Alan E. Schoenfeld
                                                  WILMER CUTLER PICKERING HALE
                                                  & DORR, LLP
                                                  250 Greenwich Street
                                                  7 World Trade Center
                                                  New York, NY 10007
                                                  (212) 937−7294
                                                  Fax: (212) 230−8888
                                                  Email: alan.schoenfeld@wilmerhale.com
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Arin Hillary Smith
                                                  WILMER CUTLER PICKERING HALE
                                                  & DORR LLP
                                                  1875 Pennsylvania Avenue NW
                                                  Washington, DC 20006
                                                  202−663−6959
                                                  Email: arin.smith@wilmerhale.com
                                                  TERMINATED: 03/03/2020

                                                  Ryan M. Chabot
                                                  WILMER CUTLER PICKERING HALE
                                                  & DORR LLP
                                                  250 Greenwich Street
                                                  New York, NY 10007
                                                  (212) 295−6513
                                                  Fax: (212) 230−8888
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

Plaintiff
NORRIS G. HOLDER, JR.               represented by Scott Wilson Braden
19−cv−03520−TSC                                    FEDERAL PUBLIC DEFENDER
                                                   EASTERN DISTRICT OF ARKANSAS


                                                                                          7
Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 8 of 137


                                          Capital Habeas Unit
                                          1401 West Capitol Street
                                          1401 West Capital
                                          Suite 490
                                          Little Rock, AR 72201
                                          501−324−6114
                                          Fax: 501−324−5630
                                          Email: scott_braden@fd.org
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Andrew Moshos
                                          MORRIS NICHOLS ARSHT &
                                          TUNNELL LLP
                                          1201 North Market Street
                                          P.O. Box 1347
                                          Wilmington, DE 19899−1347
                                          302−351−9197
                                          Fax: 302−425−3011
                                          Email: amoshos@mnat.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Jeffrey Lyons
                                          MORRIS NICHOLS ARSHT &
                                          TUNNELL LLP
                                          1201 North Market Street
                                          P.O. Box 1347
                                          Wilmington, DE 19899−1347
                                          302−351−9390
                                          Fax: 302−498−6236
                                          Email: jlyons@mnat.com
                                          TERMINATED: 03/27/2020
                                          PRO HAC VICE

                                          Jennifer Ying
                                          MORRIS NICHOLS ARSHT &
                                          TUNNELL LLP
                                          1201 North Market Street, P.O. Box 1347
                                          Wilmington, DE 19899−1347
                                          302−351−9243
                                          Fax: 302−225−2570
                                          Email: jying@mnat.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Stephen J. Kraftschik
                                          POLSINELLI PC
                                          222 Delaware Avenue
                                          Suite 1101
                                          Wilmington, DE 19801
                                          302−252−0926


                                                                                    8
     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 9 of 137


                                                Email: skraftschik@polsinelli.com
                                                TERMINATED: 02/14/2020
                                                PRO HAC VICE

Plaintiff
KEITH NELSON                        represented by Dale Andrew Baich
20−cv−557                                          OFFICE OF THE FEDERAL PUBLIC
                                                   DEFENDER
                                                   850 West Adams St.
                                                   Suite 201
                                                   Phoenix, AZ 85007
                                                   602−382−2816
                                                   Email: Dale_Baich@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Jennifer M. Moreno
                                                OFFICE OF THE PUBLIC FEDERAL
                                                DEFENDER, DISTICT OF ARIZONA
                                                850 West Adams Street
                                                Suite 201
                                                Phoenix, AZ 85007−2730
                                                602−382−2718
                                                Fax: 602−889−3960
                                                Email: jennifer_moreno@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Brian J O'Sullivan
                                                CROWELL & MORING LLP
                                                590 Madison Avenue
                                                New York, NY 10022
                                                212−803−4056
                                                Fax: 212−223−4134
                                                Email: bosullivan@crowell.com
                                                TERMINATED: 09/11/2020

                                                Kathryn Louise Clune
                                                CROWELL & MORING, LLP
                                                1001 Pennsylvania Avenue, NW
                                                Washington, DC 20004
                                                (202) 624−2500
                                                Fax: (202) 628−5116
                                                Email: kclune@crowell.com
                                                TERMINATED: 09/11/2020

                                                Michael Robles
                                                CROWELL & MORING LLP
                                                590 Madison Avenue
                                                New York, NY 10022
                                                212−803−4035
                                                Email: mrobles@crowell.com

                                                                                    9
     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 10 of 137


                                                TERMINATED: 09/11/2020
                                                PRO HAC VICE

Plaintiff
BRANDON BERNARD                     represented by Ginger Dawn Anders
20−cv−00474                                        MUNGER, TOLLES & OLSON LLP
                                                   601 Massachusetts Avenue, NW
                                                   Suite 500e
                                                   Washington, DC 20001−5369
                                                   202−220−1107
                                                   Fax: 213−683−5112
                                                   Email: ginger.anders@mto.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Brendan B. Gants
                                                MUNGER, TOLLES & OLSON LLP
                                                601 Massachusetts Avenue, NW
                                                Suite 500e
                                                Washington, DC 20001−5369
                                                202−220−1121
                                                Fax: 202−220−2300
                                                Email: brendan.gants@mto.com
                                                ATTORNEY TO BE NOTICED

                                                Jonathan S. Meltzer
                                                MUNGER, TOLLES & OLSON LLP
                                                601 Massachusetts Avenue, NW
                                                Suite 500e
                                                Washington, DC 20001−5369
                                                202−220−1105
                                                Email: Jonathan.Meltzer@mto.com
                                                ATTORNEY TO BE NOTICED

Plaintiff
KEITH NELSON                        represented by Dale Andrew Baich
20−cv−557 TSC                                      (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Harry P. Cohen
                                                CROWELL & MORING LLP
                                                590 Madison Avenue
                                                New York, NY 10022
                                                212−803−4044
                                                Fax: 212−223−4134
                                                Email: hcohen@crowell.com
                                                TERMINATED: 09/11/2020
                                                PRO HAC VICE

                                                James K. Stronski


                                                                                  10
     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 11 of 137


                                                  CROWELL & MORING LLP
                                                  590 Madison Avenue
                                                  New York, NY 10022
                                                  212−895−4217
                                                  Fax: 212−223−4134
                                                  Email: jstronski@crowell.com
                                                  TERMINATED: 09/11/2020
                                                  PRO HAC VICE

                                                  Kathryn Louise Clune
                                                  (See above for address)
                                                  TERMINATED: 09/11/2020

Plaintiff
CHRISTOPHER ANDRE VIALVA            represented by Michael F. Williams
                                                   KIRKLAND & ELLIS LLP
                                                   1301 Pennsylvania Ave., NW
                                                   Washington, DC 20004
                                                   (202) 389−5123
                                                   Fax: (202) 389−5200
                                                   Email: michael.williams@kirkland.com
                                                   TERMINATED: 09/30/2020
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Susan M. Otto
                                                  FEDERAL PUBLIC DEFENDER
                                                  ORGANIZATION
                                                  215 Dean A. McGee Avenue
                                                  Suite 109
                                                  Oklahoma City, OK 73102
                                                  405−609−5930
                                                  Fax: 405−609−5932
                                                  Email: susan_otto@fd.org
                                                  TERMINATED: 09/30/2020
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Plaintiff
WILLIAM EMMETT LECROY               represented by Gregory Stuart Smith
45795−019                                          LAW OFFICES OF GREGORY S. SMITH
USP TERRE HAUTE                                    913 East Capitol Street, SE
4700 BUREAU ROAD SOUTH                             Washington, DC 20003
P.O. BOX 33                                        (202) 460−3381
TERRE HAUTE, IN 47808                              Fax: (877) 809−9113
TERMINATED: 12/08/2020                             Email: gregsmithlaw@verizon.net
                                                   TERMINATED: 12/08/2020


V.
Intervenor Plaintiff

                                                                                          11
  Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 12 of 137


BRUCE WEBSTER                    represented by Evan D. Miller
(05cv2337)                                      VINSON & ELKINS LLP
                                                2200 Pennsylvania Avenue, NW
                                                Suite 500 West
                                                Washington, DC 20037
                                                (202) 639−6605
                                                Email: emiller@velaw.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                               Joshua Christopher Toll
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Kathryn B. Codd
                                               VINSON & ELKINS, L.L.P.
                                               2200 Pennsylvania Avenue, NW
                                               Suite 500−West
                                               Washington, DC 20037
                                               (202) 639−6536
                                               Fax: (202) 639−8936
                                               Email: kcodd@velaw.com
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Eric Hernandez
                                               GREENBERG TRAURIG, P.A.
                                               333 SE 2nd Avenue
                                               Suite 4400
                                               Miami, FL 33131
                                               305−579−0570
                                               Fax: 305−961−5727
                                               Email: hernandezeric@gtlaw.com
                                               TERMINATED: 02/27/2020

                                               Jeanne Vosberg Sourgens
                                               VINSON & ELKINS L.L.P
                                               The Willard Office Building
                                               1455 Pennsylvania Avenue, NW
                                               Suite 600
                                               Washington, DC 20004
                                               (202) 639−6633
                                               Fax: (202) 639−6604
                                               ATTORNEY TO BE NOTICED

                                               Robert E. Waters
                                               KING & SPALDING, LLP
                                               1700 Pennsylvania Avenue, NW
                                               Suite 200
                                               Washington, DC 20006
                                               (202) 737−0500


                                                                                12
    Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 13 of 137


                                               Email: rwaters@velaw.com
                                               ATTORNEY TO BE NOTICED

                                               William E. Lawler , III
                                               VINSON & ELKINS LLP
                                               2200 Pennsylvania Avenue, NW
                                               Suite 500 West
                                               Washington, DC 20037
                                               202−639−6676
                                               Email: wlawler@velaw.com
                                               ATTORNEY TO BE NOTICED

                                               Yousri H. Omar
                                               VINSON & ELKINS LLP
                                               2200 Pennsylvania Avenue, NW
                                               Suite 500 West
                                               Washington, DC 20037
                                               (202) 639−6500
                                               Email: yomar@velaw.com
                                               ATTORNEY TO BE NOTICED

Intervenor Plaintiff
ANTHONY BATTLE                     represented by Joshua Christopher Toll
(05cv2337)                                        (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Margaret O'Donnell
                                               P.O. Box 4815
                                               Frankfort, KY 40604−4815
                                               (502) 320−1837
                                               Fax: (502) 227−4669
                                               Email: mod@dcr.net
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Abigail Bortnick
                                               KING & SPALDING LLP
                                               1700 Pennsylvania Avenue, NW
                                               Washington, DC 20006
                                               (202) 626−5502
                                               Fax: (202) 626−3737
                                               Email: abortnick@kslaw.com
                                               ATTORNEY TO BE NOTICED

                                               William E. Hoffmann , Jr.
                                               KING & SPALDING, LLP
                                               1180 Peachtree Street, NE
                                               Atlanta, GA 30309
                                               (404) 572−3383
                                               Fax: (404) 572−5136
                                               ATTORNEY TO BE NOTICED

                                                                              13
    Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 14 of 137



Intervenor Plaintiff
ORLANDO HALL                       represented by Amy J. Lentz
(05cv2337)                                        STEPTOE & JOHNSON LLP
                                                  1330 Connecticut Avenue, NW
                                                  Washington, DC 20036
                                                  (202) 429−1320
                                                  Email: alentz@steptoe.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                 Joshua Christopher Toll
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Mark Joseph Hulkower
                                                 STEPTOE & JOHNSON LLP
                                                 1330 Connecticut Avenue, NW
                                                 Washington, DC 20036−1795
                                                 (202) 429−6221
                                                 Email: mhulkower@steptoe.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Matthew John Herrington
                                                 STEPTOE & JOHNSON LLP
                                                 1330 Connecticut Avenue, NW
                                                 Washington, DC 20036−1795
                                                 (202) 429−8164
                                                 Email: mherrington@steptoe.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Robert A. Ayers
                                                 STEPTOE & JOHNSON LLP
                                                 1330 Connecticut Avenue, NW
                                                 Washington, DC 20036
                                                 (202) 429−6401
                                                 Email: rayers@steptoe.com
                                                 ATTORNEY TO BE NOTICED

Intervenor Plaintiff
DUSTIN LEE HONKEN                  represented by Amelia J. Schmidt
                                                  KAISER DILLON, PLLC
                                                  1099 14th Street
                                                  Suite 800 West
                                                  Washington, DC 20005
                                                  202−869−1301
                                                  Email: aschmidt@KaiserDillon.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                                                     14
     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 15 of 137




                                                   Jonathan Jeffress
                                                   KAISER DILLON, PLLC
                                                   1099 14th Street
                                                   Suite 800 West
                                                   Washington, DC 20005
                                                   (202) 640−4430
                                                   Fax: (202) 280−1034
                                                   Email: jjeffress@kaiserdillon.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Shawn Nolan
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED


V.
Defendant
KAREN TANDY                         represented by Bradley P. Humphreys
Administrator, Drug Enforcement                    U.S. DEPARTMENT OF JUSTICE
Administration (05cv2337)                          Civil Division, Federal Programs Branch
                                                   1100 L Street, NW
                                                   Washington, DC 20005
                                                   (202) 305−0878
                                                   Fax: (202) 639−6066
                                                   Email: bradley.humphreys@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Cristen Cori Handley
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street, NW
                                                   Washington, DC 20005
                                                   202−305−2677
                                                   Email: Cristen.Handley@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Denise M. Clark
                                                   U.S. ATTORNEY'S OFFICE FOR THE
                                                   DISTRICT OF COLUMBIA
                                                   555 Fourth Street, NW
                                                   Washington, DC 20530
                                                   (202) 252−6605
                                                   Fax: (202) 252−2599
                                                   Email: denise.clark@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED


                                                                                             15
Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 16 of 137




                                           Jean Lin
                                           U.S. DEPARTMENT OF JUSTICE
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, NW
                                           Room 11532
                                           Washington, DC 20005
                                           (202) 514−3716
                                           Fax: (202) 616−8470
                                           Email: jean.lin@usdoj.gov
                                           LEAD ATTORNEY
                                           ATTORNEY TO BE NOTICED

                                           Johnny Hillary Walker , III
                                           U.S. ATTORNEY'S OFFICE FOR THE
                                           DISTRICT OF COLUMBIA
                                           Civil Division
                                           555 4th Street NW
                                           Washington, DC 20530
                                           (202) 252−2575
                                           Email: johnny.walker@usdoj.gov
                                           LEAD ATTORNEY
                                           ATTORNEY TO BE NOTICED

                                           Jonathan D. Kossak
                                           U.S. DEPARTMENT OF JUSTICE
                                           Federal Programs Branch
                                           1100 L Street, NW
                                           Washington, DC 20005
                                           (202) 305−0612
                                           Email: jonathan.kossak@usdoj.gov
                                           LEAD ATTORNEY
                                           ATTORNEY TO BE NOTICED

                                           Paul R. Perkins
                                           U.S. DEPARTMENT OF JUSTICE
                                           Civil Division
                                           950 Pennsylvania Ave, NW
                                           Washington, DC 20530
                                           202−514−5090
                                           Email: paul.r.perkins@usdoj.gov
                                           LEAD ATTORNEY
                                           ATTORNEY TO BE NOTICED

                                           Peter S. Smith
                                           UNITED STATES ATTORNEY'S
                                           OFFICE
                                           Appellate Division
                                           555 4th Street, NW
                                           Eighth Floor
                                           Washington, DC 20530−0001
                                           (202) 252−6769


                                                                                     16
    Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 17 of 137


                                                   Fax: (202) 514−8779
                                                   Email: peter.smith@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Alan Burch
                                                   U.S. ATTORNEY'S OFFICE FOR THE
                                                   DISTRICT OF COLUMBIA
                                                   555 Fourth Street, NW
                                                   Washington, DC 20530
                                                   (202) 252−2550
                                                   Email: alan.burch@usdoj.gov
                                                   TERMINATED: 09/23/2020

                                                   Ethan Price Davis
                                                   KING & SPALDING LLP
                                                   101 Second Street
                                                   Suite 1000
                                                   San Francisco, CA 94105
                                                   415−318−1228
                                                   Email: edavis@kslaw.com
                                                   TERMINATED: 07/03/2020

Defendant
HARLEY G. LAPPIN                       represented by Bradley P. Humphreys
Director, Federal Bureau of Prisons;                  (See above for address)
05cv2337;07cv02145                                    LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Cristen Cori Handley
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Denise M. Clark
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Jean Lin
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Johnny Hillary Walker , III
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Jonathan D. Kossak
                                                   (See above for address)
                                                   LEAD ATTORNEY

                                                                                    17
    Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 18 of 137


                                                   ATTORNEY TO BE NOTICED

                                                   Paul R. Perkins
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Alan Burch
                                                   (See above for address)
                                                   TERMINATED: 09/23/2020

                                                   Ethan Price Davis
                                                   (See above for address)
                                                   TERMINATED: 07/03/2020

Defendant
NEWTON E. KENDIG, II                   represented by Bradley P. Humphreys
Medical Director, Health Services                     (See above for address)
Division, Federal Bureau of Prisons;                  LEAD ATTORNEY
05cv2337;12cv782 ;13cv938                             ATTORNEY TO BE NOTICED

                                                   Cristen Cori Handley
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Denise M. Clark
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Jean Lin
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Johnny Hillary Walker , III
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Jonathan D. Kossak
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Paul R. Perkins
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Peter S. Smith

                                                                                 18
    Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 19 of 137


                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Robert J. Erickson
                                                    U. S. DEPARTMENT OF JUSTICE
                                                    950 Pennsylvania Avenue, NW
                                                    Room 1515
                                                    Washington, DC 20530
                                                    (202) 514−2841
                                                    Fax: (202) 305−2121
                                                    Email: robert.erickson@usdoj.gov
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Alan Burch
                                                    (See above for address)
                                                    TERMINATED: 09/23/2020

                                                    Ethan Price Davis
                                                    (See above for address)
                                                    TERMINATED: 07/03/2020

Defendant
MARK BEZY                               represented by Bradley P. Humphreys
Warden, U.S. Penitentiary Terre Haute                  (See above for address)
(05cv2337)                                             LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                    Cristen Cori Handley
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Denise M. Clark
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Jean Lin
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Johnny Hillary Walker , III
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Jonathan D. Kossak
                                                    (See above for address)
                                                    LEAD ATTORNEY

                                                                                       19
     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 20 of 137


                                                      ATTORNEY TO BE NOTICED

                                                      Paul R. Perkins
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Peter S. Smith
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Robert J. Erickson
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Alan Burch
                                                      (See above for address)
                                                      TERMINATED: 09/23/2020

                                                      Ethan Price Davis
                                                      (See above for address)
                                                      TERMINATED: 07/03/2020

Defendant
JOHN DOES                                 represented by Bradley P. Humphreys
I−V, Individually and in their official                  (See above for address)
capacities 05cv2337; 12cv00782 I−X                       LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                      Cristen Cori Handley
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Denise M. Clark
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Jean Lin
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Johnny Hillary Walker , III
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Jonathan D. Kossak

                                                                                    20
    Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 21 of 137


                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               TERMINATED: 09/23/2020

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
THOMAS WEBSTER                     represented by Bradley P. Humphreys
M.D.− Clinical Director;                          (See above for address)
05cv2337;12cv782; 13cv938                         LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                                                             21
    Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 22 of 137




                                                        Alan Burch
                                                        (See above for address)
                                                        TERMINATED: 09/23/2020

                                                        Ethan Price Davis
                                                        (See above for address)
                                                        TERMINATED: 07/03/2020

Defendant
ERIC H. HOLDER, JR.                         represented by Bradley P. Humphreys
Attorney General for the United States of                  (See above for address)
America; 05cv2337; 12cv782;13cv938                         LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                        Cristen Cori Handley
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Denise M. Clark
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Jean Lin
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Johnny Hillary Walker , III
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Jonathan D. Kossak
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Paul F. Enzinna
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Paul R. Perkins
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Alan Burch
                                                        (See above for address)

                                                                                      22
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 23 of 137


                                              TERMINATED: 09/23/2020

                                              Ethan Price Davis
                                              (See above for address)
                                              TERMINATED: 07/03/2020

Defendant
MICHAEL B. MUKASEY                represented by Bradley P. Humphreys
07−cv−02145−TSC                                  (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Cristen Cori Handley
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Denise M. Clark
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jean Lin
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Johnny Hillary Walker , III
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jonathan D. Kossak
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Paul R. Perkins
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Alan Burch
                                              (See above for address)
                                              TERMINATED: 09/23/2020

                                              Ethan Price Davis
                                              (See above for address)
                                              TERMINATED: 07/03/2020

Defendant


                                                                            23
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 24 of 137


KAREN TANDY                       represented by Bradley P. Humphreys
07−cv−02145−TSC                                  (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Cristen Cori Handley
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Denise M. Clark
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jean Lin
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Johnny Hillary Walker , III
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jonathan D. Kossak
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Paul R. Perkins
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Alan Burch
                                              (See above for address)
                                              TERMINATED: 09/23/2020

                                              Ethan Price Davis
                                              (See above for address)
                                              TERMINATED: 07/03/2020

Defendant
ALAN R. DOERHOFF                  represented by Bradley P. Humphreys
07−cv−02145−TSC                                  (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Cristen Cori Handley
                                              (See above for address)
                                              LEAD ATTORNEY

                                                                            24
     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 25 of 137


                                                       ATTORNEY TO BE NOTICED

                                                       Denise M. Clark
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Jean Lin
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Johnny Hillary Walker , III
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Jonathan D. Kossak
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Paul R. Perkins
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Alan Burch
                                                       (See above for address)
                                                       TERMINATED: 09/23/2020

                                                       Ethan Price Davis
                                                       (See above for address)
                                                       TERMINATED: 07/03/2020

Defendant
JOHN DOES                                  represented by Bradley P. Humphreys
I−IV, Individually and in their official                  (See above for address)
capacities; 07−cv−02145−TSC                               LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                       Cristen Cori Handley
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Denise M. Clark
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Jean Lin

                                                                                     25
    Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 26 of 137


                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               TERMINATED: 09/23/2020

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
MICHELE LEONHART                   represented by Bradley P. Humphreys
07−cv−02145; 12cv782; 13cv938                     (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                                                             26
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 27 of 137




                                              Jonathan D. Kossak
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Paul R. Perkins
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Alan Burch
                                              (See above for address)
                                              TERMINATED: 09/23/2020

                                              Ethan Price Davis
                                              (See above for address)
                                              TERMINATED: 07/03/2020

Defendant
CHARLES E. SAMUELS, JR.           represented by Bradley P. Humphreys
07−cv−02145; 12−cv−00782                         (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Cristen Cori Handley
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Denise M. Clark
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jean Lin
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Johnny Hillary Walker , III
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jonathan D. Kossak
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Paul R. Perkins
                                              (See above for address)

                                                                            27
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 28 of 137


                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Alan Burch
                                              (See above for address)
                                              TERMINATED: 09/23/2020

                                              Ethan Price Davis
                                              (See above for address)
                                              TERMINATED: 07/03/2020

Defendant
JOHN F. CARAWAY                   represented by Bradley P. Humphreys
07cv2145; 13cv938                                (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Cristen Cori Handley
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Denise M. Clark
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jean Lin
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Johnny Hillary Walker , III
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jonathan D. Kossak
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Paul R. Perkins
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Alan Burch
                                              (See above for address)
                                              TERMINATED: 09/23/2020

                                              Ethan Price Davis

                                                                            28
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 29 of 137


                                                 (See above for address)
                                                 TERMINATED: 07/03/2020

Defendant
UNITED STATES DEPARTMENT          represented by Bradley P. Humphreys
OF JUSTICE                                       (See above for address)
12cv782; 13cv938                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Cristen Cori Handley
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Denise M. Clark
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Jean Lin
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Johnny Hillary Walker , III
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Jonathan D. Kossak
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Paul R. Perkins
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Alan Burch
                                                 (See above for address)
                                                 TERMINATED: 09/23/2020

                                                 Ethan Price Davis
                                                 (See above for address)
                                                 TERMINATED: 07/03/2020

Defendant
PAUL LAIRD                        represented by Bradley P. Humphreys
12−cv−00782                                      (See above for address)
                                                 LEAD ATTORNEY


                                                                               29
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 30 of 137


                                              ATTORNEY TO BE NOTICED

                                              Cristen Cori Handley
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Denise M. Clark
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jean Lin
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Johnny Hillary Walker , III
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jonathan D. Kossak
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Paul R. Perkins
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Alan Burch
                                              (See above for address)
                                              TERMINATED: 09/23/2020

                                              Ethan Price Davis
                                              (See above for address)
                                              TERMINATED: 07/03/2020

Defendant
KERRY J. FORESTAL                 represented by Bradley P. Humphreys
12cv782;13cv938                                  (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Cristen Cori Handley
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Denise M. Clark

                                                                            30
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 31 of 137


                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jean Lin
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Johnny Hillary Walker , III
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jonathan D. Kossak
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Paul R. Perkins
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Alan Burch
                                              (See above for address)
                                              TERMINATED: 09/23/2020

                                              Ethan Price Davis
                                              (See above for address)
                                              TERMINATED: 07/03/2020

Defendant
CHARLES L. LOCKETT                represented by Bradley P. Humphreys
12−cv−00782                                      (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Cristen Cori Handley
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Denise M. Clark
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jean Lin
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                                                            31
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 32 of 137




                                              Johnny Hillary Walker , III
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jonathan D. Kossak
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Paul R. Perkins
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Alan Burch
                                              (See above for address)
                                              TERMINATED: 09/23/2020

                                              Ethan Price Davis
                                              (See above for address)
                                              TERMINATED: 07/03/2020

Defendant
WILLIAM P. BARR                   represented by Bradley P. Humphreys
19−cv−03214−TSC                                  (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Cristen Cori Handley
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Johnny Hillary Walker , III
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Paul R. Perkins
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Scott A.C. Meisler
                                              U.S. DEPARTMENT OF JUSTICE
                                              950 Pennsylvania Ave NW
                                              Ste 1264
                                              Washington, DC 20530
                                              202−307−3803
                                              Email: scott.meisler@usdoj.gov

                                                                               32
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 33 of 137


                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Alan Burch
                                              (See above for address)
                                              TERMINATED: 09/23/2020

                                              Jean Lin
                                              (See above for address)
                                              ATTORNEY TO BE NOTICED

Defendant
JEFFREY E. KRUEGER                represented by Bradley P. Humphreys
19−cv−03214−TSC                                  (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Cristen Cori Handley
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Johnny Hillary Walker , III
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Paul R. Perkins
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Scott A.C. Meisler
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Alan Burch
                                              (See above for address)
                                              TERMINATED: 09/23/2020

Defendant
JOSEPH MCCLAIN                    represented by Bradley P. Humphreys
19−cv−03214−TSC                                  (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Cristen Cori Handley
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED


                                                                            33
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 34 of 137




                                              Johnny Hillary Walker , III
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Paul R. Perkins
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Alan Burch
                                              (See above for address)
                                              TERMINATED: 09/23/2020

Defendant
RADM CHRIS A. BINA                represented by Bradley P. Humphreys
19−cv−03214−TSC                                  (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Cristen Cori Handley
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Johnny Hillary Walker , III
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Paul R. Perkins
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Scott A.C. Meisler
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Alan Burch
                                              (See above for address)
                                              TERMINATED: 09/23/2020

Defendant
T. J. WATSON                      represented by Bradley P. Humphreys
19−cv−03214−TSC                                  (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED



                                                                            34
    Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 35 of 137


                                                   Cristen Cori Handley
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Johnny Hillary Walker , III
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Paul R. Perkins
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Scott A.C. Meisler
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Alan Burch
                                                   (See above for address)
                                                   TERMINATED: 09/23/2020

Defendant
UTTAM DHILLON                          represented by Bradley P. Humphreys
19cv3520; Acting Administrator, U.S.                  (See above for address)
Drug Enforcement Administration                       LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Cristen Cori Handley
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Johnny Hillary Walker , III
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Defendant
NICOLE ENGLISH                         represented by Bradley P. Humphreys
19cv3520; Acting Assistant Director,                  (See above for address)
Health Services, Federal Bureau of                    LEAD ATTORNEY
Prisons                                               ATTORNEY TO BE NOTICED

                                                   Cristen Cori Handley
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED



                                                                                 35
     Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 36 of 137


                                                         Johnny Hillary Walker , III
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Alan Burch
                                                         (See above for address)
                                                         TERMINATED: 09/23/2020

Defendant
U.S. DEPARTMENT OF JUSTICE              represented by Jean Lin
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                         Johnny Hillary Walker , III
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED


V.
Debtor−in−Possess
WILLIAM E. WILSON                       represented by Scott A.C. Meisler
M.D.,; 19−cv−03214−TSC                                 (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED


V.
Intervenor Defendant
RICHARD VEACH                           represented by Denise M. Clark
Warden, U.S. Penitentiary Terre Haute                  (See above for address)
(05cv2337); 07cv02145                                  LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

Movant
LISA MARIE MONTGOMERY                   represented by Kelley Henry
                                                       Federal Public Defender TNM
                                                       810 Broadway
                                                       Ste 200
                                                       Nashville, TN 37203
                                                       615−736−5047
                                                       Email: kelley_henry@fd.org
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

Intervenor
                                        represented by

                                                                                       36
    Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 37 of 137


JEFFREY PAUL                                   Gary E. Proctor
(05cv2337)                                     LAW OFFICES OF GARY E. PROCTOR,
                                               LLC
                                               8 E. Mulberry Street
                                               Baltimore, MD 21202
                                               (410) 444−1500
                                               Fax: (443) 836−9162
                                               Email: garyeproctor@gmail.com
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Shawn Nolan
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Robert L. McGlasson
                                               MCGLASSON & ASSOCIATES, PC
                                               1024 Clairemont Avenue
                                               Decatur, GA 30030
                                               (404) 314−7664
                                               Fax: (404) 879−0005
                                               Email: rlmcglasson@comcast.net
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

                                               Sean D. O'Brien
                                               PUBLIC INTEREST LITIGATION
                                               CLINIC
                                               6155 Oak
                                               Suite C
                                               Kansas City, MO 64113
                                               (816) 363−2795
                                               Fax: (816) 363−2799
                                               Email: dplc@dplclinic.com
                                               PRO HAC VICE
                                               ATTORNEY TO BE NOTICED

Intervenor
DUSTIN HIGGS                       represented by Alexander Louis Kursman
(05cv2337)                                        (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Devon Erickson Porter
                                               FEDERAL COMMUNITY DEFENDER
                                               OFFICE FOR THE EDPA
                                               Capital Habeas Unit
                                               601 Walnut Street
                                               Suite 545 West
                                               Philadelphia, PA 19106
                                               215−928−0520

                                                                                 37
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 38 of 137


                                                           Fax: 215−928−0826
                                                           Email: devon_porter@fd.org
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Shawn Nolan
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
08/15/2019            Minute Entry: Status Conference held on 8/15/2019 before Judge Tanya S.
                      Chutkan: Parties will adhere to the following schedule: Defendants shall file
                      the administrative record on or before August 30, 2019; Plaintiffs shall
                      complete the necessary 30(b)(6) depositions on or before February 28, 2020;
                      and Plaintiffs shall file an amended complaint on or before March 31, 2020.
                      Order forthcoming regarding consolidation of 05−2337; 07−2145; 12−782;
                      and 13−958. (Court Reporter Bryan Wayne) (tb) Modified on 8/19/2019
                      (lctsc1). (Entered: 08/16/2019)− (Entry originally filed in 05cv2337 on
                      08/15/19.) (Entered: 08/29/2019)
08/20/2019   1        ORDER: Upon consideration of the parties consent motions and the
                      representations made by the parties at the August 15, 2019 status conference,
                      the court hereby consolidates the four mention cases in the case caption of this
                      order, pursuant to Federal Rule of Civil Procedure 42(a). It is therefore
                      ORDERED that the following cases are to be consolidated into A Master Case
                      File established for the lead case, 05−cv−2337 (TSC), as well as 07−cv−2145
                      (TSC), 12−cv−0782 (TSC), and 13−cv−0938 (TSC). All filings shall be made
                      solely in the Master Case. SEE ORDER FOR DETAILS. Signed by Judge
                      Tanya S. Chutkan on 8/20/19. (ztd) (Main Document 1 replaced on 8/29/2019)
                      (tb). Modified on 8/29/2019 (DJS). (Entered: 08/27/2019)
08/29/2019   2        MOTION for Preliminary Injunction by ALFRED BOURGEOIS
                      (Attachments: # 1 Statement of Facts, # 2 Text of Proposed Order)(ztd);
                      (Document originally filed in 12cv782 on 8/19/19) (Entered: 08/29/2019)
08/29/2019   3        MOTION for Extension of Time to File Response/Reply by ERIC H.
                      HOLDER, JR, NEWTON E. KENDIG, II, HARLEY G. LAPPIN, MICHAEL
                      B. MUKASEY (Attachments: # 1 Text of Proposed Order)(ztd); (Document
                      originally filed in 05cv2337.) (Entered: 08/29/2019)
08/29/2019            MINUTE ORDER: Defendants' consent motion 3 for an extension of time to
                      file a response to Plaintiff Alfred Bourgeois' (12−cv−00782) motion 2 for a
                      preliminary injunction barring the execution of Plaintiff Bourgeois is
                      GRANTED. Defendants shall file their response on or before September 16,
                      2019. Plaintiff's reply is due within one week of Defendants' response or
                      September 23, 2019, whichever date is earlier. Signed by Judge Tanya S.
                      Chutkan on 8/29/2019. (lctsc1) (Entered: 08/29/2019)
08/30/2019   4        NOTICE of Filing Certification of the Administrative Record and the Index of
                      the Administrative Record by UNITED STATES DEPARTMENT OF
                      JUSTICE (Attachments: # 1 Certified List of the Contents of the
                      Administrative Records)Associated Cases: 1:19−mc−00145−TSC,


                                                                                                         38
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 39 of 137



                    1:05−cv−02337−TSC, 1:07−cv−02145−TSC, 1:12−cv−00782−TSC,
                    1:13−cv−00938−TSC(Clark, Denise) (Entered: 08/30/2019)
09/04/2019          Set/Reset Deadlines: Response due by 9/16/2019. Reply due by 9/23/2019.
                    Associated Cases: 1:19−mc−00145−TSC, 1:05−cv−02337−TSC,
                    1:07−cv−02145−TSC, 1:12−cv−00782−TSC, 1:13−cv−00938−TSC(tb)
                    (Entered: 09/04/2019)
09/05/2019    5     NOTICE of Appearance by Jean Lin on behalf of All Defendants (Lin, Jean)
                    (Entered: 09/05/2019)
09/05/2019    6     Memorandum in opposition to re 2 MOTION for Preliminary Injunction (This
                    Document Relates to Bourgeois v. Department of Justice, No. 12−0782 filed
                    by KERRY J. FORESTAL, ERIC H. HOLDER, JR, PAUL LAIRD,
                    MICHELE LEONHART, CHARLES L. LOCKETT, MICHAEL B.
                    MUKASEY, CHARLES E. SAMUELS, JR, UNITED STATES
                    DEPARTMENT OF JUSTICE, THOMAS WEBSTER. (Lin, Jean) (Entered:
                    09/05/2019)
09/05/2019    7     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Pieter Van Tol,
                    :Firm− Hogan Lovells US LLP, :Address− 390 Madison Avenue New York,
                    NY 10017. Phone No. − (212) 918−3000. Fax No. − (212) 918−3100 Filing
                    fee $ 100, receipt number 0090−6360193. Fee Status: Fee Paid. by DANIEL
                    LEWIS LEE (Attachments: # 1 Declaration of Pieter Van Tol, # 2 Text of
                    Proposed Order, # 3 Certificate of Service)(Hagerty, Elizabeth) (Entered:
                    09/05/2019)
09/05/2019    8     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− John D. Beck,
                    :Firm− Hogan Lovells US LLP, :Address− 390 Madison Avenue New York,
                    NY 10017. Phone No. − (212) 918−3000. Fax No. − (212) 918−3100 Filing
                    fee $ 100, receipt number 0090−6360222. Fee Status: Fee Paid. by DANIEL
                    LEWIS LEE (Attachments: # 1 Declaration of John D. Beck, # 2 Text of
                    Proposed Order, # 3 Certificate of Service)(Hagerty, Elizabeth) (Entered:
                    09/05/2019)
09/06/2019          MINUTE ORDER: THIS ORDER RELATES TO LEE (19cv2559). Granting
                    7 8 Motions for Leave to Appear Pro Hac Vice. Pieter Van Tol and John D.
                    Beck are hereby admitted pro hac vice to appear in this matter on behalf of
                    Plaintiff Daniel Lee. Signed by Judge Tanya S. Chutkan on 9/6/19. (DJS)
                    (Entered: 09/06/2019)
09/06/2019          MINUTE ORDER: THIS ORDER RELATES TO ALL CASES. The parties
                    are hereby reminded that, pursuant to the cour's Consolidation Order (ECF No.
                    1 ), when a filing is made that applies solely to ONE CASE, both the
                    document and THE ECF ENTRY must contain a notation indicating that the
                    filing Relates to [insert case NAME and NUMBER]. Documents that do not
                    meet the requirements in the court's order may be STRICKEN sua sponte.
                    Signed by Judge Tanya S. Chutkan on 9/6/19. (DJS) (Entered: 09/06/2019)
09/10/2019    9     NOTICE of Appearance by David Solomon Victorson on behalf of DANIEL
                    LEWIS LEE (Victorson, David) (Entered: 09/10/2019)
09/11/2019   10     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed
                    as to the United States Attorney. Date of Service Upon United States Attorney
                    on 9/11/2019. Answer due for ALL FEDERAL DEFENDANTS by


                                                                                                    39
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 40 of 137



                    11/10/2019. (Hagerty, Elizabeth) (Entered: 09/11/2019)
09/12/2019   11     REPLY to opposition to motion re (2 in 1:19−mc−00145−TSC) MOTION for
                    Preliminary Injunction (The filing relates to Bourgeois v. United States
                    Department of Justice, et al., No. 12−cv−0782−TSC) filed by ALFRED
                    BOURGEOIS. Associated Cases: 1:19−mc−00145−TSC et al.(Kursman,
                    Alexander) (Entered: 09/12/2019)
09/13/2019          MINUTE ORDER: The Court's 8/15/19 Order requiring that the Defendants
                    file the administrative "record" by 8/30/19, is hereby AMENDED to reflect
                    that, pursuant to Local Civil Rule 7(n), Defendants were obligated to file "a
                    certified list of the contents of the administrative record" by 8/30/19. Signed
                    by Judge Tanya S. Chutkan on 9/13/19. (DJS) (Entered: 09/13/2019)
09/13/2019   12     TRANSCRIPT OF STATUS HEARING before Judge Tanya S. Chutkan held
                    on August 15, 2019, re Consolidated Cases, CV Nos. 05−2337, 07−2145,
                    12−0782, 13−0938. Page Numbers: 1−22. Date of Issuance: 9/13/19. Court
                    Reporter: Bryan A. Wayne. Transcripts may be ordered by submitting the
                    Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 10/4/2019. Redacted Transcript Deadline set for
                    10/14/2019. Release of Transcript Restriction set for 12/12/2019.(Wayne,
                    Bryan) (Entered: 09/13/2019)
09/27/2019   13     MOTION for Preliminary Injunction (This filing relates to Lee v. Barr et al.,
                    Case No. 19−cv−02559−TSC) by DANIEL LEWIS LEE (Attachments: # 1
                    Memorandum in Support, # 2 Declaration of Pieter Van Tol, # 3 Exhibit 1 −
                    True and correct copy of a document entitled Addendum to BOP Execution
                    Protocol Federal Death Sentence Implementation Procedures Effective July
                    25, 2019., # 4 Text of Proposed Order)(Van Tol, Pieter) (Entered: 09/27/2019)
10/01/2019   14     Joint MOTION for Briefing Schedule as to 13 MOTION for Preliminary
                    Injunction (This filing relates to Lee v. Barr et al., Case No.
                    19−cv−02559−TSC) (This document relates to Lee v. Barr,19−cv−2559) by
                    UNITED STATES DEPARTMENT OF JUSTICE (Attachments: # 1 Text of
                    Proposed Order)(Lin, Jean) Modified event title on 10/3/2019 (znmw).
                    (Entered: 10/01/2019)
10/01/2019          MINUTE ORDER: The parties' joint motion 14 for an extension of time to file
                    a response and reply to Plaintiff Daniel Lee's (19−cv−02559) motion 13 for a
                    preliminary injunction barring implementation of the new federal lethal

                                                                                                           40
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 41 of 137



                    injunction protocol is GRANTED. Defendants shall file their response on or
                    before October 18, 2019. Plaintiff's reply is due on or before November 1,
                    2019. Signed by Judge Tanya S. Chutkan on 10/1/2019. (lctsc1) (Entered:
                    10/01/2019)
10/01/2019          Set/Reset Deadlines: Defendants' Response due by 10/18/2019. Plaintiff's
                    Reply due by 11/1/2019. (zjd) (Entered: 10/03/2019)
10/02/2019   15     NOTICE of Appearance by Amy J. Lentz on behalf of ORLANDO HALL
                    (Lentz, Amy) (Main Document 15 replaced on 10/2/2019) (ztd). (Entered:
                    10/02/2019)
10/18/2019   16     Memorandum in opposition to re 13 MOTION for Preliminary Injunction
                    (This filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) (This
                    document relates to Lee v. Barr,19−cv−2559) filed by MARK BEZY, JOHN
                    F. CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and
                    in their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V,
                    Individually and in their official capacities 05cv2337; 12cv00782 I−X),
                    KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER,
                    JR, NEWTON E. KENDIG, II, PAUL LAIRD, HARLEY G. LAPPIN,
                    MICHELE LEONHART, CHARLES L. LOCKETT, MICHAEL B.
                    MUKASEY, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                    Drug Enforcement Administration (05cv2337)), UNITED STATES
                    DEPARTMENT OF JUSTICE, THOMAS WEBSTER. (Lin, Jean) (Entered:
                    10/18/2019)
10/24/2019   17     ENTERED IN ERROR.....NOTICE of Supplementation to the Administrative
                    Record and Filing of Certification of the Amended Administrative Record and
                    the Amended Index of the Administrative Record by MARK BEZY, JOHN F.
                    CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                    their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                    and in their official capacities 05cv2337; 12cv00782 I−X), KERRY J.
                    FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                    NEWTON E. KENDIG, II, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                    LEONHART, CHARLES L. LOCKETT, MICHAEL B. MUKASEY,
                    KAREN TANDY(Administrator, Drug Enforcement Administration
                    (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                    DEPARTMENT OF JUSTICE, THOMAS WEBSTER re 4 Notice (Other),
                    (Attachments: # 1 Certification and Amended Index to Administrative
                    Record)(Kossak, Jonathan) Modified on 10/25/2019 (zjf). (Entered:
                    10/24/2019)
10/24/2019   18     MOTION for Leave to File supplemental briefing in support of Daniel Lewis
                    Lee's Motion for Preliminary Injunction 13 (This filing relates to Lee v. Barr
                    et al., Case No. 19−cv−02559−TSC), MOTION for Leave to File Excess
                    Pages for a reply brief by DANIEL LEWIS LEE (Attachments: # 1
                    Declaration of Pieter Van Tol, # 2 Exhibit 1 − Transcript for August 15, 2019
                    Hearing before Court, # 3 Exhibit 2 − E−mail exchange between P. Van Tol
                    and counsel for Defendants, October 2, 2019, # 4 Exhibit 3 − E−mail
                    exchange between counsel for Defendants and P. Enzinna, September 25,
                    2019 and October 1, 2019, # 5 Exhibit 4 − E−mail exchange between P. Van
                    Tol and counsel for Defendants, October 7, 2019 to October 23, 2019, # 6 Text
                    of Proposed Order)(Van Tol, Pieter) (Entered: 10/24/2019)


                                                                                                     41
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 42 of 137



10/25/2019   19     RESPONSE re 18 MOTION for Leave to File supplemental briefing in
                    support of Daniel Lewis Lee's Motion for Preliminary Injunction 13 (This
                    filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) MOTION
                    for Leave to File Excess Pages for a reply brief filed by UNITED STATES
                    DEPARTMENT OF JUSTICE. (Clark, Denise) (Entered: 10/25/2019)
10/25/2019          NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 17 Notice
                    (Other) was entered in error at the request of counsel and will be refiled.(jf)
                    (Entered: 10/25/2019)
10/25/2019   20     NOTICE (Corrected) of Supplementation to the Administrative Record and
                    Filing of Certification of the Amended Administrative Record and the
                    Amended Index of the Administrative Record (This filing relates to all cases
                    consolidated in In the Matter of the Federal Bureau of Prisons' Execution
                    Protocol Cases, Case No. 19−mc−145) by MARK BEZY, JOHN F.
                    CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                    their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                    and in their official capacities 05cv2337; 12cv00782 I−X), KERRY J.
                    FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                    NEWTON E. KENDIG, II, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                    LEONHART, CHARLES L. LOCKETT, MICHAEL B. MUKASEY,
                    CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator, Drug
                    Enforcement Administration (05cv2337)), KAREN
                    TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                    JUSTICE, THOMAS WEBSTER re 4 Notice (Other), (Attachments: # 1
                    Certification and Amended Index to Administrative Record)(Kossak,
                    Jonathan) (Entered: 10/25/2019)
10/29/2019   21     NOTICE of Appearance by Jonathan D. Kossak on behalf of All Defendants
                    (Kossak, Jonathan) (Entered: 10/29/2019)
11/01/2019          MINUTE ORDER granting, in part, and denying, in part, 18 Motion to Allow
                    Supplemental Briefing and to Extend Page Limit. Granting with respect to
                    page extension and denying without prejudice until further order of the Court
                    with respect to supplemental briefing. Signed by Judge Tanya S. Chutkan on
                    11/1/19. (lcdl) (Entered: 11/01/2019)
11/01/2019   22     REPLY to opposition to motion re 13 MOTION for Preliminary Injunction
                    (This filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) (This
                    filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by
                    DANIEL LEWIS LEE. (Van Tol, Pieter) (Entered: 11/01/2019)
11/01/2019   23     DECLARATION of Pieter Van Tol to 22 . . . .REPLY to opposition to motion
                    re 13 MOTION for Preliminary Injunction (This filing relates to Lee v. Barr et
                    al., Case No. 19−cv−02559−TSC) Reply Declaration of Pieter Van Tol (This
                    filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by
                    DANIEL LEWIS LEE. (Attachments: # 1 Exhibit A − Appellants Petition for
                    En Banc Rehearing Death Penalty Case, May 14, 2020, # 2 Exhibit B −E−mail
                    exchange between me and counsel for the Defendants between the period of
                    October 7, 2019 and October 23, 2019, # 3 Exhibit C − Transcript for the
                    conference before the Court on August 15, 2019)(Van Tol, Pieter) Modified
                    text on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   24


                                                                                                      42
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 43 of 137



                    DECLARATION of Gail A. Van Norman, M.D. to 22 . . . . . REPLY to
                    opposition to motion re 13 MOTION for Preliminary Injunction (This filing
                    relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) Expert Declaration
                    of Gail A. Van (This filing relates to Lee v. Barr et al., Case No.
                    19−cv−02559−TSC) Norman, M.D. filed by DANIEL LEWIS LEE. (Van Tol,
                    Pieter) Modified text on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   25     DECLARATION of Craig W. Stevens, Ph.D. to 22 . . . . .REPLY to
                    opposition to motion re 13 MOTION for Preliminary Injunction (This filing
                    relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) Expert Declaration
                    of Craig W. Stevens Ph.D. (This filing relates to Lee v. Barr et al., Case No.
                    19−cv−02559−TSC) filed by DANIEL LEWIS LEE. (Van Tol, Pieter)
                    Modified text on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   26     Unopposed MOTION to Intervene by DUSTIN LEE HONKEN (Attachments:
                    # 1 Exhibit Complaint, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6
                    Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10 Exhibit, # 11 Exhibit, # 12
                    Exhibit, # 13 Exhibit, # 14 Exhibit, # 15 Exhibit)Associated Cases:
                    1:19−mc−00145−TSC et al.(Schmidt, Amelia) (Entered: 11/01/2019)
11/04/2019   27     MOTION for Extension of Time to Respond to Complaint by UNITED
                    STATES DEPARTMENT OF JUSTICE (Clark, Denise) Modified on
                    11/5/2019 (ztd). (Entered: 11/04/2019)
11/05/2019   28     NOTICE of Appearance by Jonathan Jeffress on behalf of DUSTIN LEE
                    HONKEN (Jeffress, Jonathan) (Entered: 11/05/2019)
11/05/2019   29     MOTION for Preliminary Injunction by DUSTIN LEE HONKEN
                    (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, #
                    6 Exhibit)(Jeffress, Jonathan) (Entered: 11/05/2019)
11/05/2019          NOTICE OF ERROR re 28 Notice of Appearance; emailed to
                    jjeffress@kaiserdillon.com, cc'd 64 associated attorneys −− The PDF file you
                    docketed contained errors: 1. Counsel must call Attorney Admissions, (202)
                    354−3110, regarding status. (ztd, ) (Entered: 11/05/2019)
11/05/2019   30     RESPONSE re 27 MOTION for Extension of Time to File Response/Reply
                    (This filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by
                    DANIEL LEWIS LEE. (Van Tol, Pieter) (Entered: 11/05/2019)
11/05/2019   31     Consent MOTION for Extension of Time to Respond to Proposed
                    Plaintiff/Intervenor Honken's Motion for Preliminary Injunction (This filing
                    relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) by MARK BEZY,
                    JOHN F. CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV,
                    Individually and in their official capacities; 07−cv−02145−TSC), JOHN
                    DOES(I−V, Individually and in their official capacities 05cv2337; 12cv00782
                    I−X), KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                    HOLDER, JR, NEWTON E. KENDIG, II, PAUL LAIRD, HARLEY G.
                    LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, MICHAEL B.
                    MUKASEY, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                    Drug Enforcement Administration (05cv2337)), KAREN
                    TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                    JUSTICE, THOMAS WEBSTER (Attachments: # 1 Text of Proposed
                    Order)(Kossak, Jonathan) (Entered: 11/05/2019)


                                                                                                       43
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 44 of 137



11/06/2019   32     MOTION for Leave to File the expert declarations of Gail A. Norman, M.D.
                    and Craig W. Stevens, Ph.D. (This filing relates to Lee v. Barr et al., Case No.
                    19−cv−02559−TSC) by DANIEL LEWIS LEE (Attachments: # 1 Text of
                    Proposed Order)(Van Tol, Pieter) (Entered: 11/06/2019)
11/07/2019   33     Joint MOTION for Hearing (This filing relates to All Cases) by DANIEL
                    LEWIS LEE (Van Tol, Pieter) (Entered: 11/07/2019)
11/07/2019          MINUTE ORDER denying 33 the parties' motion for a hearing without
                    prejudice until further order of the Court. The Court intends to issue a ruling
                    and/or hold a hearing no later than November 20, 2019. Signed by Judge
                    Tanya S. Chutkan on November 7, 2019. (tsclc2) (Entered: 11/07/2019)
11/08/2019          MINUTE ORDER: Granting 26 Dustin Lee Honkin's Unopposed Motion to
                    Intervene, pursuant to Federal Rule of Civil Procedure 24(b). Denying 31
                    Consent Motion for Extension of Time to respond to Dustin Lee Honkin's
                    Motion for Preliminary Judgment. Defendant shall file its response by
                    November 12, 2019 at 5pm. Plaintiff's reply brief shall be filed by November
                    18, 2019 at 12 p.m. The Court will view motions for extension with extreme
                    disfavor. Granting 27 Defendant's Motion for Extension of Time to Respond
                    to Daniel Lewis Lee's Complaint. Defendant's response to the Complaint shall
                    be filed no later than April 30, 2020 at 12 p.m.. Signed by Judge Tanya S.
                    Chutkan on 11/8/2019. (tsclc2) (Entered: 11/08/2019)
11/08/2019          Set/Reset Deadlines/Hearings: Answer due by 4/30/2020. Response due by
                    11/12/2019. Reply due by 11/18/2019. (tb) (Entered: 11/08/2019)
11/08/2019   34     MOTION for Preliminary Injunction Barring the Implementation of the Newly
                    Announced Federal Lethal Injection Protocol, by WESLEY IRA PURKEY
                    (Attachments: # 1 Text of Proposed Order)(Smith, Arin) (Entered:
                    11/08/2019)
11/08/2019   38     Intervenor COMPLAINT filed by DUSTIN LEE HONKEN. (Attachments: #
                    1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6
                    Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11
                    Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14)(ztd) (Entered:
                    11/13/2019)
11/12/2019   35     NOTICE of Appearance by Ethan Price Davis on behalf of All Defendants
                    (Attachments: # 1 Certificate of Service)(Davis, Ethan) (Entered: 11/12/2019)
11/12/2019   36     RESPONSE re 29 MOTION for Preliminary Injunction (This document
                    relates to Lee v. Barr,19−cv−2559, re Intervenor Plaintiff Honken) filed by
                    UNITED STATES DEPARTMENT OF JUSTICE. (Attachments: # 1
                    Declaration of Raul Campos)(Lin, Jean) (Entered: 11/12/2019)
11/12/2019   37     Memorandum in opposition to re 34 MOTION for Preliminary Injunction
                    Barring the Implementation of the Newly Announced Federal Lethal Injection
                    Protocol, (This document relates to Purkey v. Barr, 19−cv−03214) filed by
                    UNITED STATES DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered:
                    11/12/2019)
11/12/2019          MINUTE ORDER: Defendant shall file the administrative record in its
                    entirety no later than November 14, 2019 at 5pm. Given this order, parties
                    need not jointly prepare the appendix referred to in Local Civil Rule


                                                                                                       44
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 45 of 137



                    7(n)(1),(2). Signed by Judge Tanya S. Chutkan on 11/12/19. (tsclc2) (Entered:
                    11/12/2019)
11/13/2019          MINUTE ORDER: This order relates to 19cv3214 (Wesley Purkey).
                    GRANTING Motions for Admission Pro Hac Vice filed in 19cv3214−TSC at
                    ECF Nos. 3 and 4 Alan E. Schoenfeld and Ryan M. Chabot are hereby
                    admitted pro hac vice in this matter on behalf of Wesley Purkey. Signed by
                    Judge Tanya S. Chutkan on 11/13/19. (DJS) Modified on 11/13/2019 (tb).
                    Modified on 11/13/2019 (tb). (Entered: 11/13/2019)
11/13/2019          MINUTE ORDER: Counsel are hereby reminded that pursuant to Paragraph 8
                    of this court's Consolidation Order 1 , when a document is filed that relates to
                    one or more, but not all consolidated cases, the relevant case name(s) and
                    CASE NUMBER(S) must appear in the caption of the document AND on the
                    CM/ECF ENTRY (e.g., This document relates to LEE HONKEN
                    19−cv−2559). Signed by Judge Tanya S. Chutkan on 11/13/19. (DJS)
                    (Entered: 11/13/2019)
11/13/2019   39     NOTICE of Filing of the Amended Administrative Record (this filing relates to
                    All Cases) by UNITED STATES DEPARTMENT OF JUSTICE
                    (Attachments: # 1 Amended Administrative Record)(Kossak, Jonathan)
                    (Entered: 11/13/2019)
11/13/2019   40     NOTICE of Appearance− Pro Bono by Charles Frederick Walker on behalf of
                    CORY JOHNSON (Walker, Charles) (Entered: 11/13/2019)
11/13/2019   41     NOTICE of Appearance− Pro Bono by Steven M Albertson on behalf of
                    CORY JOHNSON (Albertson, Steven) (Entered: 11/13/2019)
11/14/2019          Set/Reset Deadlines: Administrative Record due by 11/14/2019. (tb) (Entered:
                    11/14/2019)
11/14/2019   42     NOTICE of Appearance by Alan Burch on behalf of All Defendants (Burch,
                    Alan) (Entered: 11/14/2019)
11/14/2019   43     NOTICE of Appearance by Paul Perkins on behalf of All Defendants (Perkins,
                    Paul) (Entered: 11/14/2019)
11/18/2019   44     REPLY to opposition to motion re (29 in 1:19−mc−00145−TSC) MOTION
                    for Preliminary Injunction filed by DUSTIN LEE HONKEN. (Attachments: #
                    1 Exhibit)Associated Cases: 1:19−mc−00145−TSC,
                    1:19−cv−02559−TSC(Jeffress, Jonathan) (Entered: 11/18/2019)
11/18/2019   45     SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by DUSTIN LEE HONKEN (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Exhibit Reply to
                    Opposition, # 2 Exhibit Exhibit 1)(Jeffress, Jonathan) (Entered: 11/18/2019)
11/18/2019   46     SEALED MOTION filed by WESLEY IRA PURKEY (Attachments: # 1
                    Exhibit 1, # 2 Exhibit 2, # 3 Text of Proposed Order)(Smith, Arin) (Entered:
                    11/18/2019)
11/18/2019   47     REPLY to opposition to motion re 34 MOTION for Preliminary Injunction
                    Barring the Implementation of the Newly Announced Federal Lethal Injection
                    Protocol, (This document relates to Purkey v. Barr, 19−cv−03214) filed by
                    WESLEY IRA PURKEY. (Attachments: # 1 Exhibit 1)(Smith, Arin) Modified


                                                                                                       45
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 46 of 137



                    text on 11/18/2019 at the request of counsel (ztth). (Entered: 11/18/2019)
11/18/2019          MINUTE ORDER: Granting DUSTIN LEE HONKEN's 45 Sealed Motion for
                    Leave to File Document Under Seal and WESLEY IRA PURKEY's 46 Sealed
                    Motion for leave to File Document Under Seal. SO ORDERED − by Judge
                    Tanya S. Chutkan on 11/18/19. (tb) (Entered: 11/18/2019)
11/18/2019   48     SEALED REPLY TO OPPOSITION filed by DUSTIN LEE HONKEN re 29
                    MOTION for Preliminary Injunction (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Exhibit)(ztd) (Entered:
                    11/19/2019)
11/18/2019   49     SEALED REPLY TO OPPOSITION filed by WESLEY IRA PURKEY re 34
                    MOTION for Preliminary Injunction Barring the Implementation of the Newly
                    Announced Federal Lethal Injection Protocol, (This document is SEALED
                    and only available to authorized persons.) (Attachments: # 1 Exhibit)(ztd)
                    (Entered: 11/19/2019)
11/20/2019   50     MEMORANDUM AND OPINION regarding Plaintiffs' motions 2 13 29 34
                    for preliminary injunction. Signed by Judge Tanya S. Chutkan on 11/20/2019.
                    (tsclc) (Entered: 11/20/2019)
11/20/2019   51     ORDER granting 2 Motion for Preliminary Injunction; granting 13 Motion for
                    Preliminary Injunction; granting 29 Motion for Preliminary Injunction;
                    granting 34 Motion for Preliminary Injunction. Defendants are hereby
                    enjoined from executing Plaintiffs until further order of this court. See Order
                    for additional details. Signed by Judge Tanya S. Chutkan on 11/20/2019.
                    (tsclc) (Entered: 11/20/2019)
11/20/2019   56     SEALED DOCUMENT filed by WILLIAM P. BARR, MARK BEZY,
                    RADM CHRIS A. BINA, JOHN F. CARAWAY, ALAN R. DOERHOFF,
                    JOHN DOES(I−IV, Individually and in their official capacities;
                    07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                    capacities 05cv2337; 12cv00782 I−X), KERRY J. FORESTAL, CHADRICK
                    EVAN FULKS, ERIC H. HOLDER, JR, NEWTON E. KENDIG, II,
                    JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                    LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, MICHAEL B.
                    MUKASEY, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                    Drug Enforcement Administration (05cv2337)), KAREN
                    TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                    JUSTICE, T. J. WATSON, THOMAS WEBSTER. (This document is
                    SEALED and only available to authorized persons.)(ztd) (Entered:
                    11/21/2019)
11/21/2019   52     NOTICE OF APPEAL TO DC CIRCUIT COURT as to 51 Order on Motion
                    for Preliminary Injunction,,,,,,, 50 Order by UNITED STATES
                    DEPARTMENT OF JUSTICE. Fee Status: No Fee Paid. Parties have been
                    notified. (Attachments: # 1 November 20, 2019 Order, # 2 November 20, 2019
                    Memorandum Opinion)(Lin, Jean) (Entered: 11/21/2019)
11/21/2019   53     MOTION to Stay Preliminary Injunction Pending Appeal (This document
                    relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v. Barr,
                    19−cv−2559, and Purkey v. Barr, 19−cv−3214) by UNITED STATES
                    DEPARTMENT OF JUSTICE (Attachments: # 1 Text of Proposed
                    Order)(Lin, Jean) (Entered: 11/21/2019)

                                                                                                      46
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 47 of 137



11/21/2019   54     AFFIDAVIT re 53 MOTION to Stay Preliminary Injunction Pending Appeal
                    (This document relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v.
                    Barr, 19−cv−2559, and Purkey v. Barr, 19−cv−3214) (Declaration of Rick
                    Winter) by UNITED STATES DEPARTMENT OF JUSTICE. (Lin, Jean)
                    (Entered: 11/21/2019)
11/21/2019   55     Transmission of the Notice of Appeal, Order Appealed (Memorandum
                    Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals
                    docketing fee was not paid because the appeal was filed by the government re
                    52 Notice of Appeal to DC Circuit Court,. (ztd) (Entered: 11/21/2019)
11/22/2019   57     RESPONSE re 53 MOTION to Stay Preliminary Injunction Pending Appeal
                    (This document relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v.
                    Barr, 19−cv−2559, and Purkey v. Barr, 19−cv−3214) filed by ALFRED
                    BOURGEOIS, DUSTIN LEE HONKEN, DANIEL LEWIS LEE, WESLEY
                    IRA PURKEY. (Smith, Arin) (Entered: 11/22/2019)
11/22/2019          MINUTE ORDER: Upon consideration of Defendants' 53 Motion to Stay, this
                    court finds that Defendants are not likely to succeed on the merits of their
                    appeal and that the balance of harms does not weigh in favor of a stay.
                    Therefore, Defendants' 53 Motion to Stay is hereby DENIED. Signed by Judge
                    Tanya S. Chutkan on 11/22/2019. (tsclc) (Entered: 11/22/2019)
11/22/2019          USCA Case Number 19−5322 for 52 Notice of Appeal to DC Circuit Court,
                    filed by UNITED STATES DEPARTMENT OF JUSTICE. (zrdj) (Entered:
                    11/22/2019)
12/03/2019   58     Supplemental Record on Appeal transmitted to US Court of Appeals re Minute
                    Order on Motion to Stay, ; (ztd) (Entered: 12/03/2019)
12/04/2019          MINUTE ORDER: This order relates to Lee (19cv2559). Denying without
                    prejudice 32 Motion for Leave to File Declarations given that the court did not
                    rely on the declarations in ruling on the motion for preliminary injunction.
                    Signed by Judge Tanya S. Chutkan on 12/04/19. (tsclc2) (Entered:
                    12/04/2019)
12/04/2019          MINUTE ORDER: Status Conference scheduled for February 6, 2020 at 2:00
                    PM in Courtroom 9 before Judge Tanya S. Chutkan to discuss discovery,
                    filing a consolidated amended complaint, and a case management plan. Signed
                    by Judge Tanya S. Chutkan on 12/04/19. (tsclc2) (Entered: 12/04/2019)
12/05/2019   59     NOTICE of Appearance− Pro Bono by Evan D. Miller on behalf of BRUCE
                    WEBSTER (Miller, Evan) (Entered: 12/05/2019)
12/06/2019          Minute Entry: Telephone Conference held on 12/6/2019 before Judge Tanya
                    S. Chutkan. (Court Reporter Bryan Wayne) (tb) (Entered: 12/09/2019)
12/10/2019   60     NOTICE of Appearance by Scott Wilson Braden on behalf of NORRIS G.
                    HOLDER, JR (Braden, Scott) (Main Document 60 replaced on 12/10/2019)
                    (ztd). (Entered: 12/10/2019)
12/12/2019          MINUTE ORDER: By 4:00 pm on 2/4/20, the parties shall file a joint status
                    report that includes a proposal for moving forward with this case, including
                    potentially filing consolidated pleadings and avoiding repetitious filings. The
                    joint report shall be accompanied by a proposed order. Signed by Judge Tanya
                    S. Chutkan on 12/12/19. (DJS) (Entered: 12/12/2019)

                                                                                                      47
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 48 of 137



12/13/2019   61     NOTICE of Appearance− Pro Bono by Eric Hernandez on behalf of BRUCE
                    WEBSTER (Hernandez, Eric) (Entered: 12/13/2019)
12/13/2019          Set/Reset Deadlines: Joint Status Report due by 2/4/2020. (tb) (Entered:
                    12/13/2019)
12/14/2019   62     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Andrew
                    Moshos, Filing fee $ 100, receipt number ADCDC−6646229. Fee Status: Fee
                    Paid. by NORRIS G. HOLDER, JR (Attachments: # 1 Declaration, # 2 Text of
                    Proposed Order)(Braden, Scott) (Entered: 12/14/2019)
12/14/2019   63     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Stephen
                    Kraftschik, Filing fee $ 100, receipt number ADCDC−6646230. Fee Status:
                    Fee Paid. by NORRIS G. HOLDER, JR (Attachments: # 1 Declaration, # 2
                    Text of Proposed Order)(Braden, Scott) (Entered: 12/14/2019)
12/14/2019   64     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Jennifer Ying,
                    Filing fee $ 100, receipt number ADCDC−6646233. Fee Status: Fee Paid. by
                    NORRIS G. HOLDER, JR (Attachments: # 1 Declaration, # 2 Text of
                    Proposed Order)(Braden, Scott) (Entered: 12/14/2019)
12/23/2019          MINUTE ORDER: Granting 62 63 64 Motions for Leave to Appear Pro Hac
                    Vice. Andrew Moshos, Stephen Kraftschik and Jennifer Ying are hereby
                    admitted pro hac vice to appear in this matter on behalf of Plaintiff Norris
                    Holder (19−cv−3570). Counsel should register for e−filing via PACER and
                    file a notice of appearance pursuant to LCvR 83.6(a). Click for
                    instructions; granting 63 Motion for Leave to Appear Pro Hac Vice Counsel
                    should register for e−filing via PACER and file a notice of appearance
                    pursuant to LCvR 83.6(a). Click for instructions; granting 64 Motion for
                    Leave to Appear Pro Hac Vice Counsel should register for e−filing via
                    PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click
                    for instructions. Signed by Judge Tanya S. Chutkan on 12/23/19. (DJS)
                    (Entered: 12/23/2019)
12/26/2019   65     NOTICE of Appearance by Stephen J. Kraftschik on behalf of NORRIS G.
                    HOLDER, JR(19−cv−03520−TSC) (Kraftschik, Stephen) (Entered:
                    12/26/2019)
12/26/2019   66     NOTICE of Appearance by Jennifer Ying on behalf of NORRIS G. HOLDER,
                    JR(19−cv−03520−TSC) (Ying, Jennifer) (Entered: 12/26/2019)
12/26/2019   67     NOTICE of Appearance by Andrew Moshos on behalf of NORRIS G.
                    HOLDER, JR(19−cv−03520−TSC) (Moshos, Andrew) (Entered: 12/26/2019)
01/02/2020   68     NOTICE OF WITHDRAWAL OF APPEARANCE as to DANIEL LEWIS
                    LEE. Attorney Elizabeth Hagerty terminated. (Hagerty, Elizabeth) (Entered:
                    01/02/2020)
01/14/2020   69     NOTICE of Second Supplement to Administrative Record by WILLIAM P.
                    BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY,
                    UTTAM DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY
                    J. FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                    NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                    HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                    JOSEPH MCCLAIN, MICHAEL B. MUKASEY (Attachments: # 1 Campos


                                                                                                   48
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 49 of 137



                    Declaration and Corrected Page of Administrative Record, # 2 Certification of
                    Second Amended Index of Administrative Record)(Burch, Alan) (Entered:
                    01/14/2020)
01/16/2020          Set/Reset Hearings: Status Conference set for 02/06/2020 has been
                    RESCHEDULED to 2/12/2020 at 11:00 AM in Courtroom 9 before Judge
                    Tanya S. Chutkan. (tb) (Entered: 01/16/2020)
01/22/2020   70     NOTICE of Filing Under Seal Video of Rule 30(b)(6) deposition of US
                    Marshals Service by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A.
                    BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF,
                    NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS,
                    ERIC H. HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER,
                    PAUL LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES
                    L. LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES
                    E. SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                    Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                    UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                    THOMAS WEBSTER (Burch, Alan) (Entered: 01/22/2020)
01/30/2020   71     NOTICE of Filing Under Seal Video of Rule 30(b)(6) deposition of the Office
                    of the Attorney General by WILLIAM P. BARR, MARK BEZY, RADM
                    CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R.
                    DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                    EVAN FULKS, ERIC H. HOLDER, JR, IN THE MATTER OF THE
                    FEDERAL BUREAU OF PRISONS' EXECUTION PROTOCOL CASES,
                    NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD (Burch,
                    Alan) (Entered: 01/30/2020)
01/31/2020   72     Unopposed MOTION for Extension of Time to File Joint Status Report by
                    WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                    CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF, KERRY J.
                    FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                    NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                    HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                    JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                    JR, KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                    DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER
                    (Burch, Alan) (Entered: 01/31/2020)
01/31/2020   73     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Stephanie
                    Simon, Filing fee $ 100, receipt number ADCDC−6786976. Fee Status: Fee
                    Paid. by WESLEY IRA PURKEY (Attachments: # 1 Declaration of Stephanie
                    Simon, # 2 Text of Proposed Order)(Smith, Arin) (Entered: 01/31/2020)
02/03/2020          MINUTE ORDER granting 72 Unopposed Motion for Extension. Joint Status
                    Report is now due at February 10, 2020 at 4PM. Signed by Judge Tanya S.
                    Chutkan on 2/3/2020. (lcdl) (Entered: 02/03/2020)
02/04/2020   74     NOTICE of Appearance by Andres C. Salinas on behalf of WESLEY IRA
                    PURKEY (Salinas, Andres) (Entered: 02/04/2020)
02/04/2020          Set/Reset Deadlines: Joint Status Report due by 2/10/2020. (tb) (Entered:
                    02/04/2020)


                                                                                                    49
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 50 of 137



02/05/2020   75     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Norman
                    Anderson, Fee Status: No Fee Paid. by DUSTIN LEE HONKEN
                    (Attachments: # 1 Declaration, # 2 Text of Proposed Order)Associated Cases:
                    1:19−mc−00145−TSC, 1:19−cv−03520−TSC(Jeffress, Jonathan) (Entered:
                    02/05/2020)
02/07/2020          MINUTE ORDER: Denying without prejudice 73 Motion for Admission Pro
                    Hac Vice for failing to fully comply with Local Civil Rule 83.2(d)(6). Affiants
                    with offices located outside of the District of Columbia are still required to
                    provide sufficient information for the court to determine "whether the affiant
                    engages in the practice of law from an office located in the District of
                    Columbia." Signed by Judge Tanya S. Chutkan on 2/7/2020. (DJS) (Entered:
                    02/07/2020)
02/07/2020          MINUTE ORDER: Granting in part and denying in part 75 Motion for
                    Admission Pro Hac Vice. Norman Anderson may be heard in open court on
                    behalf of Defendant HONKEN, but may not file papers in this court. See
                    Local Civil Rule 83.2(c)(2) ("An attorney who engages in the practice of law
                    from an office located in the District of Columbia must be a member of the
                    District of Columbia Bar AND the Bar of this Court to file papers in this
                    Court."). Counsel should register for ECF via PACER and file a notice of
                    appearance pursuant to LCvR 83.6(a). Click for instructions. Signed by
                    Judge Tanya S. Chutkan on 2/7/2020. (DJS) (Entered: 02/07/2020)
02/10/2020   76     Joint STATUS REPORT by DANIEL LEWIS LEE. (Attachments: # 1 Text of
                    Proposed Order)(Van Tol, Pieter) (Entered: 02/10/2020)
02/10/2020   77     Unopposed MOTION for Leave to Appear by Telephone at the February 12,
                    2020 Status Conference by JULIUS ROBINSON (Attachments: # 1 Text of
                    Proposed Order)Associated Cases: 1:19−mc−00145−TSC,
                    1:19−cv−03520−TSC(Aminoff, Jonathan) (Entered: 02/10/2020)
02/11/2020          MINUTE ORDER granting 77 Motion for Leave to Appear by Telephone.
                    Jonathan Aminoff, counsel for Julius Robinson, may appear at the 2/2/2020
                    status conference via telephone. Counsel shall contact Courtroom Deputy Tim
                    Bradley at least two hours prior to the call for dial−in instructions. Signed by
                    Judge Tanya S. Chutkan on 2/11/2020. (DJS) (Entered: 02/11/2020)
02/11/2020          MINUTE ORDER: Counsel are hereby reminded to familiarize themselves
                    with court's Consolidation order 1 , which provides that "Any pleading or
                    paper filed relating to any of the Federal Bureau of Prisons' Execution
                    Protocol Cases must be filed ONLY in the Master Case File," which means
                    you MUST CHECK "NO" WHEN ASKED "Do you want to spread this
                    docket entry?". Signed by Judge Tanya S. Chutkan on 2/11/2020. (DJS)
                    (Entered: 02/11/2020)
02/12/2020   78     NOTICE of Appearance by Shawn Nolan on behalf of DUSTIN LEE
                    HONKEN (Nolan, Shawn) (Entered: 02/12/2020)
02/12/2020   79     NOTICE of Appearance by Shawn Nolan on behalf of CHADRICK EVAN
                    FULKS (Nolan, Shawn) (Entered: 02/12/2020)
02/12/2020          Minute Entry: Status Conference held on 2/12/2020 before Judge Tanya S.
                    Chutkan: Scheduling Order forthcoming. (Court Reporter Bryan Wayne) (tb)
                    (Entered: 02/13/2020)


                                                                                                       50
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 51 of 137



02/14/2020   80     NOTICE OF WITHDRAWAL OF APPEARANCE as to NORRIS G.
                    HOLDER, JR. Attorney Stephen J. Kraftschik terminated. Associated Cases:
                    1:19−mc−00145−TSC, 1:19−cv−03520−TSC(Kraftschik, Stephen) (Entered:
                    02/14/2020)
02/19/2020   81     ORDER: Having considered the parties' joint status report 76 , it is ordered
                    that the parties shall adhere to the following deadlines: Plaintiffs' consolidated
                    amended complaint due March 31, 2020. Defendants' dispositive motion due
                    June 1, 2020. Plaintiffs' combined opposition/or cross motion due August 3,
                    2020. Defendants' combined reply /opposition due September 14, 2020.
                    Plaintiffs' reply, if any, due October 5, 2020. The parties shall meet and confer
                    pursuant to Federal Rule of Civil Procedure 26(f) and file a joint case
                    management plan 15 days after resolution of the dispositive motion, if
                    necessary. Signed by Judge Tanya S. Chutkan on 02/19/20. (lcdl) (Entered:
                    02/19/2020)
02/19/2020          Set/Reset Deadlines: Amended Pleadings due by 3/31/2020. Cross Motion/due
                    by 8/3/2020. Response to Cross Motion due by 9/14/2020. Reply to Cross
                    Motion due by 10/5/2020. Dispositive Motion due by 6/1/2020. Response to
                    Dispositive Motion due by 8/3/2020. Reply to Dispositive Motion due by
                    9/14/2020. Associated Cases: 1:19−mc−00145−TSC,
                    1:19−cv−03520−TSC(tb) (Entered: 02/19/2020)
02/20/2020   82     NOTICE of Filing Under Seal of Rule 30(b)(6) deposition of Drug
                    Enforcement Administration by WILLIAM P. BARR, MARK BEZY, RADM
                    CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R.
                    DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                    EVAN FULKS, ERIC H. HOLDER, JR, JEFFREY E. KRUEGER, PAUL
                    LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                    LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                    SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                    Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                    UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                    THOMAS WEBSTER (Burch, Alan) (Entered: 02/20/2020)
02/21/2020   83     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Jeffery Lyons,
                    Filing fee $ 100, receipt number ADCDC−6851362. Fee Status: Fee Paid. by
                    NORRIS G. HOLDER, JR (Attachments: # 1 Declaration, # 2 Text of
                    Proposed Order)(Braden, Scott) (Entered: 02/21/2020)
02/24/2020          MINUTE ORDER: Granting 83 Motion for Leave to Appear Pro Hac Vice.
                    Jeffery Lyons is hereby admitted pro hac vice to appear in this matter on
                    behalf Plaintiff NORRIS G. HOLDER, JR. Counsel should register for
                    e−filing via PACER and file a notice of appearance pursuant to LCvR
                    83.6(a). Click for instructions. Signed by Judge Tanya S. Chutkan on
                    2/24/2020. (DJS) (Entered: 02/24/2020)
02/27/2020   84     NOTICE OF WITHDRAWAL OF APPEARANCE as to BRUCE WEBSTER.
                    Attorney Eric Hernandez terminated. Associated Cases:
                    1:19−mc−00145−TSC, 1:19−cv−03520−TSC(Hernandez, Eric) (Entered:
                    02/27/2020)
03/02/2020   85     NOTICE of Appearance by Jeffrey Lyons on behalf of NORRIS G. HOLDER,
                    JR (Lyons, Jeffrey) (Entered: 03/02/2020)


                                                                                                         51
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 52 of 137



03/03/2020   86     NOTICE OF WITHDRAWAL OF APPEARANCE as to WESLEY IRA
                    PURKEY. Attorney Arin Hillary Smith terminated. (Smith, Arin) (Entered:
                    03/03/2020)
03/17/2020   87     Consent MOTION for Extension of Time to File Consolidated Amended
                    Complaint and Dispositive Motion Papers by WILLIAM P. BARR, MARK
                    BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                    DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY J.
                    FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                    NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                    HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                    JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                    JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                    (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                    DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER
                    (Burch, Alan) (Entered: 03/17/2020)
03/18/2020          MINUTE ORDER granting 87 Joint Motion to Extend Time. The schedule
                    adopted in ECF No. 81 is hereby VACATED. The parties shall adhere to the
                    following deadlines: Plaintiff's Consolidated Amended Complaint due June 1,
                    2020; Defendant's dispositive motion due July 31, 2020; Plaintiff's combined
                    opposition and/or cross motion due September 28, 2020; Defendant's
                    combined reply and/or cross opposition due November 13, 2020; Plaintiff's
                    cross reply (if any) due December 4, 2020. The parties shall meet and confer
                    pursuant to Federal Rule of Civil Procedure 26(f) and file a joint case
                    management plan 15 days after resolution of the dispositive motion, if
                    necessary. Signed by Judge Tanya S. Chutkan on 3/18/2020. (lcdl) (Entered:
                    03/18/2020)
03/27/2020   88     NOTICE OF WITHDRAWAL OF APPEARANCE as to NORRIS G.
                    HOLDER, JR. Attorney Jeffrey Lyons terminated. (Lyons, Jeffrey) (Entered:
                    03/27/2020)
04/07/2020   89     NOTICE of Appearance by Jennifer M. Moreno on behalf of KEITH
                    NELSON (Moreno, Jennifer) (Entered: 04/07/2020)
05/14/2020   90     NOTICE of Filing Under Seal Video of 30(b)(6) continuation deposition of
                    Federal Bureau of Prisons by WILLIAM P. BARR, MARK BEZY, RADM
                    CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R.
                    DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                    EVAN FULKS, ERIC H. HOLDER, JR, DUSTIN LEE HONKEN, IN THE
                    MATTER OF THE FEDERAL BUREAU OF PRISONS' EXECUTION
                    PROTOCOL CASES, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER,
                    PAUL LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES
                    L. LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES
                    E. SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                    Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                    UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                    THOMAS WEBSTER (Burch, Alan) (Entered: 05/14/2020)
06/01/2020   91     SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by WESLEY IRA PURKEY (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Proposed Sealed
                    Complaint, # 2 Text of Proposed Order)(Schoenfeld, Alan) (Entered:

                                                                                                   52
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 53 of 137



                    06/01/2020)
06/01/2020   92     AMENDED COMPLAINT (Redacted) against WILLIAM P. BARR, MARK
                    BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                    DHILLON, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                    their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                    and in their official capacities 05cv2337; 12cv00782 I−X), NICOLE
                    ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                    HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                    LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                    LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                    SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                    Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                    UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                    THOMAS WEBSTER filed by WESLEY IRA PURKEY.(Schoenfeld, Alan)
                    (Entered: 06/01/2020)
06/01/2020   93     ENTERED IN ERROR. . . . .AMENDED COMPLAINT Supplemental against
                    WILLIAM P. BARR filed by NORRIS G. HOLDER, JR. (Attachments: # 1
                    Exhibit Declaration of Dr. Arthur Grant)(Braden, Scott) Modified on 6/2/2020
                    (ztd). (Entered: 06/01/2020)
06/01/2020   94     SUPPLEMENT TO 92 AMENDED COMPLAINT Supplemental−Corrected
                    against WILLIAM P. BARR filed by NORRIS G. HOLDER, JR.
                    (Attachments: # 1 Exhibit Declaration of Dr. Arthur Grant)(Braden, Scott)
                    Modified on 6/2/2020 (ztd). (Entered: 06/01/2020)
06/01/2020          NOTICE OF CORRECTED DOCKET ENTRY: re 93 Amended Complaint
                    was entered in error and counsel refiled said pleading as docket entry no. 94 .
                    (ztd) (Entered: 06/02/2020)
06/07/2020   95     NOTICE of Appearance by Cristen Cori Handley on behalf of All Defendants
                    (Handley, Cristen) (Entered: 06/07/2020)
06/08/2020   96     NOTICE of Appearance by Dale Andrew Baich on behalf of KEITH
                    NELSON (Baich, Dale) (Entered: 06/08/2020)
06/08/2020   97     NOTICE of Third Supplement to Administrative Record by WILLIAM P.
                    BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY,
                    UTTAM DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY
                    J. FORESTAL, CHADRICK EVAN FULKS, NEWTON E. KENDIG, II,
                    JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                    LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, KAREN
                    TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                    KAREN TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT
                    OF JUSTICE, T. J. WATSON, THOMAS WEBSTER (Attachments: # 1
                    Certified Index of Administrative Record, # 2 Bates Pages 1075−85)(Burch,
                    Alan) (Entered: 06/08/2020)
06/12/2020   98     MANDATE of USCA as to 52 Notice of Appeal to DC Circuit Court, filed by
                    UNITED STATES DEPARTMENT OF JUSTICE ; USCA Case Number
                    19−5322. (Attachments: # 1 USCA Judgment)(zrdj) (Entered: 06/15/2020)
06/15/2020   99     NOTICE Regarding Execution Dates by WILLIAM P. BARR, MARK BEZY,
                    RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN


                                                                                                      53
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 54 of 137



                    R. DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                    EVAN FULKS, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                    LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                    LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                    SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                    Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                    UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                    THOMAS WEBSTER (Burch, Alan) (Entered: 06/15/2020)
06/18/2020   100    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Danielle
                    Desaulniers Stempel, Filing fee $ 100, receipt number ADCDC−7243866. Fee
                    Status: Fee Paid. by DANIEL LEWIS LEE (Attachments: # 1 Declaration of
                    Danielle Desaulniers Stempel, # 2 Text of Proposed Order, # 3 Certificate of
                    Service)(Victorson, David) (Entered: 06/18/2020)
06/19/2020   101    MOTION to Strike 99 Notice (Other),, by KEITH NELSON (Attachments: # 1
                    Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Text of Proposed
                    Order)(Clune, Kathryn) (Entered: 06/19/2020)
06/19/2020          MINUTE ORDER: Granting 5 Motion for Leave to Appear Pro Hac Vice.
                    Danielle Desaulniers Stempel is hereby admitted pro hac vice to appear in this
                    matter on behalf of Plaintiff DANIEL LEWIS LEE. Counsel should register
                    for e−filing via PACER and file a notice of appearance pursuant to LCvR
                    83.6(a). Click for instructions. Signed by Judge Tanya S. Chutkan on
                    6/19/2020. (DJS) (Entered: 06/19/2020)
06/19/2020   102    MOTION for Preliminary Injunction by DUSTIN LEE HONKEN, DANIEL
                    LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY (Attachments: # 1
                    Declaration of Alan E. Schoenfeld, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3,
                    # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Text of Proposed
                    Order)(Schoenfeld, Alan) (Entered: 06/19/2020)
06/19/2020   103    WITHDRAWN PURSUANT TO DOCKET ENTRY NO. 194 . . . .
                    .SUPPLEMENTAL MEMORANDUM re 102 MOTION for Preliminary
                    Injunction filed by DUSTIN LEE HONKEN, KEITH NELSON, WESLEY
                    IRA PURKEY, DANIEL LEWIS LEE by DANIEL LEWIS LEE.
                    (Attachments: # 1 Exhibit A−Arkansas Lethal Injection Procedure, # 2
                    Certificate of Service)(Van Tol, Pieter) Modified event title on 6/23/2020
                    (znmw). Modified on 8/17/2020 (ztd). (Entered: 06/19/2020)
06/19/2020   104    MOTION for Discovery Expedited by DUSTIN LEE HONKEN, DANIEL
                    LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY (Attachments: # 1
                    Exhibit 1−Plaintiffs First Set of Interrogatories to Defendants, # 2 Exhibit
                    2−E−mail Correspondence, # 3 Text of Proposed Order, # 4 Certificate of
                    Service)(Van Tol, Pieter) (Entered: 06/19/2020)
06/19/2020   105    ENTERED IN ERROR. . . . .MOTION to Expedite THIS DOCUMENT
                    RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr, 19−cv−3214, and
                    Nelson v. Barr, 20−cv−557 by DUSTIN LEE HONKEN, DANIEL LEWIS
                    LEE, KEITH NELSON, WESLEY IRA PURKEY (Attachments: # 1 Text of
                    Proposed Order)(Schoenfeld, Alan) Modified on 6/22/2020 (ztd). (Entered:
                    06/19/2020)
06/19/2020          NOTICE OF CORRECTED DOCKET ENTRY: re 105 MOTION to Expedite
                    THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,

                                                                                                      54
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 55 of 137



                    19−cv−3214, and Nelson v. Barr, 20−cv−557 was entered in error and
                    counsel refiled said pleading as docket entry no. 106 . (ztd) (Entered:
                    06/22/2020)
06/20/2020          MINUTE ORDER: Defendants shall file any oppositions to Plaintiffs' 101 ,
                    102 , 103 , 104 , and 105 no later than June 25, 2020. The opposition to each
                    motion shall be filed separately, rather than as an omnibus opposition.
                    Plaintiffs shall file any replies no later than June 29, 2020. The replies in
                    support of each motion shall be filed separately, rather than as an omnibus
                    reply. Signed by Judge Tanya S. Chutkan on 6/20/2020. (lcdl) (Entered:
                    06/20/2020)
06/20/2020   106    MOTION to Expedite (Corrected) (THIS DOCUMENT RELATES TO: Lee v.
                    Barr, 19−cv−2559, Purkey v. Barr, 19−cv−3214, and Nelson v. Barr,
                    20−cv−557) by DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH
                    NELSON, WESLEY IRA PURKEY (Attachments: # 1 Text of Proposed
                    Order)(Schoenfeld, Alan) (Entered: 06/20/2020)
06/23/2020          Set/Reset Deadlines: Responses due by 6/25/2020. Replies due by 6/29/2020.
                    (tb) (Entered: 06/23/2020)
06/25/2020   107    Memorandum in opposition to re 104 MOTION for Discovery Expedited filed
                    by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                    CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF, NICOLE
                    ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON
                    E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                    LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                    MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS, JR,
                    KAREN TANDY(Administrator, Drug Enforcement Administration
                    (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                    DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER.
                    (Burch, Alan) (Entered: 06/25/2020)
06/25/2020   108    Memorandum in opposition to re 106 MOTION to Expedite (Corrected)
                    (THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                    19−cv−3214, and Nelson v. Barr, 20−cv−557) filed by WILLIAM P. BARR,
                    MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                    DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY J.
                    FORESTAL, CHADRICK EVAN FULKS, NEWTON E. KENDIG, II,
                    JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                    LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, CHARLES E.
                    SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                    Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                    UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                    THOMAS WEBSTER. (Burch, Alan) (Entered: 06/25/2020)
06/25/2020   109    Memorandum in opposition to re 101 MOTION to Strike 99 Notice (Other),,
                    filed by WILLIAM P. BARR, ANTHONY BATTLE, MARK BEZY, RADM
                    CHRIS A. BINA, JOHN F. CARAWAY, ALAN R. DOERHOFF, NICOLE
                    ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON
                    E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                    LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                    MCCLAIN, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                    Drug Enforcement Administration (05cv2337)), KAREN

                                                                                                    55
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 56 of 137



                    TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                    JUSTICE, T. J. WATSON, THOMAS WEBSTER. (Attachments: # 1
                    Declaration of Kevin Pistro)(Burch, Alan) (Entered: 06/25/2020)
06/25/2020   110    RESPONSE re 103 Memorandum, filed by WILLIAM P. BARR, MARK
                    BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                    DHILLON, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                    their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                    and in their official capacities 05cv2337; 12cv00782 I−X), NICOLE
                    ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                    HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                    LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                    LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                    SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                    Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                    UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                    THOMAS WEBSTER. (Handley, Cristen) (Entered: 06/25/2020)
06/25/2020   111    RESPONSE re 102 MOTION for Preliminary Injunction (this filing relates to
                    Lee v. Barr, 19cv2559, Purkey v. Barr, 19cv3214, Nelson v. Barr, 20cv557)
                    filed by UNITED STATES DEPARTMENT OF JUSTICE. (Attachments: # 1
                    Exhibit A (book excerp), # 2 Exhibit Winter Decl. Excerp, # 3 Affidavit
                    Declaration of Tom Watson, # 4 Affidavit Declaration of Joseph Antognini,
                    MD)(Lin, Jean) (Entered: 06/25/2020)
06/26/2020   112    NOTICE of Appearance by Danielle Desaulniers Stempel on behalf of
                    DANIEL LEWIS LEE (Attachments: # 1 Certificate of Service)(Stempel,
                    Danielle) (Entered: 06/26/2020)
06/26/2020   113    NOTICE of Correction (and Corrected Brief) by UNITED STATES
                    DEPARTMENT OF JUSTICE re 111 Response to motion, (Attachments: # 1
                    Errata CORRECTED Defendants' Opposition to Plaintiffs Lee, Honken,
                    Purkery and Nelson's Motion for a Preliminary Injunction)(Lin, Jean)
                    (Entered: 06/26/2020)
06/29/2020   114    REPLY to opposition to motion re (101 in 1:19−mc−00145−TSC) MOTION
                    to Strike (99) Notice (Other),, filed by KEITH NELSON. Associated Cases:
                    1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn) (Entered:
                    06/29/2020)
06/29/2020   115    REPLY re 102 , 103 in Support of Supplemental Memorandum in Support of
                    Motion for a Preliminary Injunction filed by DANIEL LEWIS LEE.
                    (Attachments: # 1 Certificate of Service)(Van Tol, Pieter) Modified linkage on
                    6/30/2020 (ztd). (Entered: 06/29/2020)
06/29/2020   116    REPLY re 106 in Further Support of Motion for Expedited Discovery filed by
                    DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH NELSON,
                    WESLEY IRA PURKEY. (Attachments: # 1 Exhibit A − OIRA Conclusion of
                    EO 12866 Regulatory Review, # 2 Exhibit B − Exec. Order No. 12,866, # 3
                    Certificate of Service)(Van Tol, Pieter) Modified linkage on 6/30/2020 (ztd).
                    (Entered: 06/29/2020)
06/29/2020   117    MOTION for Leave to File Supplemental Expert Declaration THIS
                    DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                    19−cv−3214, and Nelson v. Barr, 20−cv−557 by DUSTIN LEE HONKEN,

                                                                                                     56
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 57 of 137



                    DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY
                    (Attachments: # 1 Exhibit 1 − Supplemental Expert Declaration of Gail A.
                    Van Norman, M.D., # 2 Text of Proposed Order)(Schoenfeld, Alan) (Entered:
                    06/29/2020)
06/29/2020   118    REPLY to opposition to motion re 102 MOTION for Preliminary Injunction
                    (THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                    19−cv−3214, and Nelson v. Barr, 20−cv−557) filed by DUSTIN LEE
                    HONKEN, DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA
                    PURKEY. (Schoenfeld, Alan) (Entered: 06/29/2020)
06/29/2020   119    REPLY to opposition to motion re 106 MOTION to Expedite (Corrected)
                    (THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                    19−cv−3214, and Nelson v. Barr, 20−cv−557) (THIS DOCUMENT
                    RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr, 19−cv−3214, and
                    Nelson v. Barr, 20−cv−557) filed by DUSTIN LEE HONKEN, DANIEL
                    LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY. (Schoenfeld,
                    Alan) (Entered: 06/29/2020)
06/30/2020   120    RESPONSE re 117 MOTION for Leave to File Supplemental Expert
                    Declaration THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559,
                    Purkey v. Barr, 19−cv−3214, and Nelson v. Barr, 20−cv−557 filed by
                    UNITED STATES DEPARTMENT OF JUSTICE. (Attachments: # 1 Exhibit
                    A−Proposed Surreply, # 2 Declaration Supplemental Declaration of Dr. Joseh
                    F. Antognini, # 3 Text of Proposed Order)(Lin, Jean) (Entered: 06/30/2020)
06/30/2020   121    Consent MOTION for Leave to File Surreply and Supplemental Declaration
                    of Dr. Joseph F. Antognini, in opposition to Plaintiffs' Motion for Preliminary
                    Injunction (This filing relates to Lee v. Barr, 19cv2559, Purkey v. Barr,
                    19cv3214, and Nelson v. Barr, 20cv557) by UNITED STATES
                    DEPARTMENT OF JUSTICE (Attachments: # 1 Exhibit A−Proposed
                    Surreply, # 2 Exhibit A−1 Supplemental Declaration of Dr. Joseh F.
                    Antognini, # 3 Text of Proposed Order)(Lin, Jean) (Entered: 06/30/2020)
06/30/2020   122    NOTICE of Correction by UNITED STATES DEPARTMENT OF JUSTICE
                    re 120 Response to motion, 121 Consent MOTION for Leave to File Surreply
                    and Supplemental Declaration of Dr. Joseph F. Antognini, in opposition to
                    Plaintiffs' Motion for Preliminary Injunction (This filing relates to Lee v. Barr,
                    19cv2559, Purkey v. Barr, 19cv3214, and Nelso (Attachments: # 1 Corrected
                    Proposed Surreply, # 2 Corrected Supplemental Declaration of Dr. Joseph F.
                    Antognini)(Lin, Jean) (Entered: 06/30/2020)
07/01/2020          MINUTE ORDER: It is hereby ORDERED that Plaintiff' 117 Motion for
                    Leave to File is GRANTED. Plaintiffs' filing of the supplemental expert
                    declaration of Dr. Gail A. Van Norman is deemed properly filed and,
                    accordingly, the court may consider this declaration in connection with
                    Plaintiff' Motion for a Preliminary Injunction. It is further ORDERED that 121
                    Consent Motion for Leave to File is GRANTED. The Clerk of the Court shall
                    docket Defendants' proposed surreply and supplemental declaration, the
                    corrected version of which Defendants attached to 122 Notice of Correction..
                    Signed by Judge Tanya S. Chutkan on 7/1/2020. (lcdl) (Entered: 07/01/2020)
07/01/2020   123    AFFIDAVIT Supplemental Expert Declaration of Gail A. Van Norman, M.D.,
                    by DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH NELSON,


                                                                                                         57
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 58 of 137



                    WESLEY IRA PURKEY. (ztd) (Entered: 07/01/2020)
07/01/2020   124    SURREPLY to re 117 MOTION for Leave to File Supplemental Expert
                    Declaration THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559,
                    Purkey v. Barr, 19−cv−3214, and Nelson v. Barr, 20−cv−557 filed by
                    UNITED STATES DEPARTMENT OF JUSTICE. (Attachments: # 1
                    Declaration Supplemental Declaration of Dr. Joseh F. Antognini)(ztd) (Main
                    Document 124 replaced on 7/1/2020) (ztd). (Attachment 1 replaced on
                    7/1/2020) (ztd). (Entered: 07/01/2020)
07/02/2020   125    NOTICE by DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH
                    NELSON, WESLEY IRA PURKEY re 116 Reply to Document, 104
                    MOTION for Discovery Expedited (Attachments: # 1 Certificate of
                    Service)(Van Tol, Pieter) (Entered: 07/02/2020)
07/03/2020   126    NOTICE of Supplemental Authority. (THIS DOCUMENT RELATES TO:
                    Purkey v. Barr, 19−cv−3214 ) by WESLEY IRA PURKEY (Attachments: # 1
                    Exhibit A)(Schoenfeld, Alan) (Entered: 07/03/2020)
07/03/2020   127    NOTICE OF WITHDRAWAL OF APPEARANCE as to WILLIAM P.
                    BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY,
                    UTTAM DHILLON, ALAN R. DOERHOFF, JOHN DOES(I−IV,
                    Individually and in their official capacities; 07−cv−02145−TSC), JOHN
                    DOES(I−V, Individually and in their official capacities 05cv2337; 12cv00782
                    I−X), NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN
                    FULKS, ERIC H. HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E.
                    KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART,
                    CHARLES L. LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY,
                    CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator, Drug
                    Enforcement Administration (05cv2337)), KAREN
                    TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                    JUSTICE, T. J. WATSON, THOMAS WEBSTER. Attorney Ethan Price
                    Davis terminated. (Attachments: # 1 Certificate of Service)(Davis, Ethan)
                    (Entered: 07/03/2020)
07/06/2020          MINUTE ORDER: Plaintiff's Unopposed Motion 91 to File Document Under
                    Seal is hereby GRANTED. The Clerk of the Court is requested to file under
                    seal Plaintiffs Amended Complaint (Exhibit 1). SO ORDERED by Judge
                    Tanya S. Chutkan on 07/06/2020. (tb) (Entered: 07/06/2020)
07/10/2020   129    NOTICE OF SUPPLEMENTAL AUTHORITY by DANIEL LEWIS LEE
                    (Attachments: # 1 Exhibit A − Peterson v. Barr Order Granting Pls.' Motion
                    for Prelim. Inj., # 2 Certificate of Service)(Van Tol, Pieter) (Entered:
                    07/10/2020)
07/10/2020          MINUTE ORDER: Telephone Status Conference scheduled for July 11, 2020
                    at 1 PM. Signed by Judge Tanya S. Chutkan on 7/10/2020. (lcdl) (Entered:
                    07/10/2020)
07/11/2020          Set/Reset Hearings: Telephone Conference set for 7/11/2020 at 01:00 PM in
                    Telephonic/VTC before Judge Tanya S. Chutkan. (lcdl) (Entered: 07/11/2020)
07/11/2020          Minute Entry: Telephone Conference held on 7/11/2020 before Judge Tanya
                    S. Chutkan: The parties informed the Court of the posture of pending
                    executions. (Court Reporter Bryan Wayne) (tb) (Entered: 07/11/2020)


                                                                                                  58
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 59 of 137



07/11/2020   130    TRANSCRIPT OF 7/11/20 TELEPHONE CONFERENCE before Judge
                    Tanya S. Chutkan held on July 11, 2020; Page Numbers: 1−14. Date of
                    Issuance: 7/11/2020. Court Reporter: Bryan A. Wayne. Transcripts may be
                    ordered by submitting the Transcript Order Form at www.dcd.uscourts.gov.
                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.NOTICE RE REDACTION OF TRANSCRIPTS:
                    The parties have twenty−one days to file with the court and the court reporter
                    any request to redact personal identifiers from this transcript. If no such
                    requests are filed, the transcript will be made available to the public via
                    PACER without redaction after 90 days. The policy, which includes the five
                    personal identifiers specifically covered, is located on our website at
                    www.dcd.uscourts.gov. Redaction Request due 8/1/2020. Redacted Transcript
                    Deadline set for 8/11/2020. Release of Transcript Restriction set for
                    10/9/2020.(Wayne, Bryan) (Entered: 07/11/2020)
07/12/2020   131    NOTICE OF SUPPLEMENTAL AUTHORITY by DUSTIN LEE HONKEN,
                    DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY
                    (Attachments: # 1 Exhibit Hartkemeyer v. Barr − Declaration of Rick Winter,
                    # 2 Certificate of Service)(Van Tol, Pieter) (Entered: 07/12/2020)
07/12/2020   132    NOTICE (Corrected) of Supplemental Authority by DUSTIN LEE HONKEN,
                    DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY
                    (Attachments: # 1 Exhibit Exhibit Hartkemeyer v. Barr − Declaration of Rick
                    Winter, # 2 Certificate of Service)(Van Tol, Pieter) (Entered: 07/12/2020)
07/12/2020   133    NOTICE by DANIEL LEWIS LEE (Attachments: # 1 Exhibit A − Peterson v.
                    Barr Filed Opinion (No. 20−2252), # 2 Certificate of Service)(Van Tol, Pieter)
                    (Entered: 07/12/2020)
07/12/2020   134    RESPONSE re 133 Notice (Other), 132 Notice (Other), (this filing relates to
                    Lee v. Barr et al. (No. 19−cv−2559), Purkey v. Barr et al. (No.
                    19−cv−03214), and Nelson v. Barr (No. 20−cv−557)) filed by WILLIAM P.
                    BARR, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                    DHILLON, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                    their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                    and in their official capacities 05cv2337; 12cv00782 I−X), NICOLE
                    ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                    HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                    LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                    LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                    SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                    Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                    UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                    THOMAS WEBSTER. (Handley, Cristen) (Entered: 07/12/2020)
07/13/2020   135    MEMORANDUM AND OPINION regarding Plaintiffs' 102 motion for
                    preliminary injunction. Signed by Judge Tanya S. Chutkan on 7/13/2020.
                    (lcdl) (Entered: 07/13/2020)
07/13/2020   136    ORDER granting Plaintiffs' 102 Motion for Preliminary Injunction.
                    Defendants are hereby enjoined from executing Plaintiffs until further order of

                                                                                                        59
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 60 of 137



                    this court. See Order for details. Signed by Judge Tanya S. Chutkan on
                    7/13/2020. (lcdl) (Entered: 07/13/2020)
07/13/2020   137    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 135 Memorandum &
                    Opinion, 136 Order on Motion for Preliminary Injunction by MICHELE
                    LEONHART, JOHN F. CARAWAY, JEFFREY E. KRUEGER, CHADRICK
                    EVAN FULKS, UNITED STATES DEPARTMENT OF JUSTICE, JOSEPH
                    MCCLAIN, ERIC H. HOLDER, JR, CHARLES E. SAMUELS, JR,
                    WILLIAM P. BARR, NEWTON E. KENDIG, II, MARK BEZY, KERRY J.
                    FORESTAL, NICOLE ENGLISH, PAUL LAIRD, THOMAS WEBSTER,
                    JOHN DOES(I−IV, Individually and in their official capacities;
                    07−cv−02145−TSC), UTTAM DHILLON, ALAN R. DOERHOFF, HARLEY
                    G. LAPPIN, JOHN DOES(I−V, Individually and in their official capacities
                    05cv2337; 12cv00782 I−X), CHARLES L. LOCKETT, KAREN
                    TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                    MICHAEL B. MUKASEY, T. J. WATSON, KAREN
                    TANDY(07−cv−02145−TSC), RADM CHRIS A. BINA. Fee Status: No Fee
                    Paid. Parties have been notified. (Attachments: # 1 Exhibit District Court
                    Opinion, # 2 Exhibit District Court Order)(Handley, Cristen) (Entered:
                    07/13/2020)
07/13/2020   138    Transmission of the Notice of Appeal, Order Appealed (Memorandum
                    Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals
                    docketing fee was not paid because the appeal was filed by the government re
                    137 Notice of Appeal to DC Circuit Court,,,. (ztd) (Entered: 07/13/2020)
07/13/2020   139    MOTION to Stay re 136 Order on Motion for Preliminary Injunction, 135
                    Memorandum & Opinion (this filing relates to Lee v. Barr et al. (No.
                    19−cv−2559), Purkey v. Barr et al. (No. 19−cv−03214), and Nelson v. Barr
                    (No. 20−cv−557)) by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A.
                    BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF,
                    JOHN DOES(I−IV, Individually and in their official capacities;
                    07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                    capacities 05cv2337; 12cv00782 I−X), NICOLE ENGLISH, KERRY J.
                    FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                    NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                    HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                    JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                    JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                    (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                    DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER
                    (Attachments: # 1 Declaration Declaration of Rick Winter)(Handley, Cristen)
                    (Entered: 07/13/2020)
07/13/2020   140    Memorandum in opposition to re 139 MOTION to Stay re 136 Order on
                    Motion for Preliminary Injunction, 135 Memorandum & Opinion (this filing
                    relates to Lee v. Barr et al. (No. 19−cv−2559), Purkey v. Barr et al. (No.
                    19−cv−03214), and Nelson v. Barr (No. 20−cv−557)) filed by DUSTIN LEE
                    HONKEN, DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA
                    PURKEY. (Attachments: # 1 Certificate of Service)(Van Tol, Pieter) (Entered:
                    07/13/2020)
07/13/2020          MINUTE ORDER: Upon consideration of Defendants' 139 Motion to Stay,


                                                                                                   60
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 61 of 137



                    this court finds that Defendants are not likely to succeed on the merits of their
                    appeal and that the balance of harms does not weigh in favor of a stay.
                    Therefore, Defendants' 139 Motion to Stay is hereby DENIED. Signed by
                    Judge Tanya S. Chutkan on 7/13/2020. (lcdl) (Entered: 07/13/2020)
07/13/2020          USCA Case Number 20−5199 for 137 Notice of Appeal to DC Circuit Court,,,
                    filed by MICHAEL B. MUKASEY, CHARLES L. LOCKETT, JOHN DOES,
                    T. J. WATSON, KERRY J. FORESTAL, THOMAS WEBSTER, ERIC H.
                    HOLDER, JR., MARK BEZY, CHADRICK EVAN FULKS, NICOLE
                    ENGLISH, CHARLES E. SAMUELS, JR., MICHELE LEONHART, RADM
                    CHRIS A. BINA, KAREN TANDY, UNITED STATES DEPARTMENT OF
                    JUSTICE, NEWTON E. KENDIG, II, JOHN F. CARAWAY, PAUL LAIRD,
                    JOSEPH MCCLAIN, JEFFREY E. KRUEGER, WILLIAM P. BARR, ALAN
                    R. DOERHOFF, UTTAM DHILLON, HARLEY G. LAPPIN. (zrdj) (Entered:
                    07/13/2020)
07/13/2020   141    NOTICE by DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH
                    NELSON, WESLEY IRA PURKEY (Attachments: # 1 Exhibit A − No.
                    20−5199 Order, # 2 Certificate of Service)(Van Tol, Pieter) (Entered:
                    07/13/2020)
07/13/2020   142    NOTICE by DANIEL LEWIS LEE (Attachments: # 1 Exhibit A − Letter from
                    Counsel Pieter Van Tol, # 2 Certificate of Service)(Van Tol, Pieter) (Entered:
                    07/13/2020)
07/14/2020   143    WITHDRAWN PURSUANT TO DOCKET ENTRY NO. 194 . . . .
                    .Emergency MOTION for Order on Pending Claim and Motion by DANIEL
                    LEWIS LEE (Attachments: # 1 Certificate of Service)(Van Tol, Pieter)
                    Modified on 8/17/2020 (ztd). (Entered: 07/14/2020)
07/14/2020   144    MOTION for Order (Emergency Notice Requesting Ruling on Pending
                    Motion), re 102 , [THIS DOCUMENT RELATES TO: Lee v. Barr,
                    19−cv−2559, Purkey v. Barr, 19−cv−3214, and Nelson v. Barr, 20−cv−557]
                    by DUSTIN LEE HONKEN, KEITH NELSON, WESLEY IRA PURKEY
                    (Schoenfeld, Alan) Modified event and text on 7/14/2020 (ztd). (Entered:
                    07/14/2020)
07/15/2020   145    MEMORANDUM AND OPINION regarding Plaintiffs' 102 motion for
                    preliminary injunction and Plaintiffs' 144 Motion for Order. Signed by Judge
                    Tanya S. Chutkan on 7/15/2020. (lcdl) (Entered: 07/15/2020)
07/15/2020   146    ORDER granting Plaintiffs' 102 Motion for Preliminary Injunction and
                    granting Plaintiffs' 144 Motion for Order. Defendants are HEREBY
                    ENJOINED from executing Plaintiffs until further order of this court. See
                    Order for details. Signed by Judge Tanya S. Chutkan on 7/15/2020. (lcdl)
                    (Entered: 07/15/2020)
07/15/2020   147    NOTICE OF APPEAL TO DC CIRCUIT COURT by MICHELE
                    LEONHART, JOHN F. CARAWAY, JEFFREY E. KRUEGER, CHADRICK
                    EVAN FULKS, UNITED STATES DEPARTMENT OF JUSTICE, JOSEPH
                    MCCLAIN, ERIC H. HOLDER, JR, CHARLES E. SAMUELS, JR,
                    WILLIAM P. BARR, NEWTON E. KENDIG, II, MARK BEZY, KERRY J.
                    FORESTAL, NICOLE ENGLISH, PAUL LAIRD, THOMAS WEBSTER,
                    JOHN DOES(I−IV, Individually and in their official capacities;
                    07−cv−02145−TSC), UTTAM DHILLON, ALAN R. DOERHOFF, HARLEY

                                                                                                        61
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 62 of 137



                    G. LAPPIN, JOHN DOES(I−V, Individually and in their official capacities
                    05cv2337; 12cv00782 I−X), CHARLES L. LOCKETT, KAREN
                    TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                    MICHAEL B. MUKASEY, T. J. WATSON, KAREN
                    TANDY(07−cv−02145−TSC), RADM CHRIS A. BINA. Fee Status: No Fee
                    Paid. Parties have been notified. (Attachments: # 1 Exhibit District Court
                    Opinion, # 2 Exhibit District Court Order)(Handley, Cristen) (Entered:
                    07/15/2020)
07/15/2020   148    MOTION to Stay (this filing relates to Lee v. Barr et al. (No. 19−cv−2559),
                    Purkey v. Barr et al. (No. 19−cv−03214), and Nelson v. Barr (No.
                    20−cv−557)) by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A.
                    BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF,
                    JOHN DOES(I−IV, Individually and in their official capacities;
                    07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                    capacities 05cv2337; 12cv00782 I−X), NICOLE ENGLISH, KERRY J.
                    FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                    NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                    HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                    JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                    JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                    (05cv2337)), UNITED STATES DEPARTMENT OF JUSTICE, T. J.
                    WATSON, THOMAS WEBSTER (Handley, Cristen) (Entered: 07/15/2020)
07/15/2020   149    Transmission of the Notice of Appeal, Order Appealed (Memorandum
                    Opinion), and Docket Sheet to US Court of Appeals. The fee was not paid
                    because it was filed in forma pauperis re (147 in 1:19−mc−00145−TSC)
                    Notice of Appeal to DC Circuit Court. Associated Cases:
                    1:19−mc−00145−TSC, 1:20−cv−00557−TSC(zadc) (Entered: 07/15/2020)
07/15/2020   150    Memorandum in opposition to re 53 MOTION to Stay Preliminary Injunction
                    Pending Appeal (This document relates to Bourgeois v. Dep't of Justice,
                    12−cv−782, Lee v. Barr, 19−cv−2559, and Purkey v. Barr, 19−cv−3214)
                    THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                    19−cv−3214, and Nelson v. Barr, 20−cv−557 filed by DUSTIN LEE
                    HONKEN, KEITH NELSON, WESLEY IRA PURKEY. (Schoenfeld, Alan)
                    (Entered: 07/15/2020)
07/15/2020          USCA Case Number 20−5206 for 147 Notice of Appeal to DC Circuit Court,,,
                    filed by MICHAEL B. MUKASEY, CHARLES L. LOCKETT, JOHN DOES,
                    T. J. WATSON, KERRY J. FORESTAL, THOMAS WEBSTER, ERIC H.
                    HOLDER, JR., MARK BEZY, CHADRICK EVAN FULKS, NICOLE
                    ENGLISH, CHARLES E. SAMUELS, JR., MICHELE LEONHART, RADM
                    CHRIS A. BINA, KAREN TANDY, UNITED STATES DEPARTMENT OF
                    JUSTICE, NEWTON E. KENDIG, II, JOHN F. CARAWAY, PAUL LAIRD,
                    JOSEPH MCCLAIN, JEFFREY E. KRUEGER, WILLIAM P. BARR, ALAN
                    R. DOERHOFF, UTTAM DHILLON, HARLEY G. LAPPIN. (zrdj) (Entered:
                    07/15/2020)
07/15/2020   151    Emergency MOTION for Order for Preservation of Evidence by DANIEL
                    LEWIS LEE (Attachments: # 1 Certificate of Service, # 2 Text of Proposed
                    Order)(Van Tol, Pieter) (Entered: 07/15/2020)
07/15/2020   152

                                                                                                  62
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 63 of 137



                    NOTICE OF CROSS APPEAL as to 146 Order on Motion for Order, 145
                    Memorandum & Opinion by DUSTIN LEE HONKEN, KEITH NELSON,
                    WESLEY IRA PURKEY. Filing fee $ 505, receipt number
                    ADCDC−7341407. Fee Status: Fee Paid. Parties have been notified.
                    (Schoenfeld, Alan) (Entered: 07/15/2020)
07/15/2020   153    Transmission of the Notice of Appeal, Order Appealed (Memorandum
                    Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals fee
                    was paid this date re 152 Notice of Cross Appeal. (zjf) (Entered: 07/15/2020)
07/15/2020          MINUTE ORDER: Upon consideration of Defendants' 148 Motion to Stay,
                    this court finds that Defendants are not likely to succeed on the merits of their
                    appeal and that the balance of harms does not weigh in favor of a stay.
                    Therefore, Defendants' 148 Motion to Stay is hereby DENIED. Signed by
                    Judge Tanya S. Chutkan on 7/15/2020. (lcdl) (Entered: 07/15/2020)
07/15/2020   154    ENTERED IN ERROR.....Transmission of the Notice of Appeal, Order
                    Appealed (Memorandum Opinion), and Docket Sheet to US Court of Appeals.
                    The Court of Appeals fee was paid this date re 152 Notice of Cross Appeal.
                    (zrdj) Modified on 7/15/2020 (zrdj). (Entered: 07/15/2020)
07/15/2020          NOTICE OF CORRECTED DOCKET ENTRY: re 154 Transmission of
                    Notice of Appeal and Docket Sheet to USCA, was entered in error AS A
                    DUPLICATE. (zrdj) (Entered: 07/15/2020)
07/15/2020          MINUTE ORDER: Defendants shall file any opposition to Plaintiffs' 151
                    Emergency Motion for Order for Preservation of Evidence no later than 2PM
                    EST today, 7/15/2020. Signed by Judge Tanya S. Chutkan on 7/15/2020. (lcdl)
                    (Entered: 07/15/2020)
07/15/2020   155    Memorandum in opposition to re 151 Emergency MOTION for Order for
                    Preservation of Evidence filed by WILLIAM P. BARR, HARLEY G.
                    LAPPIN. (Burch, Alan) (Entered: 07/15/2020)
07/15/2020          USCA Case Number 20−5210 for 152 Notice of Cross Appeal, filed by
                    DUSTIN LEE HONKEN, KEITH NELSON, WESLEY IRA PURKEY. (zrdj)
                    (Entered: 07/15/2020)
07/15/2020   156    MANDATE of USCA as to 137 Notice of Appeal to DC Circuit Court,,, filed
                    by MICHAEL B. MUKASEY, CHARLES L. LOCKETT, JOHN DOES, T. J.
                    WATSON, KERRY J. FORESTAL, THOMAS WEBSTER, ERIC H.
                    HOLDER, JR., MARK BEZY, CHADRICK EVAN FULKS, NICOLE
                    ENGLISH, CHARLES E. SAMUELS, JR., MICHELE LEONHART, RADM
                    CHRIS A. BINA, KAREN TANDY, UNITED STATES DEPARTMENT OF
                    JUSTICE, NEWTON E. KENDIG, II, JOHN F. CARAWAY, PAUL LAIRD,
                    JOSEPH MCCLAIN, JEFFREY E. KRUEGER, WILLIAM P. BARR, ALAN
                    R. DOERHOFF, UTTAM DHILLON, HARLEY G. LAPPIN ; USCA Case
                    Number 20−5199. (Attachments: # 1 USCA Order)(zrdj) (Entered:
                    07/15/2020)
07/15/2020   157    REPLY to opposition to motion re 151 Emergency MOTION for Order for
                    Preservation of Evidence filed by DANIEL LEWIS LEE. (Attachments: # 1
                    Certificate of Service)(Van Tol, Pieter) (Entered: 07/15/2020)
07/15/2020   158


                                                                                                        63
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 64 of 137



                    ORDER granting 151 Motion for Order to Preserve Evidence. See Order for
                    details. Signed by Judge Tanya S. Chutkan on 7/15/2020. (lcdl) (Entered:
                    07/15/2020)
07/15/2020   159    NOTICE of Appearance by Michael Robles on behalf of KEITH NELSON
                    (Robles, Michael) (Entered: 07/15/2020)
07/15/2020   160    Emergency MOTION for Preservation of Evidence by KEITH NELSON
                    (Attachments: # 1 Text of Proposed Order)Associated Cases:
                    1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn) (Entered:
                    07/15/2020)
07/16/2020   161    NOTICE Regarding Body of Daniel Lewis Lee by WILLIAM P. BARR,
                    MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                    DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY J.
                    FORESTAL, CHADRICK EVAN FULKS, NEWTON E. KENDIG, II,
                    JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                    LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, JEFFREY
                    PAUL, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator, Drug
                    Enforcement Administration (05cv2337)), KAREN
                    TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                    JUSTICE, T. J. WATSON, THOMAS WEBSTER re 158 Order on Motion for
                    Order (Attachments: # 1 Exhibit Email to counsel for Lee)(Burch, Alan)
                    (Entered: 07/16/2020)
07/16/2020   162    RESPONSE re 160 Emergency MOTION for Preservation of Evidence filed
                    by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                    CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF, NICOLE
                    ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON
                    E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                    LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                    MCCLAIN, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                    Drug Enforcement Administration (05cv2337)), KAREN
                    TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                    JUSTICE, T. J. WATSON, THOMAS WEBSTER. (Burch, Alan) (Entered:
                    07/16/2020)
07/16/2020   163    ORDER granting 160 Emergency Motion to Preserve Evidence. See Order for
                    details. Signed by Judge Tanya S. Chutkan on 7/16/2020. (lcdl) (Entered:
                    07/16/2020)
07/16/2020   164    Emergency MOTION to Stay Execution Pending Cross−Appeal by DUSTIN
                    LEE HONKEN Associated Cases: 1:19−mc−00145−TSC,
                    1:19−cv−03520−TSC, 1:20−cv−00474−TSC, 1:20−cv−00557−TSC(Nolan,
                    Shawn) (Entered: 07/16/2020)
07/16/2020   165    Memorandum in opposition to re 164 Emergency MOTION to Stay Execution
                    Pending Cross−Appeal (this filing relates to Lee (Honken) v. Barr et al. (No.
                    19−cv−2559)) filed by WILLIAM P. BARR, MARK BEZY, RADM CHRIS
                    A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R.
                    DOERHOFF, JOHN DOES(I−IV, Individually and in their official capacities;
                    07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                    capacities 05cv2337; 12cv00782 I−X), NICOLE ENGLISH, KERRY J.
                    FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,


                                                                                                    64
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 65 of 137



                    NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                    HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                    JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                    JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                    (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                    DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER.
                    (Handley, Cristen) (Entered: 07/16/2020)
07/16/2020   166    ORDER denying 164 Motion to Stay. See Order for details. Signed by Judge
                    Tanya S. Chutkan on 7/16/2020. (lcdl) (Entered: 07/16/2020)
07/22/2020   167    MANDATE of USCA as to 147 Notice of Appeal to DC Circuit Court,,, filed
                    by MICHAEL B. MUKASEY, CHARLES L. LOCKETT, JOHN DOES, T. J.
                    WATSON, KERRY J. FORESTAL, THOMAS WEBSTER, ERIC H.
                    HOLDER, JR., MARK BEZY, CHADRICK EVAN FULKS, NICOLE
                    ENGLISH, CHARLES E. SAMUELS, JR., MICHELE LEONHART, RADM
                    CHRIS A. BINA, KAREN TANDY, UNITED STATES DEPARTMENT OF
                    JUSTICE, NEWTON E. KENDIG, II, JOHN F. CARAWAY, PAUL LAIRD,
                    JOSEPH MCCLAIN, JEFFREY E. KRUEGER, WILLIAM P. BARR, ALAN
                    R. DOERHOFF, UTTAM DHILLON, HARLEY G. LAPPIN ; USCA Case
                    Number 20−5206. (Attachments: # 1 USCA Order)(zrdj) (Entered:
                    07/22/2020)
07/22/2020   168    NOTICE of Appearance by Harry P. Cohen on behalf of KEITH NELSON
                    Associated Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Cohen,
                    Harry) (Entered: 07/22/2020)
07/31/2020   169    MOTION to Dismiss Plaintiffs' NON−APA Claims and for Summary
                    Judgment Regarding Plaintiffs' APA CLAIMS (This filing relates to All
                    CASES) by UNITED STATES DEPARTMENT OF JUSTICE (Attachments:
                    # 1 Text of Proposed Order)(Lin, Jean) (Entered: 07/31/2020)
07/31/2020   170    MOTION for Summary Judgment as to Plaintiffs' APA Claims (This filing
                    relates to ALL CASES and is the same filing as ECF No. 169)) by UNITED
                    STATES DEPARTMENT OF JUSTICE (Attachments: # 1 Text of Proposed
                    Order)(Lin, Jean) (Entered: 07/31/2020)
07/31/2020   171    NOTICE of Fourth Supplement to the Administrative Record (this filing
                    relates to ALL CASES) by UNITED STATES DEPARTMENT OF JUSTICE
                    (Kossak, Jonathan) (Entered: 07/31/2020)
07/31/2020   172    NOTICE Regarding Execution Date by WILLIAM P. BARR, MARK BEZY,
                    RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN
                    R. DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                    EVAN FULKS, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                    LAIRD, HARLEY G. LAPPIN, CHARLES L. LOCKETT, JOSEPH
                    MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS, JR,
                    KAREN TANDY(Administrator, Drug Enforcement Administration
                    (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                    DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER
                    (Burch, Alan) (Entered: 07/31/2020)
07/31/2020   173    MOTION to Vacate Preliminary Injunctions Barring Executions of Plaintiffs
                    James Roane, Richard Tipton, Cory Johnson, Orlando Hall, Bruce Webster,
                    Anthony Battle, and Jeffrey Paul by WILLIAM P. BARR, MARK BEZY,

                                                                                                65
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 66 of 137



                    RADM CHRIS A. BINA, JOHN F. CARAWAY, ALAN R. DOERHOFF,
                    KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON E.
                    KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                    LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                    MCCLAIN, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                    Drug Enforcement Administration (05cv2337)), KAREN
                    TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                    JUSTICE, T. J. WATSON, THOMAS WEBSTER (Attachments: # 1 Text of
                    Proposed Order)(Burch, Alan) (Entered: 07/31/2020)
07/31/2020   174    Emergency MOTION to Expedite Trial by KEITH NELSON (Attachments: #
                    1 Text of Proposed Order)Associated Cases: 1:19−mc−00145−TSC,
                    1:20−cv−00557−TSC(Cohen, Harry) (Entered: 07/31/2020)
07/31/2020   176    MANDATE of USCA as to 152 Notice of Cross Appeal, filed by DUSTIN
                    LEE HONKEN, KEITH NELSON, WESLEY IRA PURKEY ; USCA Case
                    Number 20−5210. (Attachments: # 1 USCA Order)(zrdj) (Entered:
                    08/03/2020)
08/03/2020          MINUTE ORDER: Plaintiffs shall file any opposition to Defendants' Motion
                    to Dismiss and Motion for Summary Judgment 169 170 in a single filing no
                    later than August 10, 2020. Defendants shall file any Reply no later than
                    August 13, 2020. Signed by Judge Tanya S. Chutkan on 8/3/2020. (lcdl)
                    (Entered: 08/03/2020)
08/03/2020          MINUTE ORDER: Plaintiffs James Roane, Richard Tipton, Cory Johnson,
                    Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul shall file any
                    opposition to Defendants' Motion to Vacate 173 in a single filing no later than
                    August 11, 2020. Defendants shall file any Reply no later than August 14,
                    2020. Signed by Judge Tanya S. Chutkan on 8/3/2020. (lcdl) (Entered:
                    08/03/2020)
08/03/2020          MINUTE ORDER: Defendants shall file any opposition to Plaintiff Nelson's
                    Motion to Expedite Trial 174 no later than August 5, 2020. Plaintiff Nelson
                    shall file any reply no later than August 7, 2020. Signed by Judge Tanya S.
                    Chutkan on 8/3/2020. (lcdl) (Entered: 08/03/2020)
08/03/2020          Set/Reset Deadlines: Response to Motion to Dismiss or for Summary
                    Judgment due by 8/10/2020. Reply to Motion for Summary Judgment due by
                    8/13/2020. (tb) (Entered: 08/03/2020)
08/03/2020          Set/Reset Deadlines: Response due by 8/11/2020. Reply due by 8/14/2020.
                    (tb) (Entered: 08/03/2020)
08/03/2020          Set/Reset Deadlines: Motion to Expedite due by 8/5/2020. Reply due by
                    8/7/2020. (tb) (Entered: 08/03/2020)
08/03/2020   175    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− James K.
                    Stronski, Filing fee $ 100, receipt number DCDC−7415356. Fee Status: Fee
                    Paid. by KEITH NELSON (Attachments: # 1 Declaration of James K.
                    Stronski, # 2 Text of Proposed Order, # 3 Certificate of Service)Associated
                    Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn)
                    (Entered: 08/03/2020)
08/03/2020   177


                                                                                                      66
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 67 of 137



                    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Brian J.
                    O'Sullivan, Filing fee $ 100, receipt number DCDC−7417622. Fee Status: Fee
                    Paid. by KEITH NELSON (Attachments: # 1 Declaration of Brian J.
                    O'Sullivan, # 2 Text of Proposed Order, # 3 Certificate of Service)Associated
                    Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn)
                    (Entered: 08/03/2020)
08/04/2020   178    Memorandum in opposition to re 174 Emergency MOTION to Expedite Trial
                    (this filing relates to Nelson v. Barr (No. 20−cv−557)) filed by WILLIAM P.
                    BARR, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                    DHILLON, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                    their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                    and in their official capacities 05cv2337; 12cv00782 I−X), NICOLE
                    ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                    HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                    LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                    LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                    SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                    Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                    UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                    THOMAS WEBSTER. (Handley, Cristen) (Entered: 08/04/2020)
08/04/2020          MINUTE ORDER: Granting 175 7 Motions for Leave to Appear Pro Hac
                    Vice. James K. Stronski and Brian J. OSullivan and are hereby admitted pro
                    hac vice to appear in this matter on behalf of Plaintiff (Nelson v. Barr
                    20−cv−557). Counsel should register for e−filing via PACER and file a
                    notice of appearance pursuant to LCvR 83.6(a). Click for instructions;
                    granting 177 Motion for Leave to Appear Pro Hac V ice Counsel should
                    register for e−filing via PACER and file a notice of appearance pursuant
                    to LCvR 83.6(a). Click for instructions. Signed by Judge Tanya S. Chutk an
                    on 8/4/2020. (DJS) (Entered: 08/04/2020)
08/04/2020   179    MOTION to defer briefing on Defendants' Motion to Vacate Preliminary
                    Injunctions pending resolution of dispositive motions by ANTHONY
                    BATTLE, ORLANDO HALL, CORY JOHNSON, JEFFREY PAUL, JAMES
                    H. ROANE, JR, RICHARD TIPTON, BRUCE WEBSTER (Attachments: # 1
                    Text of Proposed Order)(Lentz, Amy) (Entered: 08/04/2020)
08/04/2020   180    Emergency MOTION for Summary Judgment on FDCA Causes of Action by
                    KEITH NELSON (Attachments: # 1 Text of Proposed Order, # 2 Certificate of
                    Service)(Cohen, Harry) (Entered: 08/04/2020)
08/05/2020          MINUTE ORDER: Defendants shall file any opposition to Plaintiffs' 179
                    Motion to Defer Briefing no later than August 6, 2020. Plaintiffs James Roane,
                    Richard Tipton, Cory Johnson, Orlando Hall, Bruce Webster, Anthony Battle,
                    and Jeffrey Paul shall file any joint reply no later than August 7, 2020. Signed
                    by Judge Tanya S. Chutkan on 8/5/2020. (lcdl) (Entered: 08/05/2020)
08/05/2020          MINUTE ORDER: Defendants' opposition to Plaintiff Nelson's 180 Motion
                    for Summary Judgment shall be filed no later than August 10, 2020. Nelson's
                    Reply shall be filed no later than August 13, 2020. Signed by Judge Tanya S.
                    Chutkan on 8/5/2020. (lcdl) (Entered: 08/05/2020)
08/05/2020


                                                                                                       67
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 68 of 137



                    Set/Reset Deadlines: Response due by 8/6/2020. Reply due by 8/7/2020. (tb)
                    (Entered: 08/05/2020)
08/05/2020          Set/Reset Deadlines: Response to Motion for Summary Judgment due by
                    8/10/2020. Reply to Motion for Summary Judgment due by 8/13/2020. (tb)
                    (Entered: 08/05/2020)
08/05/2020   181    Memorandum in opposition to re 179 MOTION to defer briefing on
                    Defendants' Motion to Vacate Preliminary Injunctions pending resolution of
                    dispositive motions filed by WILLIAM P. BARR, MARK BEZY, RADM
                    CHRIS A. BINA, JOHN F. CARAWAY, ALAN R. DOERHOFF, NICOLE
                    ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON
                    E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                    LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                    MCCLAIN, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                    Drug Enforcement Administration (05cv2337)), KAREN
                    TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                    JUSTICE, T. J. WATSON, THOMAS WEBSTER. (Burch, Alan) (Entered:
                    08/05/2020)
08/05/2020   182    REPLY to opposition to motion re 179 MOTION to defer briefing on
                    Defendants' Motion to Vacate Preliminary Injunctions pending resolution of
                    dispositive motions filed by ANTHONY BATTLE, ORLANDO HALL,
                    CORY JOHNSON, JEFFREY PAUL, JAMES H. ROANE, JR, RICHARD
                    TIPTON, BRUCE WEBSTER. (Lentz, Amy) (Entered: 08/05/2020)
08/07/2020   183    REPLY to opposition to motion re (23 in 1:20−cv−00557−TSC, 174 in
                    1:19−mc−00145−TSC) Emergency MOTION to Expedite Trial filed by
                    KEITH NELSON. (Attachments: # 1 Exhibit 1 − Report of Dr. DeJong, # 2
                    Exhibit 2 − Second Suppl. Decl. of Gail A. Van Norman, M.D., # 3 Certificate
                    of Service)Associated Cases: 1:19−mc−00145−TSC,
                    1:20−cv−00557−TSC(Cohen, Harry) (Entered: 08/07/2020)
08/10/2020          MINUTE ORDER related to James Roane, Richard Tipton, Cory Johnson,
                    Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul: Plaintiffs'
                    Motion to Defer Briefing 179 is hereby DENIED. However, the briefing
                    schedule on the Motion to Vacate 173 is hereby amended as follows: Plaintiffs
                    James Roane, Richard Tipton, Cory Johnson, Orlando Hall, Bruce Webster,
                    Anthony Battle, and Jeffrey Paul shall file any joint opposition no later than
                    8/17/2020 and Defendants shall file any Reply no later than 8/20/2020. Signed
                    by Judge Tanya S. Chutkan on 8/10/2020. (lcdl) (Entered: 08/10/2020)
08/10/2020   184    Memorandum in opposition to re (169 in 1:19−mc−00145−TSC) MOTION to
                    Dismiss Plaintiffs' NON−APA Claims and for Summary Judgment Regarding
                    Plaintiffs' APA CLAIMS (This filing relates to All CASES), (170 in
                    1:19−mc−00145−TSC) MOTION for Summary Judgment as to Plaintiffs'
                    APA Claims (This filing relates to ALL CASES and is the same filing as ECF
                    No. 169)) Opposition on Behalf of All Plaintiffs filed by JEFFREY PAUL.
                    (Attachments: # 1 Exhibit Ex. 1, # 2 Exhibit Ex. 2, # 3 Exhibit Ex.
                    3)Associated Cases: 1:19−mc−00145−TSC, 1:19−cv−03520−TSC,
                    1:20−cv−00474−TSC, 1:20−cv−00557−TSC(Nolan, Shawn) (Entered:
                    08/10/2020)
08/10/2020   185


                                                                                                     68
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 69 of 137



                    NOTICE of Appearance by Bradley P. Humphreys on behalf of All
                    Defendants (Humphreys, Bradley) (Entered: 08/10/2020)
08/10/2020   186    Memorandum in opposition to re 169 MOTION to Dismiss Plaintiffs'
                    NON−APA Claims and for Summary Judgment Regarding Plaintiffs' APA
                    CLAIMS (This filing relates to All CASES) Supplemental filed by NORRIS G.
                    HOLDER, JR. (Attachments: # 1 Exhibit Declaration of Dr. Gail Van
                    Norman)(Braden, Scott) (Entered: 08/10/2020)
08/10/2020   187    RESPONSE re 180 Emergency MOTION for Summary Judgment on FDCA
                    Causes of Action (This filing relates to Nelson v. Barr, 20cv557) filed by
                    UNITED STATES DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered:
                    08/10/2020)
08/10/2020   188    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Alexander C.
                    Drylewski, Filing fee $ 100, receipt number ADCDC−7446368. Fee Status:
                    Fee Paid. by CORY JOHNSON (Attachments: # 1 Declaration of Alexander
                    C. Drylewski, # 2 Text of Proposed Order)(Salzman, Donald) (Entered:
                    08/10/2020)
08/11/2020          Set/Reset Deadlines: Plaintiffs James Roane, Richard Tipton, Cory Johnson,
                    Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul's Joint
                    response due by 8/17/2020. Reply due by 8/20/2020. (tb) (Entered:
                    08/11/2020)
08/12/2020   189    NOTICE of Appearance by Brian J O'Sullivan on behalf of KEITH NELSON
                    Associated Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(O'Sullivan,
                    Brian) (Entered: 08/12/2020)
08/13/2020          MINUTE ORDER: It is hereby ORDERED that a telephonic status conference
                    is scheduled for August 14, 2020 at 10:00 a.m. eastern. The court intends to
                    discuss 174 Motion to Expedite Trial. It is further ORDERED that, pursuant to
                    Standing Order 20−20 (BAH), the Court will provide access for the public to
                    listen to the status conference at toll−free number 866−590−5055 and access
                    code 3850112; and it is further ORDERED that participants using the public
                    access telephone line shall adhere to the rules set forth in Standing Order
                    20−20, available on the Court's website. Signed by Judge Tanya S. Chutkan on
                    8/13/2020. (lcdl) (Entered: 08/13/2020)
08/13/2020          Set/Reset Hearings: Status Conference set for 8/14/2020 at 10:00 AM in
                    Telephonic/VTC before Judge Tanya S. Chutkan. (tb) (Entered: 08/13/2020)
08/13/2020   190    REPLY to opposition to motion re (180 in 1:19−mc−00145−TSC) Emergency
                    MOTION for Summary Judgment on FDCA Causes of Action filed by KEITH
                    NELSON. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Certificate of
                    Service)Associated Cases: 1:19−mc−00145−TSC,
                    1:20−cv−00557−TSC(Cohen, Harry) (Entered: 08/13/2020)
08/13/2020   191    REPLY to opposition to motion re 169 MOTION to Dismiss Plaintiffs'
                    NON−APA Claims and for Summary Judgment Regarding Plaintiffs' APA
                    CLAIMS (This filing relates to All CASES) filed by UNITED STATES
                    DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered: 08/13/2020)
08/14/2020   192    NOTICE of Appearance by James K. Stronski on behalf of KEITH NELSON
                    Associated Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Stronski,


                                                                                                    69
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 70 of 137



                    James) (Entered: 08/14/2020)
08/14/2020          Minute Entry: Telephone Conference held on 8/14/2020 before Judge Tanya
                    S. Chutkan: Oral argument on 174 Motion for Expedited Trial; heard and
                    taken under advisement. The Court hereby DENIES AS MOOT motions 104
                    and 106 . (Court Reporter Nancy Meyer) (tb) Modified on 8/14/2020 (tb).
                    (Entered: 08/14/2020)
08/15/2020   193    ORDER granting 169 Motion to Dismiss as to Count II ONLY and as to all
                    Plaintiffs except Norris Holder; denying 174 Motion for an Expedited Trial.
                    Signed by Judge Tanya S. Chutkan on 8/15/2020. (lcdl) (Entered: 08/15/2020)
08/17/2020   194    NOTICE OF WITHDRAWAL OF MOTION by DANIEL LEWIS LEE re 143
                    Emergency MOTION for Order on Pending Claim and Motion, 103
                    Memorandum, (Attachments: # 1 Certificate of Service)(Van Tol, Pieter)
                    (Entered: 08/17/2020)
08/17/2020   195    NOTICE (EMERGENCY) Requesting Ruling on Pending Motions by KEITH
                    NELSON (Attachments: # 1 Certificate of Service)Associated Cases:
                    1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Cohen, Harry) (Entered:
                    08/17/2020)
08/17/2020   196    Emergency MOTION for Entry of Final Judgment by KEITH NELSON
                    (Attachments: # 1 Text of Proposed Order, # 2 Certificate of
                    Service)Associated Cases: 1:19−mc−00145−TSC,
                    1:20−cv−00557−TSC(Cohen, Harry) (Entered: 08/17/2020)
08/17/2020   197    Memorandum in opposition to re 173 MOTION to Vacate Preliminary
                    Injunctions Barring Executions of Plaintiffs James Roane, Richard Tipton,
                    Cory Johnson, Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul
                    filed by ANTHONY BATTLE, ORLANDO HALL, CORY JOHNSON,
                    JEFFREY PAUL, JAMES H. ROANE, JR, RICHARD TIPTON, BRUCE
                    WEBSTER. (Attachments: # 1 Text of Proposed Order)(Miller, Evan)
                    (Entered: 08/17/2020)
08/17/2020   198    RESPONSE re 196 Emergency MOTION for Entry of Final Judgment (This
                    filing relates to Nelson v. Barr, 20cv557) filed by UNITED STATES
                    DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered: 08/17/2020)
08/18/2020   199    NOTICE of Appearance by Jonathan S. Meltzer on behalf of BRANDON
                    BERNARD (Meltzer, Jonathan) (Entered: 08/18/2020)
08/18/2020   200    NOTICE of Appearance by Brendan B. Gants on behalf of BRANDON
                    BERNARD (Gants, Brendan) (Entered: 08/18/2020)
08/18/2020   201    REPLY to opposition to motion re (32 in 1:20−cv−00557−TSC, 196 in
                    1:19−mc−00145−TSC) Emergency MOTION for Entry of Final Judgment
                    filed by KEITH NELSON. (Attachments: # 1 Certificate of
                    Service)Associated Cases: 1:19−mc−00145−TSC,
                    1:20−cv−00557−TSC(Cohen, Harry) (Entered: 08/18/2020)
08/18/2020          MINUTE ORDER to SHOW CAUSE: In light of the court's August 15, 2020
                    order 193 and Plaintiff Keith Nelson's emergency motion 196 , it is hereby
                    ORDERED that all Plaintiffs with the exception of Norris Holder shall SHOW
                    CAUSE in writing, not to exceed 10 pages, by 5p.m. on August 19, 2020,
                    whether they object to the entry of final judgment as to Count II of the

                                                                                                  70
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 71 of 137



                    Amended Complaint 92 . Signed by Judge Tanya S. Chutkan on 08/18/2020.
                    (kcfb) (Entered: 08/18/2020)
08/19/2020          Set/Reset Deadlines: Response to Show Cause due by 5 p.m. on 8/19/2020.
                    (tb) (Entered: 08/19/2020)
08/19/2020   202    RESPONSE TO ORDER TO SHOW CAUSE by JEFFREY PAUL, IN THE
                    MATTER OF THE FEDERAL BUREAU OF PRISONS' EXECUTION
                    PROTOCOL CASES re Order to Show Cause, On Behalf of All Plaintiffs
                    Except Nelson, Holder and Vialva filed by JEFFREY PAUL, IN THE
                    MATTER OF THE FEDERAL BUREAU OF PRISONS' EXECUTION
                    PROTOCOL CASES. Associated Cases: 1:19−mc−00145−TSC,
                    1:19−cv−03520−TSC, 1:20−cv−00474−TSC, 1:20−cv−00557−TSC,
                    1:20−cv−01693−TSC(Nolan, Shawn) (Entered: 08/19/2020)
08/19/2020   203    RESPONSE re 196 Emergency MOTION for Entry of Final Judgment filed by
                    CHRISTOPHER ANDRE VIALVA. (Otto, Susan) (Entered: 08/19/2020)
08/20/2020   204    MEMORANDUM AND OPINION re 196 Plaintiff KEITH NELSON's
                    Emergency MOTION for Entry of Final Judgment. Signed by Judge Tanya S.
                    Chutkan on 8/20/2020. (DJS) (Entered: 08/20/2020)
08/20/2020   205    ORDER granting 196 Motion for Entry of Final Judgment. The court hereby
                    enters PARTIAL FINAL JUDGMENT for the Defendants, dismissing Count
                    II (Eighth Amendment) of the Amended Complaint. This Judgement applies to
                    all Plaintiffs in this consolidated action, except Norris Holder. Signed by
                    Judge Tanya S. Chutkan on 8/20/2020. (DJS) (ztb). (Entered: 08/20/2020)
08/20/2020   206    NOTICE OF APPEAL TO DC CIRCUIT COURT as to ( 193 in
                    1:19−mc−00145−TSC) Order on Motion to Expedite by KEITH NELSON.
                    Filing fee $ 505, receipt number DCDC−7488946. Fee Status: Fee Paid.
                    Parties have been notified. (Attachments: # 1 Certificate of Service)Associated
                    Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn);
                    Modified text and deleted docket entry relationship on 8/20/2020 at the request
                    of counsel (ztth). (Entered: 08/20/2020)
08/20/2020   207    Transmission of the Notice of Appeal, Order Appealed (Memorandum
                    Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals fee
                    was paid this date re 206 Notice of Appeal to DC Circuit Court. (ztth)
                    (Entered: 08/20/2020)
08/20/2020          USCA Case Number 20−5252 for 206 Notice of Appeal to DC Circuit Court,
                    filed by KEITH NELSON. (zrdj) (Entered: 08/20/2020)
08/20/2020   208    REPLY to opposition to motion re 173 MOTION to Vacate Preliminary
                    Injunctions Barring Executions of Plaintiffs James Roane, Richard Tipton,
                    Cory Johnson, Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul
                    This Document Relates to Roane, et al. v. Barr, et al., No. 05−2337 filed by
                    WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                    CARAWAY, ALAN R. DOERHOFF, KERRY J. FORESTAL, CHADRICK
                    EVAN FULKS, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                    LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                    LOCKETT, JOSEPH MCCLAIN, CHARLES E. SAMUELS, JR, KAREN
                    TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                    KAREN TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT


                                                                                                      71
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 72 of 137



                    OF JUSTICE, T. J. WATSON, THOMAS WEBSTER. (Attachments: # 1
                    Exhibit)(Humphreys, Bradley) (Entered: 08/20/2020)
08/20/2020   209    ORDER denying 101 Plaintiff Nelson's (20−cv−557) Motion to Strike. Signed
                    by Judge Tanya S. Chutkan on 8/20/20. (DJS) (Entered: 08/20/2020)
08/22/2020   210    ORDER denying leave to file motions by non−parties Bille J. Allen and
                    Dustin J. Higgs. The Clerk of the Court shall mail a copy of this order and the
                    attachment to the movants at the addresses listed in the order. Signed by Judge
                    Tanya S. Chutkan on 9/22/20. (Attachment: # 1 Motions from non−parties)
                    (DJS) (Entered: 08/22/2020)
08/25/2020   211    MOTION for Leave to File a Surreply in Opposition to Defendants' Motion to
                    Vacate Preliminary Injunctions by JEFFREY PAUL (Attachments: # 1
                    Exhibit Surreply in Opposition to Defendants' Motion to Vacate Preliminary
                    Injunctions)(Nolan, Shawn) (Entered: 08/25/2020)
08/25/2020   212    Memorandum in opposition to re 211 MOTION for Leave to File a Surreply in
                    Opposition to Defendants' Motion to Vacate Preliminary Injunctions filed by
                    WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                    CARAWAY, UTTAM DHILLON, NICOLE ENGLISH, KERRY J.
                    FORESTAL, CHADRICK EVAN FULKS, NEWTON E. KENDIG, II,
                    JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                    LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, CHARLES E.
                    SAMUELS, JR, UNITED STATES DEPARTMENT OF JUSTICE, T. J.
                    WATSON, THOMAS WEBSTER. (Burch, Alan) (Entered: 08/25/2020)
08/25/2020          MINUTE ORDER: Granting 188 Motion for Leave to Appear Pro Hac Vice.
                    Alexander C. Drylewski is hereby admitted pro hac vice to appear in this
                    matter on behalf Plaintif CORY JOHNSON. Counsel should register for
                    e−filing via PACER and file a notice of appearance pursuant to LCvR
                    83.6(a). Click for instructions. Signed by Judge Tanya S. Chutkan on
                    8/25/2020. (DJS) (Entered: 08/25/2020)
08/27/2020   213    MEMORANDUM AND OPINION regarding 169 170 Defendant's Motion
                    and 180 Plaintiff Keith Nelson's Emergency Motion for Summary Judgment
                    on FDCA Causes of Action. Signed by Judge Tanya S. Chutkan on
                    08/27/2020. (kcfb) (Entered: 08/27/2020)
08/27/2020   214    ORDER granting−in−part 169 170 Defendant's Motion and granting−in−part
                    180 Plaintiff Keith Nelson's Emergency Motion for Summary Judgment on
                    FDCA Causes of Action. The court hereby enters PARTIAL FINAL
                    JUDGMENT for the Defendants and PARTIAL FINAL JUDGMENT for
                    Keith Nelson. Signed by Judge Tanya S. Chutkan on 08/27/2020. (kcfb)
                    (Entered: 08/27/2020)
08/27/2020   215    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 213 Memorandum &
                    Opinion, 214 Order on Motion for Summary Judgment, by UNITED STATES
                    DEPARTMENT OF JUSTICE. Fee Status: No Fee Paid. Parties have been
                    notified. (Humphreys, Bradley) (Entered: 08/27/2020)
08/27/2020   216    MOTION to Stay re 213 Memorandum & Opinion, 214 Order on Motion for
                    Summary Judgment, (This Document Relates to Nelson v. Barr, et al., No.
                    20−cv−557) by UNITED STATES DEPARTMENT OF JUSTICE
                    (Humphreys, Bradley) (Entered: 08/27/2020)


                                                                                                      72
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 73 of 137



08/27/2020   217    Transmission of the Notice of Appeal, Order Appealed (Memorandum
                    Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals
                    docketing fee was not paid because the appeal was filed by the government re
                    215 Notice of Appeal to DC Circuit Court. (ztd) (Entered: 08/27/2020)
08/27/2020          MINUTE ORDER: Upon consideration of Defendants' 216 Motion to Stay,
                    this court finds that Defendants are not likely to succeed on the merits of their
                    appeal and that the balance of harms does not weigh in favor of a stay.
                    Therefore, Defendants' 216 Motion to Stay is hereby DENIED. Signed by
                    Judge Tanya S. Chutkan on 08/27/2020. (kcfb) (Entered: 08/27/2020)
08/27/2020          USCA Case Number 20−5260 for 215 Notice of Appeal to DC Circuit Court
                    filed by UNITED STATES DEPARTMENT OF JUSTICE. (zrdj) (Entered:
                    08/27/2020)
08/27/2020   218    Supplemental Record on Appeal transmitted to US Court of Appeals re Order
                    on Motion to Stay, ;USCA Case Number 20−5260. (ztd) (Entered:
                    08/27/2020)
08/27/2020   219    MOTION Preservation of Evidence by NORRIS G. HOLDER, JR (Braden,
                    Scott) (Entered: 08/27/2020)
08/27/2020   220    RESPONSE re 219 MOTION Preservation of Evidence filed by WILLIAM P.
                    BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY,
                    KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON E.
                    KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                    LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                    MCCLAIN, CHARLES E. SAMUELS, JR, UNITED STATES
                    DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER.
                    (Burch, Alan) (Entered: 08/27/2020)
08/27/2020   223    MANDATE of USCA as to 215 Notice of Appeal to DC Circuit Court filed by
                    UNITED STATES DEPARTMENT OF JUSTICE ; USCA Case Number
                    20−5260. (Attachments: # 1 USCA Order)(zrdj) (Entered: 08/28/2020)
08/28/2020   221    ORDER granting 219 Emergency Motion to Preserve Evidence. See Order for
                    details. Signed by Judge Tanya S. Chutkan on 08/28/2020. (kcfb) (Entered:
                    08/28/2020)
08/28/2020   222    NOTICE of Ruling and Request to Clarify And/Or Amend Order and Issue
                    New Injunction by KEITH NELSON (Cohen, Harry) (Entered: 08/28/2020)
08/28/2020   224    RESPONSE re 222 Notice (Other) (This filing relates to Nelson v. Barr,
                    20cv557) filed by UNITED STATES DEPARTMENT OF JUSTICE. (Lin,
                    Jean) (Entered: 08/28/2020)
08/28/2020          MINUTE ORDER: A telephone status conference is hereby set for 11:45 am
                    today Friday 8/28/2020. The parties will receive an email with dial in
                    instructions. Signed by Judge Tanya S. Chutkan on 8/28/2020. (DJS) (Entered:
                    08/28/2020)
08/28/2020   225    MOTION to Clarify, MOTION Issue New Injunction by KEITH NELSON
                    (ztd); (See docket entry no. 222 to view.) (Entered: 08/28/2020)
08/28/2020          Minute Entry for proceedings held before Judge Tanya S. Chutkan: Telephone
                    Conference call held on 8/28/2020. (Court Reporter: Sara Wick) (jth)


                                                                                                        73
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 74 of 137



                    (Entered: 08/28/2020)
08/28/2020   226    ORDER denying 222 request to clarify and/or amend 214 Order. Signed by
                    Judge Tanya S. Chutkan on 08/28/2020. (kcfb) (Entered: 08/28/2020)
08/28/2020   227    NOTICE of Appearance by Alex Drylewski on behalf of CORY JOHNSON
                    (Drylewski, Alex) (Entered: 08/28/2020)
08/31/2020   228    ANSWER to 94 Amended Complaint by WILLIAM P. BARR, NICOLE
                    ENGLISH, JEFFREY E. KRUEGER, T. J. WATSON.(Burch, Alan) (Entered:
                    08/31/2020)
09/01/2020   229    Unopposed MOTION to Intervene and Incorporated Memorandum of Law in
                    Support by Dustin Higgs (Attachments: # 1 Exhibit 1)(Nolan, Shawn)
                    (Entered: 09/01/2020)
09/01/2020   230    MEMORANDUM re 229 Unopposed MOTION to Intervene and
                    Incorporated Memorandum of Law in Support filed by Dustin Higgs by Dustin
                    Higgs. (Nolan, Shawn) (Entered: 09/01/2020)
09/04/2020          MINUTE ORDER: Granting 229 Dustin Higgs's Unopposed Motion to
                    Intervene, pursuant to Federal Rule of Civil Procedure 24(b). Signed by Judge
                    Tanya S. Chutkan on 09/04/2020. (lcfb) (Entered: 09/04/2020)
09/07/2020   231    NOTICE of Fifth Supplement to the Administrative Record (this filing relates
                    to ALL CASES) by UNITED STATES DEPARTMENT OF JUSTICE
                    (Kossak, Jonathan) (Entered: 09/07/2020)
09/08/2020   232    ORDER CONSOLIDATING CASES and SETTING BRIEFING
                    DEADLINES: Consolidating 20−cv−2481−TSC with IN THE MATTER OF
                    THE FEDERAL BUREAU OF PRISONS EXECUTION PROTOCOL
                    CASES, 19−mc−145 (TSC). By noon on Wednesday 9/9/20, Plaintiff shall file
                    a copy of his Emergency Motion for Preliminary Injunction (Lecroy,
                    20−cv−2481−TSC, ECF No. 9) and Motion for Hearing (Lecroy,
                    20−cv−2481−TSC, ECF No. 10) in the master case, 19−mc−145−TSC.
                    Defendants shall file a consolidated response to both motions in the master
                    case no later than 5:00 p.m. on Friday 9/11/20. Plaintiff shall file a
                    consolidated reply in the master case no later than noon on Sunday 9/13/20.
                    By 5:00 pm on Wednesday 9/9/20, the parties shall meet and confer and file a
                    joint notice in the master case advising the court of their positions on whether
                    the motion for a preliminary injunction should be converted to a motion for
                    summary judgment. Signed by Judge Tanya S. Chutkan on 9/8/2020.
                    (Attachments: # 1 Cosolidation Order) (DJS) (Entered: 09/08/2020)
09/08/2020   233    Emergency MOTION for Preliminary Injunction with Memorandum of Law in
                    Support by WILLIAM EMMETT LECROY (Attachments: # 1 Memorandum
                    in Support, # 2 Exhibit A to Memorandum in Support)(Smith, Gregory)
                    (Entered: 09/08/2020)
09/08/2020   234    MOTION for Hearing re 233 Emergency MOTION for Preliminary Injunction
                    with Memorandum of Law in Support on an Expedited Basis by WILLIAM
                    EMMETT LECROY (Smith, Gregory) (Entered: 09/08/2020)
09/09/2020          Set/Reset Deadlines: Joint notice due by 9/9/2020. Motion due by 9/9/2020.
                    Response due by 9/11/2020 Reply due by 9/9/2020. (tb) (Entered: 09/09/2020)


                                                                                                       74
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 75 of 137



09/09/2020   235    NOTICE (Joint Notice on Whether Motion for Preliminary Injunction Should
                    be Converted to Motion for Summary Judgment) by WILLIAM EMMETT
                    LECROY re 232 Order,,, (Smith, Gregory) (Entered: 09/09/2020)
09/09/2020   236    MOTION for Partial Summary Judgment on APA Claim Concerning
                    Defendants' Violations of the Food, Drug and Cosmetic Act, MOTION for
                    Permanent Injunction on APA Claim Concerning Defendants' Violations of the
                    Food, Drug and Cosmetic Act by JEFFREY PAUL (Attachments: # 1 Text of
                    Proposed Order)(Nolan, Shawn) (Entered: 09/09/2020)
09/09/2020   237    SUPPLEMENTAL MEMORANDUM Supplemental Statement of Irreparable
                    Harm by NORRIS G. HOLDER, JR (Braden, Scott) Modified text on
                    9/11/2020 (ztd). (Entered: 09/09/2020)
09/10/2020   238    MOTION to Alter Judgment as to (205 in 1:19−mc−00145−TSC) Order on
                    Motion for Entry of Final Judgment, by RICHARD TIPTON Associated
                    Cases: 1:19−mc−00145−TSC et al.(King, Gerald) (Entered: 09/10/2020)
09/10/2020          MINUTE ORDER: Counsel are hereby reminded to familiarize themselves
                    with court's Consolidation order 1 , which provides that "Any pleading or
                    paper filed relating to any of the Federal Bureau of Prisons' Execution
                    Protocol Cases must be filed ONLY in the Master Case File," which means
                    you MUST CHECK "NO" WHEN ASKED "Do you want to spread this
                    docket entry?". Signed by Judge Tanya S. Chutkan on 9/10/2020. (DJS)
                    (Entered: 09/10/2020)
09/10/2020   239    NOTICE of Appearance by Scott A.C. Meisler on behalf of WILLIAM P.
                    BARR, RADM CHRIS A. BINA, JEFFREY E. KRUEGER, T. J. WATSON,
                    WILLIAM E. WILSON (Meisler, Scott) (Entered: 09/10/2020)
09/11/2020          SCHEDULING MINUTE ORDER: The government shall file its response to
                    236 Plaintiffs' partial motion for summary judgment no later than Monday,
                    September 14, 2020 at 8 a.m. Signed by Judge Tanya S. Chutkan on
                    09/11/2020. (lcfb) (Entered: 09/11/2020)
09/11/2020   240    NOTICE OF WITHDRAWAL OF APPEARANCE as to KEITH NELSON,
                    KEITH NELSON. Attorney Brian J O'Sullivan; Michael Robles; James K.
                    Stronski; Kathryn Louise Clune and Harry P. Cohen terminated. (Attachments:
                    # 1 Certificate of Service)Associated Cases: 1:19−mc−00145−TSC,
                    1:20−cv−00557−TSC(Clune, Kathryn) (Entered: 09/11/2020)
09/11/2020   241    NOTICE by UNITED STATES DEPARTMENT OF JUSTICE re 173
                    MOTION to Vacate Preliminary Injunctions Barring Executions of Plaintiffs
                    James Roane, Richard Tipton, Cory Johnson, Orlando Hall, Bruce Webster,
                    Anthony Battle, and Jeffrey Paul (Burch, Alan) (Entered: 09/11/2020)
09/11/2020   242    RESPONSE re 234 MOTION for Hearing re 233 Emergency MOTION for
                    Preliminary Injunction with Memorandum of Law in Support on an Expedited
                    Basis, 233 Emergency MOTION for Preliminary Injunction with
                    Memorandum of Law in Support filed by WILLIAM P. BARR, RADM
                    CHRIS A. BINA, JEFFREY E. KRUEGER, T. J. WATSON, WILLIAM E.
                    WILSON. (Attachments: # 1 Exhibit Declaration of Rick Winter, # 2 Exhibit
                    LeCroy Administrative Remedy Request)(Meisler, Scott) (Entered:
                    09/11/2020)



                                                                                                  75
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 76 of 137



09/11/2020   243    NOTICE OF SUPPLEMENTAL AUTHORITY by WILLIAM P. BARR,
                    RADM CHRIS A. BINA, JEFFREY E. KRUEGER, T. J. WATSON,
                    WILLIAM E. WILSON (Attachments: # 1 Exhibit Vialva Opinion)(Meisler,
                    Scott) (Entered: 09/11/2020)
09/13/2020   244    REPLY to opposition to motion re 234 MOTION for Hearing re 233
                    Emergency MOTION for Preliminary Injunction with Memorandum of Law in
                    Support on an Expedited Basis, 233 Emergency MOTION for Preliminary
                    Injunction with Memorandum of Law in Support filed by WILLIAM
                    EMMETT LECROY. (Smith, Gregory) (Entered: 09/13/2020)
09/13/2020   245    AMENDED COMPLAINT by William LeCroy against WILLIAM P. BARR,
                    RADM CHRIS A. BINA, JOHN DOES(I−IV, Individually and in their official
                    capacities; 07−cv−02145−TSC), JEFFREY E. KRUEGER, T. J. WATSON,
                    WILLIAM E. WILSON filed by WILLIAM EMMETT LECROY.
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3)(Smith, Gregory)
                    (Entered: 09/13/2020)
09/14/2020   246    RESPONSE re 237 Partial MOTION for Summary Judgment Supplemental
                    Statement of Irreparable Harm, 236 MOTION for Partial Summary Judgment
                    on APA Claim Concerning Defendants' Violations of the Food, Drug and
                    Cosmetic Act MOTION for Permanent Injunction on APA Claim Concerning
                    Defendants' Violations of the Food, Drug and Cosmetic Act filed by UNITED
                    STATES DEPARTMENT OF JUSTICE. (Attachments: # 1 Declaration Dr.
                    Kendall Von Crowns, # 2 Declaration Dr. Joseph F. Antognini (2d Suppl.), # 3
                    Certificate of Service)(Lin, Jean) (Entered: 09/14/2020)
09/14/2020          Set/Reset Deadlines: Response due by 9/14/2020 (tb) (Entered: 09/14/2020)
09/14/2020          SCHEDULING MINUTE ORDER: Plaintiffs shall file a consolidated reply to
                    246 Defendants' opposition to 236 Plaintiffs' motion for partial summary
                    judgment by Tuesday, September 15, 2020 at 5p.m. Signed by Judge Tanya S.
                    Chutkan on 09/14/2020. (lcfb) (Entered: 09/14/2020)
09/14/2020          MINUTE ORDER: The court has been inundated with filings and motions in
                    this case, many of which address the same, or very similar, issues. The court
                    understands the stakes here and is appreciative of the zealous advocacy of
                    counsel on both sides. However, the court is in a position to address all
                    remaining open motions on the docket and, mindful of the Supreme Court's
                    admonishment that the issues in this case be addressed with "appropriate
                    dispatch," it is hereby ORDERED that the parties shall not make any further
                    filings in these consolidated cases without leave of court. Signed by Judge
                    Tanya S. Chutkan on 09/14/2020. (lcfb) (Entered: 09/14/2020)
09/14/2020          MINUTE ORDER: In their motion for summary judgment 170 , Defendants
                    have represented that, "[a]ssuming there are conflicts between a state statute
                    and the Protocol... 'the federal protocol allows the federal government to
                    depart from its procedures as necessary to conform to state statutes and
                    regulations,' which BOP is prepared to do if such circumstances arise." ( 170
                    Defs. Mot. at 32 (quoting In re Fed. Bureau of Prisons' Execution Protocol
                    Cases, 955 F.3d 106, 112 (D.C. Cir. 2020)); see also 191 Defs. Reply at 19.).
                    Plaintiffs have identified the following state statutes, which they contend
                    conflict with the Bureau of Prisons' 2019 Execution Protocol: S.C. Code
                    Section 24−3−530(A); VA Code Ann. Section 53.1−234; Mo. Rev. Stat.


                                                                                                     76
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 77 of 137



                    Section 546.720.1; Ga. Code Section 17−10−41; Ark. Code Sections
                    5−4−617(d), (f); and Tex. Code of Crim. Proc. Art. 43.14(a). The Defendants
                    have also submitted an affidavit attesting to their intention to have two doctors
                    present at the execution of Plaintiff William Emmett LeCroy in accordance
                    with Ga. Code Section 17−10−41. (See [242−1], Winter Decl. Paragraph 7.)
                    Given their representations, the Defendants are hereby ORDERED to file a
                    notice by Tuesday, September 15, 2020 at 9 a.m. indicating whether they are
                    prepared to deviate from the procedures of the 2019 Execution Protocol to
                    accommodate these statutes. If Defendants have not determined whether they
                    will comply with a given statute, they shall so indicate. Signed by Judge Tanya
                    S. Chutkan on 09/14/2020. (lcfb) (Entered: 09/14/2020)
09/14/2020          Set/Reset Deadlines: Notice by defendants due by 9/15/2020. (tb) (Entered:
                    09/14/2020)
09/15/2020   247    NOTICE in Response to Court Order by UNITED STATES DEPARTMENT
                    OF JUSTICE re Order,,,,,, (Attachments: # 1 Certificate of Service)(Lin, Jean)
                    (Entered: 09/15/2020)
09/15/2020   248    REPLY to opposition to motion re 236 MOTION for Partial Summary
                    Judgment on APA Claim Concerning Defendants' Violations of the Food,
                    Drug and Cosmetic Act MOTION for Permanent Injunction on APA Claim
                    Concerning Defendants' Violations of the Food, Drug and Cosmetic Act filed
                    by JEFFREY PAUL. (Nolan, Shawn) (Entered: 09/15/2020)
09/15/2020   249    SUPPLEMENTAL REPLY to opposition to motion re 236 MOTION for
                    Partial Summary Judgment on APA Claim Concerning Defendants' Violations
                    of the Food, Drug and Cosmetic Act MOTION for Permanent Injunction on
                    APA Claim Concerning Defendants' Violations of the Food, Drug and
                    Cosmetic Act filed by NORRIS G. HOLDER, JR. (Attachments: # 1 Exhibit
                    Declaration of Gail Van Norman, MD, # 2 Exhibit Declaration of Jennifer
                    Moreno)(Braden, Scott) Modified event title on 9/17/2020 (znmw). (Entered:
                    09/15/2020)
09/15/2020   250    NOTICE Requesting Leave to File Motion for Preliminary Injunction Against
                    Execution Until FDCA Claim is Decided by WILLIAM EMMETT LECROY
                    re Order,, (Attachments: # 1 Exhibit Motion for Preliminary Injunction Until
                    Decision on FDCA Claim, # 2 Memorandum in Support, # 3 Text of Proposed
                    Order)(Smith, Gregory) (Entered: 09/15/2020)
09/16/2020   251    MOTION for Leave to File Opposition to Emergency Motion for Preliminary
                    Injunction by WILLIAM P. BARR, RADM CHRIS A. BINA, JEFFREY E.
                    KRUEGER, T. J. WATSON, WILLIAM E. WILSON (Attachments: # 1
                    Memorandum in Support Opposition to Emergency Motion for Preliminary
                    Injunction)(Meisler, Scott) (Entered: 09/16/2020)
09/16/2020          MINUTE ORDER: Plaintiff William Emmett LeCroy's 250 request for leave
                    to file a motion for preliminary injunction is hereby DENIED. Defendants' 251
                    motion for leave to file an opposition to 250 Plaintiff LeCroy's request for
                    leave is also DENIED. The court is preparing an opinion and order that will
                    address the claims therein. Signed by Judge Tanya S. Chutkan on 09/16/2020.
                    (lcfb) (Entered: 09/16/2020)
09/16/2020   252    MOTION for Leave to File Surreply in Opposition to Plaintiffs' Motoin for
                    Partial Summary Judgment Concerning the FDCA Claim (Count XI) (This

                                                                                                        77
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 78 of 137



                    document relates to all cases) by UNITED STATES DEPARTMENT OF
                    JUSTICE (Attachments: # 1 Proposed Surreply, # 2 Declaration of Dr. Peter
                    W. Swaan, # 3 Text of Proposed Order, # 4 Certificate of Service)(Lin, Jean)
                    (Entered: 09/16/2020)
09/16/2020   253    NOTICE of Appearance by Johnny Hillary Walker, III on behalf of All
                    Defendants (Walker, Johnny) (Entered: 09/16/2020)
09/16/2020   254    MANDATE of USCA as to 206 Notice of Appeal to DC Circuit Court, filed
                    by KEITH NELSON ; USCA Case Number 20−5252. (Attachments: # 1
                    USCA Order)(zrdj) (Entered: 09/16/2020)
09/17/2020   255    MOTION for Leave to File Opposition to Defendants' Motion for Leave to
                    File a Surreply (ECF No. 252) by JEFFREY PAUL (Attachments: # 1
                    Proposed opposition to motion for leave to file a surreply)(Nolan, Shawn)
                    (Entered: 09/17/2020)
09/17/2020          MINUTE ORDER: A telephone conference is hereby set for 5:00 pm today
                    Thursday 9/17/2020. Judge Chutkan's courtroom deputy has emailed the
                    dial−in instructions to all attorneys of record. Signed by Judge Tanya S.
                    Chutkan on 9/17/2020. (DJS) (Entered: 09/17/2020)
09/17/2020          Set/Reset Hearings: Telephone Conference set for 9/17/2020 at 05:00 PM in
                    Telephonic/VTC before Judge Tanya S. Chutkan. (tb) (Entered: 09/17/2020)
09/17/2020   256    ERRATA to Exhibit B ECF Doc. 249 by NORRIS G. HOLDER, JR.
                    (Attachments: # 1 Exhibit Corrected Declaration of Jennifer Moreno)(Braden,
                    Scott) (Entered: 09/17/2020)
09/17/2020          Minute Entry: Telephone Conference held on 9/17/2020 before Judge Tanya
                    S. Chutkan: The parties discussed the dynamics of a potential evidentiary
                    hearing before the Court. (Court Reporter Bryan Wayne) (tb) (Entered:
                    09/18/2020)
09/18/2020          MINUTE ORDER: An telephonic evidentiary hearing his hereby set for 1:00
                    pm today Friday 9/16/2020. Signed by Judge Tanya S. Chutkan on 9/18/2020.
                    (DJS) Modified on 9/18/2020 (DJS). (Entered: 09/18/2020)
09/18/2020          AMENDED MINUTE ORDER: An telephonic evidentiary hearing his hereby
                    set for 1:00 pm today Friday 9/18/2020. Signed by Judge Tanya S. Chutkan on
                    9/18/2020. (DJS) (Entered: 09/18/2020)
09/18/2020   257    MOTION for Leave to File Supplemental Declaration from Dr. Michaela
                    Almgren by JEFFREY PAUL (Attachments: # 1 Declaration Declaration −
                    Michaela Almgren − 9−18−2020)(Nolan, Shawn) (Entered: 09/18/2020)
09/18/2020          Set/Reset Hearings: Telephone Conference set for 9/18/2020 at 01:00 PM in
                    Telephonic/VTC before Judge Tanya S. Chutkan. (tb) (Entered: 09/18/2020)
09/18/2020   258    Memorandum in opposition to re 257 MOTION for Leave to File
                    Supplemental Declaration from Dr. Michaela Almgren filed by IN THE
                    MATTER OF THE FEDERAL BUREAU OF PRISONS' EXECUTION
                    PROTOCOL CASES. (Burch, Alan) (Entered: 09/18/2020)
09/18/2020          MINUTE ORDER: The evidentiary hearing is hereby set for Saturday
                    9/19/2020 at 1:30 pm. Signed by Judge Tanya S. Chutkan on 09/18/2020.


                                                                                                   78
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 79 of 137



                    (DJS) (Entered: 09/18/2020)
09/18/2020          Minute Entry: Evidentiary Hearing held on 9/18/2020 before Judge Tanya S.
                    Chutkan: Gov't witnesses: Joseph F. Antognini and Kendall Von Crowns.
                    Evidentiary Hearing continued to 09/19/2020 at 1:30 before Judge Tanya S.
                    Chutkan by telephone. (Court Reporter Bryan Wayne) (tb) (Entered:
                    09/19/2020)
09/19/2020          MINUTE ORDER: Defendants' 252 motion to file a surreply in opposition to
                    Plaintiffs' 236 motion for partial summary judgment is hereby GRANTED.
                    Likewise, Plaintiffs' 257 motion for leave to file a supplemental declaration
                    from Dr. Michaela Almgren is hereby GRANTED. The court notes the
                    objections raised to both motions. Absent express direction of the court or a
                    bona fide emergency, no further documents are to be filed on the docket until
                    the court has had the opportunity to rule on the pending motions for summary
                    judgment. Signed by Judge Tanya S. Chutkan on 09/19/2020. (lcfb) (Entered:
                    09/19/2020)
09/19/2020   259    ERRATA relating only to Complaint of Dustin Honken − ECF No. 38 by
                    DUSTIN LEE HONKEN 38 Intervenor Complaint, filed by DUSTIN LEE
                    HONKEN. (Attachments: # 1 Exhibit O − Almgren CV)(Nolan, Shawn)
                    (Entered: 09/19/2020)
09/19/2020          Set/Reset Hearings: Evidentiary Hearing set for 9/19/2020 at 01:30 PM in
                    Telephonic/VTC before Judge Tanya S. Chutkan. (tb) Modified on 9/19/2020
                    (tb). (Entered: 09/19/2020)
09/19/2020   260    RESPONSE re 238 MOTION to Alter Judgment as to (205 in
                    1:19−mc−00145−TSC) Order on Motion for Entry of Final Judgment, (This
                    filing relates to all cases, filed by Defendants) filed by U.S. Dep't of Justice.
                    (Attachments: # 1 Certificate of Service)(Lin, Jean) Modified filer on
                    9/23/2020 (ztd). (Entered: 09/19/2020)
09/19/2020          Minute Entry: Evidentiary Hearing resumed on 9/19/2020 before Judge Tanya
                    S. Chutkan: Witnesses: Peter Swaan and Michaella Almgren. (Court Reporter
                    Bryan Wayne) (tb) (Entered: 09/21/2020)
09/19/2020   274    SURREPLY to re 236 MOTION for Partial Summary Judgment on APA
                    Claim Concerning Defendants' Violations of the Food, Drug and Cosmetic Act
                    MOTION for Permanent Injunction on APA Claim Concerning Defendants'
                    Violations of the Food, Drug and Cosmetic Act filed by U.S. DEPARTMENT
                    OF JUSTICE, UNITED STATES DEPARTMENT OF JUSTICE.
                    (Attachments: # 1 Declaration)(ztd) (Entered: 09/23/2020)
09/19/2020   275    AFFIDAVIT by JEFFREY PAUL. (ztd) (Entered: 09/23/2020)
09/20/2020   261    MEMORANDUM AND OPINION re 169 170 Defendants' motion to
                    dismiss/motion for summary judgment; 236 Plaintiffs' motion for partial
                    summary judgment. Signed by Judge Tanya S. Chutkan on 09/20/2020. (lcfb)
                    (Entered: 09/20/2020)
09/20/2020   262    ORDER: Consistent with 261 Memorandum Opinion, granting 236 Motion for
                    Partial Summary Judgment; denying 236 request for Permanent Injunction;
                    granting 169 Motion to Dismiss; granting in part and denying in part 170
                    Motion for Summary Judgment. Signed by Judge Tanya S. Chutkan on


                                                                                                        79
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 80 of 137



                    09/20/2020. (lcfb) (Entered: 09/20/2020)
09/20/2020   263    MEMORANDUM AND OPINION re 233 Plaintiff WILLIAM EMMETT
                    LECROY's motion for preliminary injunction; 234 Plaintiff WILLIAM
                    EMMETT LECROY's motion for hearing. Signed by Judge Tanya S. Chutkan
                    on 09/20/2020. (lcfb) (Entered: 09/20/2020)
09/20/2020   264    ORDER: Consistent with 263 Memorandum Opinion, denying 233 Motion for
                    Preliminary Injunction; denying 234 Motion for Hearing. Signed by Judge
                    Tanya S. Chutkan on 09/20/2020. (lcfb) (Entered: 09/20/2020)
09/20/2020   265    MEMORANDUM AND OPINION re 173 Defendants' motion to vacate
                    preliminary injunctions. Signed by Judge Tanya S. Chutkan on 09/20/2020.
                    (lcfb) (Entered: 09/20/2020)
09/20/2020   266    ORDER: Consistent with 265 Memorandum Opinion, granting 173 Motion to
                    Vacate Preliminary Injunctions. Signed by Judge Tanya S. Chutkan on
                    09/20/2020. (lcfb) (Entered: 09/20/2020)
09/20/2020          MINUTE ORDER: Granting Plaintiffs' 255 Motion for Leave to File
                    Opposition to Defendants' Motion 252 for Leave to File a Surreply. Signed by
                    Judge Tanya S. Chutkan on 9/28/2020. (DJS) (Entered: 09/20/2020)
09/20/2020   267    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 264 Order on Motion
                    for Preliminary Injunction, Order on Motion for Hearing by WILLIAM
                    EMMETT LECROY. Filing fee $ 505, receipt number ADCDC−7613863. Fee
                    Status: Fee Paid. Parties have been notified. (Smith, Gregory) (Entered:
                    09/20/2020)
09/20/2020   268    Transmission of the Notice of Appeal, Order Appealed (Memorandum
                    Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals fee
                    was paid this date re 267 Notice of Appeal to DC Circuit Court. (zadc) (Main
                    Document 268 replaced on 9/21/2020) (zjf). (Entered: 09/20/2020)
09/20/2020   269    Emergency MOTION to Stay Proceedings as to Plaintiff William LeCroy
                    Only by WILLIAM EMMETT LECROY (Attachments: # 1 Text of Proposed
                    Order)(Smith, Gregory) (Entered: 09/20/2020)
09/20/2020          USCA Case Number 20−5285 for 267 Notice of Appeal to DC Circuit Court,
                    filed by WILLIAM EMMETT LECROY. (zrdj) (Entered: 09/21/2020)
09/20/2020   276    Memorandum in opposition to re 252 MOTION for Leave to File Surreply in
                    Opposition to Plaintiffs' Motoin for Partial Summary Judgment Concerning
                    the FDCA Claim (Count XI) (This document relates to all cases) filed by
                    JEFFREY PAUL. (ztd) (Entered: 09/23/2020)
09/20/2020   286    SURREPLY to re 252 MOTION for Leave to File Surreply in Opposition to
                    Plaintiffs' Motoin for Partial Summary Judgment Concerning the FDCA
                    Claim (Count XI) (This document relates to all cases) filed by JEFFREY
                    PAUL. (ztd) (Entered: 10/05/2020)
09/21/2020          MINUTE ORDER: Plaintiff William Emmett LeCroy's 269 Emergency
                    Motion to Stay Proceedings is hereby DENIED. The purpose of Mr. LeCroy's
                    motion is unclear. In any event, Mr. LeCroy has failed to demonstrate he is
                    entitled to a stay pending appeal. In particular, he has not shown he is likely to
                    succeed on the merits of any appeal. See In re Special Proceedings, 840 F.


                                                                                                         80
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 81 of 137



                    Supp. 2d 370, 372 (D.D.C. 2012) (citing Nken v. Holder, 556 U.S. 418, 434
                    (2009); Wash. Metro Area Transit Comm'n v. Holiday Tours, 559 F.2d 841,
                    842 n.1 (D.C. Cir. 1977)) ("In determining whether to stay an order pending
                    appeal, the Court considers the same four factors as it would in resolving a
                    motion for a preliminary injunction."). Signed by Judge Tanya S. Chutkan on
                    09/21/2020. (lcfb) (Entered: 09/21/2020)
09/21/2020   270    TRANSCRIPT OF STATUS CONFERENCE before Judge Tanya S. Chutkan
                    held on 08/28/2020. Page Numbers: 1−20. Date of Issuance: 09/21/2020.
                    Court Reporter: Sara Wick, telephone number 202−354−3284. Transcripts
                    may be ordered by submitting the Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 10/12/2020. Redacted Transcript Deadline set for
                    10/22/2020. Release of Transcript Restriction set for 12/20/2020.(Wick, Sara)
                    (Entered: 09/21/2020)
09/21/2020   271    TRANSCRIPT OF 9/18/20 EVIDENTIARY HEARING before Judge Tanya
                    S. Chutkan held on September 18, 2020; Page Numbers: 1−81. Date of
                    Issuance: 9/21/2020. Court Reporter: Bryan A. Wayne. Transcripts may be
                    ordered by submitting the Transcript Order Form at www.dcd.uscourts.gov.
                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.NOTICE RE REDACTION OF TRANSCRIPTS:
                    The parties have twenty−one days to file with the court and the court reporter
                    any request to redact personal identifiers from this transcript. If no such
                    requests are filed, the transcript will be made available to the public via
                    PACER without redaction after 90 days. The policy, which includes the five
                    personal identifiers specifically covered, is located on our website at
                    www.dcd.uscourts.gov. Redaction Request due 10/12/2020. Redacted
                    Transcript Deadline set for 10/22/2020. Release of Transcript Restriction set
                    for 12/20/2020.(Wayne, Bryan) (Entered: 09/21/2020)
09/21/2020   272    TRANSCRIPT OF 9/19/20 EVIDENTIARY HEARING before Judge Tanya
                    S. Chutkan held on September 19, 2020; Page Numbers: 1−55. Date of
                    Issuance: 9/21/2020. Court Reporter: Bryan A. Wayne. Transcripts may be
                    ordered by submitting the Transcript Order Form at www.dcd.uscourts.gov.
                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced

                                                                                                           81
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 82 of 137



                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.NOTICE RE REDACTION OF TRANSCRIPTS:
                    The parties have twenty−one days to file with the court and the court reporter
                    any request to redact personal identifiers from this transcript. If no such
                    requests are filed, the transcript will be made available to the public via
                    PACER without redaction after 90 days. The policy, which includes the five
                    personal identifiers specifically covered, is located on our website at
                    www.dcd.uscourts.gov. Redaction Request due 10/12/2020. Redacted
                    Transcript Deadline set for 10/22/2020. Release of Transcript Restriction set
                    for 12/20/2020.(Wayne, Bryan) (Entered: 09/21/2020)
09/22/2020   273    TRANSCRIPT OF 9/17/20 TELEPHONE CONFERENCE before Judge
                    Tanya S. Chutkan held on September 17, 2020; Page Numbers: 1−47. Date of
                    Issuance: 9/22/2020. Court Reporter: Bryan A. Wayne. Transcripts may be
                    ordered by submitting the Transcript Order Form at www.dcd.uscourts.gov.
                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.NOTICE RE REDACTION OF TRANSCRIPTS:
                    The parties have twenty−one days to file with the court and the court reporter
                    any request to redact personal identifiers from this transcript. If no such
                    requests are filed, the transcript will be made available to the public via
                    PACER without redaction after 90 days. The policy, which includes the five
                    personal identifiers specifically covered, is located on our website at
                    www.dcd.uscourts.gov. Redaction Request due 10/13/2020. Redacted
                    Transcript Deadline set for 10/23/2020. Release of Transcript Restriction set
                    for 12/21/2020.(Wayne, Bryan) (Entered: 09/22/2020)
09/23/2020   277    NOTICE OF WITHDRAWAL OF APPEARANCE as to IN THE MATTER
                    OF THE FEDERAL BUREAU OF PRISONS' EXECUTION PROTOCOL
                    CASES. Attorney Alan Burch terminated. (Burch, Alan) (Entered:
                    09/23/2020)
09/25/2020          MINUTE ORDER: By 9:00 am Tuesday, September 29, 2020, the parties shall
                    meet, confer, and file a joint status report indicating: 1) all outstanding
                    motions or other unresolved matters in these consolidated actions; 2) the
                    underlying case number(s) to the extent a motion or issue does not apply to all
                    plaintiffs; 3) ECF numbers and precise page numbers for any documents
                    relating to the outstanding issues; and 4) a proposed schedule for moving
                    forward with this case, including to the extent necessary, briefing on any
                    outstanding matters. Signed by Judge Tanya S. Chutkan on 09/25/2020. (lcfb)
                    (Entered: 09/25/2020)
09/28/2020          Set/Reset Deadlines: Joint Status Report due by 9/29/2020. (tb) (Entered:
                    09/28/2020)
09/28/2020   278    MOTION for Leave to File Reply In Support of Motion to Alter Judgment as
                    to (205 in 1:19−mc−00145−TSC) by RICHARD TIPTON (Attachments: # 1
                    Plaintiffs Reply In Support Of Their Motion To Alter And Amend Judgment
                    Pursuant To Rule 59(E) Of The Federal Rules Of Civil Procedure)(King,
                    Gerald) (Entered: 09/28/2020)


                                                                                                        82
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 83 of 137



09/29/2020   279    Joint STATUS REPORT by JEFFREY PAUL. (Nolan, Shawn) (Entered:
                    09/29/2020)
09/29/2020   280    ERRATA by IN THE MATTER OF THE FEDERAL BUREAU OF
                    PRISONS' EXECUTION PROTOCOL CASES 279 Status Report filed by
                    JEFFREY PAUL. (Attachments: # 1 Joint Status Report (rev.))(Walker,
                    Johnny) (Entered: 09/29/2020)
09/29/2020   281    MOTION for Leave to File Motion to Alter or Amend Judgment Denying
                    Permanent Injunction by JEFFREY PAUL (Attachments: # 1 Motion to alter
                    or amend judgment denying permanent injunction, # 2 Exhibit 1 − Hale
                    Statements, # 3 Exhibit 2 − AP Article − Tarm, # 4 Exhibit 3 − Kudisch
                    Article, # 5 Exhibit 4 − Van Norman Supp. Decl. 9−29−2020, # 6 Exhibit 5 −
                    Edgar Supp. Decl. 9−28−2020)(Nolan, Shawn) (Entered: 09/29/2020)
09/30/2020          MINUTE ORDER: Plaintiffs' 278 motion for leave to file a reply and 281
                    motion for leave to file a motion to alter or amend 262 judgment denying a
                    permanent injunction are hereby GRANTED. Plaintiffs shall refile the motion
                    to alter or amend as a new document. Defendants shall file a response to
                    Plaintiffs' motion to alter judgment by Wednesday, October 7, 2020. Plaintiffs
                    may file a reply by Monday, October 12, 2020. Signed by Judge Tanya S.
                    Chutkan on 09/30/2020. (lcfb) (Entered: 09/30/2020)
09/30/2020   282    MOTION to Alter Judgment as to 261 Memorandum & Opinion, 262 Order on
                    Motion for Partial Summary Judgment,, Order on Motion for Permanent
                    Injunction,, Order on Motion to Dismiss,, Order on Motion for Summary
                    Judgment, on behalf of all Plaintiffs by JEFFREY PAUL (Attachments: # 1
                    Exhibit 1 − Hale Statements, # 2 Exhibit 2 − AP Article − Tarm, # 3 Exhibit 3
                    − Kudisch Article, # 4 Exhibit 4 − Gail Van Norman Supp. Decl. 9−29−2020,
                    # 5 Exhibit 5 − Mark A. Edgar Supp. Decl. 9−28−2020)(Nolan, Shawn)
                    (Entered: 09/30/2020)
09/30/2020   283    NOTICE OF WITHDRAWAL OF APPEARANCE as to CHRISTOPHER
                    ANDRE VIALVA. Attorney Susan M. Otto and Michael F. Williams
                    terminated. (Attachments: # 1 Exhibit Exhibit 1 − Judgment
                    Returned)Associated Cases: 1:19−mc−00145−TSC,
                    1:20−cv−01693−TSC(Otto, Susan) (Entered: 09/30/2020)
09/30/2020   284    NOTICE of Execution Date (Orlando Cordia Hall) by WILLIAM P. BARR
                    (Attachments: # 1 Certificate of Service)(Walker, Johnny) (Entered:
                    09/30/2020)
10/01/2020          Set/Reset Deadlines: Response due by 10/7/2020. Reply due by 10/12/2020.
                    (tb) (Entered: 10/01/2020)
10/01/2020   285    MOTION for Leave to File Supplemental Memorandum in Support of
                    Plaintiffs' Motion to Alter or Amend Judgment (ECF No. 238), on behalf of all
                    Plaintiffs by JEFFREY PAUL (Attachments: # 1 Proposed supplemental
                    memorandum in support of Plaintiffs' motion to alter or amend judgment (ECF
                    No. 238))(Nolan, Shawn) (Entered: 10/01/2020)
10/06/2020   287    MOTION for Leave to File Motion to Alter or Amend Judgment as to Count V
                    on Behalf of Plaintiffs Battle, Bernard, Bourgeois, Hall, Robinson, and
                    Webster by ANTHONY BATTLE (Attachments: # 1 Motion to alter or amend
                    judgment as to Count V, # 2 Exhibit 1 − Hall Request)(Toll, Joshua) (Entered:


                                                                                                     83
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 84 of 137



                    10/06/2020)
10/06/2020   288    Unopposed MOTION for Leave to File Unopposed Motion to Extend Time
                    (Two Days) by U.S. DEPARTMENT OF JUSTICE (Attachments: # 1 Text of
                    Proposed Order (Granting Leave to File), # 2 Unopposed Motion to Extend
                    Time, # 3 Text of Proposed Order (Extending Time), # 4 Certificate of
                    Service)(Walker, Johnny) (Entered: 10/06/2020)
10/07/2020          MINUTE ORDER granting 288 Motion for Leave to File. For good cause
                    shown, Defendants' unopposed motion to extend time is hereby GRANTED. It
                    is hereby ORDERED that Defendants shall file a response to 282 Plaintiffs'
                    motion to alter judgment by Friday, October 9, 2020. Plaintiff may file a reply
                    by Wednesday, October 15, 2020. Signed by Judge Tanya S. Chutkan on
                    10/07/2020. (lcfb) Modified on 10/14/2020 (tb). (Entered: 10/07/2020)
10/07/2020   289    MOTION for Extension of Time to File Response/Reply as to 282 MOTION
                    to Alter Judgment as to 261 Memorandum & Opinion, 262 Order on Motion
                    for Partial Summary Judgment,, Order on Motion for Permanent Injunction,,
                    Order on Motion to Dismiss,, Order on Motion for Summary Judgment, on
                    behalf of all Plai by UNITED STATES DEPARTMENT OF JUSTICE
                    (Attachments: # 1 Text of Proposed Order)(ztd) (Entered: 10/08/2020)
10/08/2020          Set/Reset Deadlines: Response due by 10/9/2020. Reply due by 10/15/2020.
                    (tb) (Entered: 10/08/2020)
10/09/2020   290    MOTION to Dismiss Mr. Lee's Individual Complaint and Remove Him as
                    Plaintiff from the Consolidated Action by DANIEL LEWIS LEE (Van Tol,
                    Pieter) (Entered: 10/09/2020)
10/09/2020   291    Memorandum in opposition to re 282 MOTION to Alter Judgment as to 261
                    Memorandum & Opinion, 262 Order on Motion for Partial Summary
                    Judgment,, Order on Motion for Permanent Injunction,, Order on Motion to
                    Dismiss,, Order on Motion for Summary Judgment, on behalf of all Plai filed
                    by WILLIAM P. BARR, UNITED STATES DEPARTMENT OF JUSTICE.
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 3d Supp. Decl. of Joseph
                    Antognini, # 4 Supp. Decl. of Kendall Von Crowns, # 5 Decl. of Eric
                    Williams)(Walker, Johnny) (Entered: 10/09/2020)
10/13/2020          MINUTE ORDER: Plaintiffs' 285 Motion for Leave to File Supplemental
                    Memorandum in Support of 238 Plaintiffs' Motion to Alter or Amend
                    Judgment is hereby GRANTED. Signed by Judge Tanya S. Chutkan on
                    10/13/2020. (lcfb) (Entered: 10/13/2020)
10/13/2020          MINUTE ORDER: Plaintiffs' 211 motion for leave to file a surreply in
                    opposition to 173 Defendants' motion to vacate preliminary injunctions is
                    hereby GRANTED. Signed by Judge Tanya S. Chutkan on 10/13/2020. (lcfb)
                    (Entered: 10/13/2020)
10/13/2020   293    SUPPLEMENTAL MEMORANDUM to re 238 MOTION to Alter Judgment
                    as to (205 in 1:19−mc−00145−TSC) Order on Motion for Entry of Final
                    Judgment, filed by JEFFREY PAUL. (ztd) (Entered: 10/14/2020)
10/13/2020   294    SURREPLY to re 173 MOTION to Vacate Preliminary Injunctions Barring
                    Executions of Plaintiffs James Roane, Richard Tipton, Cory Johnson, Orlando
                    Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul filed by JEFFREY


                                                                                                      84
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 85 of 137



                    PAUL. (ztd) (Entered: 10/14/2020)
10/14/2020   292    REPLY to opposition to motion re 282 MOTION to Alter Judgment as to 261
                    Memorandum & Opinion, 262 Order on Motion for Partial Summary
                    Judgment,, Order on Motion for Permanent Injunction,, Order on Motion to
                    Dismiss,, Order on Motion for Summary Judgment, on behalf of all Plai filed
                    by JEFFREY PAUL. (Attachments: # 1 Exhibit Reply Ex. 1 − Wabash Valley
                    AP Article, # 2 Exhibit Reply Ex 2 − NPR Article)(Nolan, Shawn) (Entered:
                    10/14/2020)
10/16/2020   295    Unopposed MOTION for Leave to File Response to Plaintiffs' Supplemental
                    Memorandum in Support of Their Motion to Alter or Amend the Judgment
                    Dismissing Their Eighth Amendment Claim [ECF No. 293] by WILLIAM P.
                    BARR, UNITED STATES DEPARTMENT OF JUSTICE (Attachments: # 1
                    Text of Proposed Order (Granting Leave to File), # 2 Response to Plaintiffs'
                    Supplemental Memorandum, # 3 Certificate of Service)(Walker, Johnny)
                    (Entered: 10/16/2020)
10/16/2020   296    NOTICE of Execution Date (Brandon Bernard) by UNITED STATES
                    DEPARTMENT OF JUSTICE (Attachments: # 1 Certificate of
                    Service)(Walker, Johnny) (Entered: 10/16/2020)
10/19/2020          MINUTE ORDER: Defendants' 295 Unopposed Motion for Leave to File
                    Response to Plaintiffs' 293 Supplemental Memorandum in Support of Their
                    Motion to Alter or Amend the Judgment Dismissing Their Eighth Amendment
                    Claim is hereby GRANTED. Signed by Judge Tanya S. Chutkan on
                    10/19/2020. (lcfb) (Entered: 10/19/2020)
10/19/2020   297    RESPONSE re 293 Supplemental Memorandum filed by WILLIAM P.
                    BARR, UNITED STATES DEPARTMENT OF JUSTICE. (ztd) (Entered:
                    10/21/2020)
10/23/2020          MINUTE ORDER: Plaintiffs' 287 motion for leave to file a motion to alter or
                    amend judgment as to Count V is hereby GRANTED. Plaintiffs shall refile the
                    motion to alter or amend as a new document. Defendants shall file a response
                    to Plaintiffs' motion, not to exceed ten pages, by Monday, October 26, 2020.
                    Plaintiffs may file a reply, not to exceed five pages, by Tuesday, October 27,
                    2020. Signed by Judge Tanya S. Chutkan on 10/23/2020. (lcfb) (Entered:
                    10/23/2020)
10/23/2020   298    MOTION to Alter Judgment as to 261 Memorandum & Opinion, 262 Order on
                    Motion for Partial Summary Judgment,, Order on Motion for Permanent
                    Injunction,, Order on Motion to Dismiss,, Order on Motion for Summary
                    Judgment, As To Count V by Plaintiffs Battle, Bernard, Bourgeois, Hall,
                    Robinson and Webster by ANTHONY BATTLE (Attachments: # 1 Exhibit 1
                    − Hall Request)(Toll, Joshua) (Entered: 10/23/2020)
10/23/2020   299    MANDATE of USCA as to 267 Notice of Appeal to DC Circuit Court, filed
                    by WILLIAM EMMETT LECROY ; USCA Case Number 20−5285.
                    (Attachments: # 1 USCA Order)(zrdj) (Entered: 10/26/2020)
10/26/2020          Set/Reset Deadlines: Response due by 10/26/2020. Reply due by 10/27/2020.
                    (tb) (Entered: 10/26/2020)
10/26/2020   300


                                                                                                     85
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 86 of 137



                    ORDER granting 290 Plaintiff Daniel Lewis Lee's Motion to Dismiss. It is
                    hereby ORDERED that Daniel Lewis Lee be removed as a Plaintiff in the
                    consolidated action. Signed by Judge Tanya S. Chutkan on 10/26/2020. (lcfb)
                    (Entered: 10/26/2020)
10/26/2020   301    Memorandum in opposition to re 298 MOTION to Alter Judgment as to 261
                    Memorandum & Opinion, 262 Order on Motion for Partial Summary
                    Judgment,, Order on Motion for Permanent Injunction,, Order on Motion to
                    Dismiss,, Order on Motion for Summary Judgment, As To Count V by Plai
                    filed by WILLIAM P. BARR, UNITED STATES DEPARTMENT OF JUSTICE.
                    (Attachments: # 1 Exhibit 1, # 2 Certificate of Service)(Walker, Johnny)
                    (Entered: 10/26/2020)
10/27/2020   302    REPLY to opposition to motion re 298 MOTION to Alter Judgment as to 261
                    Memorandum & Opinion, 262 Order on Motion for Partial Summary
                    Judgment,, Order on Motion for Permanent Injunction,, Order on Motion to
                    Dismiss,, Order on Motion for Summary Judgment, As To Count V by Plai
                    Plaintiffs Battle, Bernard, Bourgeois, Hall, Robinson, and Webster filed by
                    ANTHONY BATTLE. (Toll, Joshua) (Entered: 10/27/2020)
10/28/2020   303    MOTION to Intervene by LISA MARIE MONTGOMERY (Attachments: # 1
                    Exhibit 1 − Complaint, # 2 Exhibit A − Dr. Van Norman declaration, # 3
                    Exhibit B − Dr. Edgar declaration, # 4 Exhibit C − Dr. Zivot declaration, # 5
                    Exhibit D − Dr. Almgren declaration, # 6 Exhibit E − Dr. Stevens declaration,
                    # 7 Exhibit F − Gail Van Norman declaration)(Henry, Kelley) (Entered:
                    10/28/2020)
10/28/2020   304    NOTICE of Appearance− Pro Bono by Kelley Henry on behalf of LISA
                    MARIE MONTGOMERY (Henry, Kelley) (Entered: 10/28/2020)
10/28/2020          MINUTE ORDER: A telephone hearing is hereby set for Monday 11/2/2020
                    at 11:00 am on movant LISA MARIE MONTGOMERY's 303 Motion to
                    Intervene. The Judge's courtroom deputy will contact the parties with dial−in
                    instructions. Signed by Judge Tanya S. Chutkan on 10/28/2020. (DJS)
                    (Entered: 10/28/2020)
10/29/2020          Set/Reset Hearings: Telephone Conference set for 11/2/2020 at 11:00 AM by
                    telephone before Judge Tanya S. Chutkan. (tb) (Entered: 10/29/2020)
11/02/2020          Minute Entry: Motion Hearing held on 11/2/2020 before Judge Tanya S.
                    Chutkan: re 303 MOTION to Intervene filed by LISA MARIE
                    MONTGOMERY. Oral motion by plaintiff to withdraw motion; heard and
                    GRANTED. (Court Reporter Bryan Wayne) (tb) (Entered: 11/02/2020)
11/03/2020   305    ORDER denying 238 Motion to Alter Judgment; denying 282 Motion to Alter
                    Judgment; denying 298 Motion to Alter Judgment. Signed by Judge Tanya S.
                    Chutkan on 11/03/2020. (lcfb) (Entered: 11/03/2020)
11/03/2020   306    MOTION to Dismiss Count IV of Plaintiff Dustin Higgs's Complaint by
                    UNITED STATES DEPARTMENT OF JUSTICE (Attachments: # 1
                    Memorandum in Support, # 2 Text of Proposed Order, # 3 Certificate of
                    Service)(Walker, Johnny) (Entered: 11/03/2020)
11/04/2020   307    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 193 Order on Motion
                    to Expedite, 261 Memorandum & Opinion, 205 Order on Motion for Entry of


                                                                                                    86
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 87 of 137



                    Final Judgment, 305 Order on Motion to Alter Judgment,, 262 Order on
                    Motion for Partial Summary Judgment,, Order on Motion for Permanent
                    Injunction,, Order on Motion to Dismiss,, Order on Motion for Summary
                    Judgment, by ANTHONY BATTLE, BRANDON BERNARD, ALFRED
                    BOURGEOIS, CHADRICK EVAN FULKS, ORLANDO HALL, DUSTIN
                    HIGGS, NORRIS G. HOLDER, JR, DUSTIN LEE HONKEN, CORY
                    JOHNSON, WILLIAM EMMETT LECROY, DANIEL LEWIS LEE, KEITH
                    NELSON, KEITH NELSON, JEFFREY PAUL, WESLEY IRA PURKEY,
                    JAMES H. ROANE, JR, JULIUS ROBINSON, RICHARD TIPTON,
                    CHRISTOPHER ANDRE VIALVA, BRUCE WEBSTER. Filing fee $ 505,
                    receipt number ADCDC−7797043. Fee Status: Fee Paid. Parties have been
                    notified. (Drylewski, Alex) (Entered: 11/04/2020)
11/05/2020   308    Transmission of the Notice of Appeal, Order Appealed (Memorandum
                    Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals fee
                    was paid this date 11/04/2020 re 307 Notice of Appeal to DC Circuit Court,,,.
                    (ztd) (Entered: 11/05/2020)
11/05/2020          USCA Case Number 20−5329 for 307 Notice of Appeal to DC Circuit Court,,,
                    filed by RICHARD TIPTON, DUSTIN LEE HONKEN, NORRIS G.
                    HOLDER, JR., ANTHONY BATTLE, ALFRED BOURGEOIS, ORLANDO
                    HALL, CHADRICK EVAN FULKS, JEFFREY PAUL, DANIEL LEWIS
                    LEE, DUSTIN HIGGS, JULIUS ROBINSON, BRUCE WEBSTER,
                    BRANDON BERNARD, KEITH NELSON, CORY JOHNSON, WILLIAM
                    EMMETT LECROY, CHRISTOPHER ANDRE VIALVA, JAMES H.
                    ROANE, JR.,, WESLEY IRA PURKEY. (zrdj) (Entered: 11/05/2020)
11/05/2020   309    MOTION for Leave to File Motion for Stay of Execution by BRANDON
                    BERNARD, ORLANDO HALL (Attachments: # 1 Motion for Stay of
                    Execution, # 2 Text of Proposed Order)(Lentz, Amy) (Entered: 11/05/2020)
11/06/2020          MINUTE ORDER: Plaintiffs' 309 motion for leave to file a motion for stay of
                    execution pending appeal is hereby GRANTED. Plaintiffs shall refile the
                    motion for stay of execution as a new document. Defendants shall file a
                    response to Plaintiffs' motion to stay execution, not to exceed 20 pages, by
                    Thursday, November 12, 2020 at 5 p.m. Plaintiffs may file a reply, not to
                    exceed 10 pages, by Friday, November 13, 2020 at 11:59 p.m. Signed by
                    Judge Tanya S. Chutkan on 11/6/2020. (lcfb) (Entered: 11/06/2020)
11/07/2020   310    MOTION to Stay Execution by BRANDON BERNARD, ORLANDO HALL
                    (Attachments: # 1 Text of Proposed Order)(Lentz, Amy) (Entered:
                    11/07/2020)
11/10/2020          Set/Reset Deadlines: Response due by 11/12/2020. Reply due by 11/13/2020.
                    (tb) (Entered: 11/10/2020)
11/12/2020   311    Memorandum in opposition to re 310 MOTION to Stay Execution filed by
                    WILLIAM P. BARR, UNITED STATES DEPARTMENT OF JUSTICE.
                    (Walker, Johnny) (Entered: 11/12/2020)
11/13/2020   312    REPLY to opposition to motion re 310 MOTION to Stay Execution filed by
                    BRANDON BERNARD, ORLANDO HALL. (Lentz, Amy) (Entered:
                    11/13/2020)
11/16/2020   313


                                                                                                    87
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 88 of 137



                    Emergency MOTION for Entry of Final Judgment by Plaintiffs by
                    ANTHONY BATTLE (Attachments: # 1 Text of Proposed Order)(Toll,
                    Joshua) (Entered: 11/16/2020)
11/16/2020   314    ENTERED IN ERROR ( SEE DOCKET ENTRY 315 .....ORDER granting
                    313 Motion for Entry of Final Judgment. The court hereby enters PARTIAL
                    FINAL JUDGMENT for the Defendants as to Count V (Ultra Vires Agency
                    Action) of the Amended Complaint. Signed by Judge Tanya S. Chutkan on
                    11/16/2020. (lcfb) Modified on 11/17/2020 (tb). (Entered: 11/16/2020)
11/16/2020   315    ORDER granting 313 Motion for Entry of Final Judgment. The court hereby
                    enters PARTIAL FINAL JUDGMENT for the Defendants as to Count V
                    (Ultra Vires Agency Action) of the Amended Complaint. Signed by Judge
                    Tanya S. Chutkan on 11/16/2020. (lcfb) (Entered: 11/16/2020)
11/17/2020   316    ORDER denying 310 Motion to Stay Execution Pending Appeal. Signed by
                    Judge Tanya S. Chutkan on 11/17/2020. (lcfb) (Entered: 11/17/2020)
11/17/2020   317    Unopposed MOTION for Extension of Time to File Opposition to Defendants'
                    Motion to Dismiss Count IV of Plaintiff Higgs's Complaint by DUSTIN
                    HIGGS (Attachments: # 1 Text of Proposed Order)(Nolan, Shawn) (Entered:
                    11/17/2020)
11/18/2020          MINUTE ORDER: For good cause shown, Plaintiff Dustin Higgs' 317
                    Unopposed Motion for Extension of Time to File an Opposition to Defendants'
                    306 Motion to Dismiss Count IV is hereby GRANTED. Plaintiff Higgs shall
                    file an opposition to Defendants' 306 motion by November 20, 2020. Signed
                    by Judge Tanya S. Chutkan on 11/18/2020. (lcfb) (Entered: 11/18/2020)
11/18/2020          Set/Reset Deadlines: Plaintiff Dustin Higgs shall file an opposition to
                    Defendants' 306 Motion to Dismiss Count IV of Plaintiff Dustin Higgs's
                    Complaint by 11/20/2020. (jth) (Entered: 11/18/2020)
11/18/2020          MINUTE ORDER: In light of the D.C. Circuit's order reversing this court's
                    dismissal of Plaintiffs' Eighth Amendment claim and the execution of Orlando
                    Hall scheduled for tomorrow, it is hereby ORDERED that any motion for
                    expedited relief be filed by 4 p.m. today. Signed by Judge Tanya S. Chutkan
                    on 11/18/2020. (lcfb) (Entered: 11/18/2020)
11/18/2020   318    MOTION to Set Aside 2019 Federal Lethal Injection Protocol, MOTION to
                    Stay Execution by ORLANDO HALL (Attachments: # 1 Text of Proposed
                    Order)(Lentz, Amy) Modified event on 11/19/2020 (znmw). (Entered:
                    11/18/2020)
11/18/2020   321    MANDATE of USCA as to 307 Notice of Appeal to DC Circuit Court,,, filed
                    by RICHARD TIPTON, DUSTIN LEE HONKEN, NORRIS G. HOLDER,
                    JR., ANTHONY BATTLE, ALFRED BOURGEOIS, ORLANDO HALL,
                    CHADRICK EVAN FULKS, JEFFREY PAUL, DANIEL LEWIS LEE,
                    DUSTIN HIGGS, JULIUS ROBINSON, BRUCE WEBSTER, BRANDON
                    BERNARD, KEITH NELSON, CORY JOHNSON, WILLIAM EMMETT
                    LECROY, CHRISTOPHER ANDRE VIALVA, JAMES H. ROANE, JR.,,
                    WESLEY IRA PURKEY ; USCA Case Number 20−5329. (Attachments: # 1
                    USCA Order)(zrdj) (Entered: 11/19/2020)
11/19/2020   319


                                                                                                   88
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 89 of 137



                    Memorandum in opposition to re 318 MOTION for Order Setting Aside 2019
                    Federal Lethal Injection Protocol MOTION to Stay Execution filed by
                    WILLIAM P. BARR, U.S. DEPARTMENT OF JUSTICE. (Walker, Johnny)
                    (Entered: 11/19/2020)
11/19/2020   320    REPLY to opposition to motion re 318 MOTION to Set Aside 2019 Federal
                    Lethal Injection Protocol MOTION to Stay Execution filed by ORLANDO
                    HALL. (Lentz, Amy) (Entered: 11/19/2020)
11/19/2020   322    MEMORANDUM AND OPINION re Plaintiff Orlando Hall's 318 Motion to
                    Set Aside 2019 Federal Lethal Injection Protocol and Motion to Stay
                    Execution. Signed by Judge Tanya S. Chutkan on 11/19/2020. (lcfb) (Entered:
                    11/19/2020)
11/19/2020   323    ORDER granting 318 Motion to Stay Execution and Motion to Set Aside
                    Federal Lethal Injection Protocol. Signed by Judge Tanya S. Chutkan on
                    11/19/2020. (lcfb) (Entered: 11/19/2020)
11/19/2020   324    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 322 Memorandum &
                    Opinion, 323 Order on Motion to Set Aside, Order on Motion to Stay by
                    UNITED STATES DEPARTMENT OF JUSTICE, WILLIAM P. BARR, U.S.
                    DEPARTMENT OF JUSTICE. Fee Status: No Fee Paid. Parties have been
                    notified. (Walker, Johnny) (Entered: 11/19/2020)
11/19/2020   325    Transmission of the Notice of Appeal, Order Appealed (Memorandum
                    Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals
                    docketing fee was not paid because the appeal was filed by the government re
                    324 Notice of Appeal to DC Circuit Court,. (zjf) (Entered: 11/19/2020)
11/19/2020   326    MOTION to Stay re 322 Memorandum & Opinion, 323 Order on Motion to
                    Set Aside, Order on Motion to Stay Injunction Pending Appeal by WILLIAM
                    P. BARR, U.S. DEPARTMENT OF JUSTICE, UNITED STATES
                    DEPARTMENT OF JUSTICE (Walker, Johnny) (Entered: 11/19/2020)
11/19/2020   327    Emergency MOTION for Order Requiring that Defendants Comply with Texas
                    Law by ORLANDO HALL (Attachments: # 1 Text of Proposed Order)(Lentz,
                    Amy) (Entered: 11/19/2020)
11/19/2020   328    ORDER denying Defendants' 326 motion to stay pending appeal. Signed by
                    Judge Tanya S. Chutkan on 11/19/2020. (lcfb) (Entered: 11/19/2020)
11/19/2020          USCA Case Number 20−5345 for 324 Notice of Appeal to DC Circuit Court,
                    filed by WILLIAM P. BARR, U.S. DEPARTMENT OF JUSTICE, UNITED
                    STATES DEPARTMENT OF JUSTICE. (zrdj) (Entered: 11/20/2020)
11/20/2020          MINUTE ORDER: Plaintiff Orlando Hall's 327 emergency motion for an
                    order requiring that Defendants comply with Texas law is hereby DENIED as
                    moot. Signed by Judge Tanya S. Chutkan on 11/20/2020. (lcfb) (Entered:
                    11/20/2020)
11/20/2020          MINUTE ORDER: The parties shall meet, confer, and file a proposed briefing
                    schedule for further motions by Tuesday, November 24, 2020 at 5 p.m. to
                    avoid last−minute or eleventh−hour litigation. Signed by Judge Tanya S.
                    Chutkan on 11/20/2020. (lcfb) (Entered: 11/20/2020)
11/20/2020   329


                                                                                                   89
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 90 of 137



                    Memorandum in opposition to re 306 MOTION to Dismiss Count IV of
                    Plaintiff Dustin Higgs's Complaint filed by DUSTIN HIGGS. (Nolan, Shawn)
                    (Entered: 11/20/2020)
11/20/2020   330    NOTICE of Execution Dates (Alfred Bourgeois, Cory Johnson, and Dustin
                    Higgs) by WILLIAM P. BARR, U.S. DEPARTMENT OF JUSTICE (Walker,
                    Johnny) (Entered: 11/20/2020)
11/22/2020   331    Supplemental Record on Appeal transmitted to US Court of Appeals re 328
                    Order on Motion to Stay, Order on Motion for Order; USCA Case Number:
                    20−5345. (zjf) (Entered: 11/22/2020)
11/24/2020   332    PROPOSED BRIEFING SCHEDULE re Scheduling Order on behalf of all
                    parties by ALFRED BOURGEOIS. (Nolan, Shawn) (Entered: 11/24/2020)
11/25/2020   333    ORDER: The court amends the parties' proposed briefing schedule 332 as set
                    forth in the attached order. Additionally, Plaintiffs Bernard and Bourgeois are
                    hereby GRANTED leave to file a supplemental complaint in accordance with
                    the attached order by 11:59 pm today, Wednesday 11/25/2020. Signed by
                    Judge Tanya S. Chutkan on 11/25/2020. (lcfb) (Entered: 11/25/2020)
11/25/2020   334    AMENDED COMPLAINT Supplemental Complaint of Alfred Bourgeois and
                    Brandon Bernard for Individualized Injunctive and Declaratory Relief against
                    WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                    CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF, JOHN
                    DOES(I−IV, Individually and in their official capacities; 07−cv−02145−TSC),
                    JOHN DOES(I−V, Individually and in their official capacities 05cv2337;
                    12cv00782 I−X), NICOLE ENGLISH, KERRY J. FORESTAL, ERIC H.
                    HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                    LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                    LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                    SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                    Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC), U.S.
                    DEPARTMENT OF JUSTICE, UNITED STATES DEPARTMENT OF
                    JUSTICE, T. J. WATSON, THOMAS WEBSTER filed by ALFRED
                    BOURGEOIS, BRANDON BERNARD. (Attachments: # 1 Exhibit A, # 2
                    Exhibit B)(Kursman, Alexander) (Entered: 11/25/2020)
11/25/2020   335    MOTION for Preliminary Injunction Barring the Execution of Plaintiffs Alfred
                    Bourgeois and Brandon Bernard by BRANDON BERNARD, ALFRED
                    BOURGEOIS (Kursman, Alexander) (Entered: 11/25/2020)
11/25/2020   336    MEMORANDUM re 335 MOTION for Preliminary Injunction Barring the
                    Execution of Plaintiffs Alfred Bourgeois and Brandon Bernard filed by
                    BRANDON BERNARD, ALFRED BOURGEOIS by BRANDON
                    BERNARD, ALFRED BOURGEOIS. (Kursman, Alexander) (Entered:
                    11/25/2020)
11/25/2020          Set/Reset Deadlines: Defendants Response to the Preliminary Injunction
                    Motion filed by Plaintiffs Brandon Bernard and Alfred Bourgeois is due by
                    11/30/2020 at 5:00 PM; Plaintiffs (Bernard and Bourgeois) shall file any reply
                    by 12/1/2020 at 5:00 PM; Defendants Reply in support of their Motion 306 to
                    Dismiss Plaintiff Dustin Higgs supplemental Complaint is due by 12/3/2020 at
                    5:00 PM; Plaintiff Higgs shall file any motion for injunctive relief by
                    12/4/2020 at 5:00 PM; Defendants shall file a Response by 12/8/2020 at 5:00

                                                                                                      90
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 91 of 137



                    PM; Plaintiff Higgs may file a reply by 12/9/2020 at 5:00 PM. To the extent
                    Plaintiff Cory Johnson intends to file a motion the parties shall abide by the
                    same schedule set for Plaintiff Higgs. (jth) (Entered: 11/25/2020)
11/25/2020          Set/Reset Deadlines: Plaintiff Higgs shall file any motion for injunctive relief
                    by 12/4/2020 at 5:00 PM; Defendants shall file a Response by 12/8/2020 at
                    5:00 PM; Plaintiff Higgs may file a reply by 12/9/2020 at 5:00 PM. To the
                    extent Plaintiff Cory Johnson intends to file a motion the parties shall abide by
                    the same schedule set for Plaintiff Higgs. (jth) (Entered: 11/25/2020)
11/30/2020   337    Memorandum in opposition to re 335 MOTION for Preliminary Injunction
                    Barring the Execution of Plaintiffs Alfred Bourgeois and Brandon Bernard
                    filed by WILLIAM P. BARR, U.S. DEPARTMENT OF JUSTICE. (Walker,
                    Johnny) (Entered: 11/30/2020)
11/30/2020   338    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Andrew R.
                    Beatty, Filing fee $ 100, receipt number ADCDC−7896181. Fee Status: Fee
                    Paid. by CORY JOHNSON (Attachments: # 1 Declaration of Andrew R.
                    Beatty, # 2 Text of Proposed Order)(Salzman, Donald) (Entered: 11/30/2020)
12/01/2020   339    REPLY to opposition to motion re 335 MOTION for Preliminary Injunction
                    Barring the Execution of Plaintiffs Alfred Bourgeois and Brandon Bernard
                    filed by BRANDON BERNARD, ALFRED BOURGEOIS. (Kursman,
                    Alexander) (Entered: 12/01/2020)
12/03/2020   340    REPLY to opposition to motion re 306 MOTION to Dismiss Count IV of
                    Plaintiff Dustin Higgs's Complaint filed by WILLIAM P. BARR, UNITED
                    STATES DEPARTMENT OF JUSTICE. (Walker, Johnny) (Entered:
                    12/03/2020)
12/04/2020   341    ORDER: Leave to file the Motion, received from Plaintiff Brandon Bernard, is
                    hereby DENIED. Signed by Judge Tanya S. Chutkan on 12/04/2020.
                    (Attachments: # 1 BRANDON BERNARD motion) (lcfb) Modified on
                    12/4/2020 (DJS). Modified on 12/4/2020 (DJS). (Entered: 12/04/2020)
12/04/2020   342    MOTION to Dismiss William Emmett LeCroy's Individual Complaint and for
                    Dismissal from Consolidated Action by WILLIAM EMMETT LECROY
                    (Smith, Gregory) (Entered: 12/04/2020)
12/04/2020   343    MOTION for Leave to File an Amended and Supplemental Complaint by
                    DUSTIN HIGGS (Attachments: # 1 Exhibit Amended and Supplemental
                    Complaint of Plaintiff Dustin Higgs for Individualized Injunctive and
                    Declaratory Relief, # 2 Exhibit A)(Nolan, Shawn) (Entered: 12/04/2020)
12/04/2020   344    MOTION for Preliminary Injunction Barring the Execution of Plaintiff Dustin
                    Higgs by DUSTIN HIGGS (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                    Exhibit C, # 4 Exhibit D, # 5 Exhibit D−A, # 6 Exhibit D−B, # 7 Exhibit E, #
                    8 Exhibit E−1)(Nolan, Shawn) (Entered: 12/04/2020)
12/06/2020   345    MEMORANDUM AND OPINION re Plaintiffs' 335 Motion for Preliminary
                    Injunction Barring the Execution of Plaintiffs Alfred Bourgeois and Brandon
                    Bernard. Signed by Judge Tanya S. Chutkan on 12/06/2020. (lcfb) (Entered:
                    12/06/2020)
12/06/2020   346    ORDER: Consistent with 345 Memorandum Opinion, denying 335 Motion for
                    Preliminary Injunction. Signed by Judge Tanya S. Chutkan on 12/06/2020.

                                                                                                        91
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 92 of 137



                    (lcfb) (Entered: 12/06/2020)
12/07/2020   347    MOTION to Stay re 346 Order on Motion for Preliminary Injunction Motion
                    for Injunction or Stay of Execution Pending Appeal of Court's Order Denying
                    a Preliminary Injunction by BRANDON BERNARD, ALFRED
                    BOURGEOIS (Kursman, Alexander) (Entered: 12/07/2020)
12/07/2020   348    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 346 Order on Motion
                    for Preliminary Injunction by BRANDON BERNARD, ALFRED
                    BOURGEOIS. Filing fee $ 505, receipt number ADCDC−7924922. Fee
                    Status: Fee Paid. Parties have been notified. (Anders, Ginger) (Entered:
                    12/07/2020)
12/07/2020   349    Transmission of the Notice of Appeal, Order Appealed (Memorandum
                    Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals fee
                    was paid this date re 348 Notice of Appeal to DC Circuit Court. (zjf) (Entered:
                    12/07/2020)
12/07/2020   350    ORDER denying 347 Plaintiffs' Motion to Stay Pending Appeal. Signed by
                    Judge Tanya S. Chutkan on 12/07/2020. (lcfb) (Entered: 12/07/2020)
12/07/2020          USCA Case Number 20−5361 for 348 Notice of Appeal to DC Circuit Court,
                    filed by BRANDON BERNARD, ALFRED BOURGEOIS. (zrdj) (Entered:
                    12/08/2020)
12/08/2020   351    ORDER granting 342 Plaintiff LeCroy's Motion to Dismiss. Signed by Judge
                    Tanya S. Chutkan on 12/08/2020. (lcfb) (Entered: 12/08/2020)
12/08/2020   352    Memorandum in opposition to re 343 MOTION for Leave to File an Amended
                    and Supplemental Complaint, 344 MOTION for Preliminary Injunction
                    Barring the Execution of Plaintiff Dustin Higgs filed by WILLIAM P. BARR,
                    UNITED STATES DEPARTMENT OF JUSTICE. (Attachments: # 1 Exhibit
                    1: 4th Supp. Decl. of Joseph Antognini, # 2 Exhibit 2: Mem. Op., Rhines v.
                    South Dakota Dep't of Corr., No. 49CIV19−002940 (S. Dak. Cir. Ct. Oct. 31,
                    2019), # 3 Exhibit 3: Decl. of William True, III, # 4 Exhibit 4: Decl. of Rick
                    Winter, # 5 Exhibit 5: 2d Supp. Decl. of Kendall Von Crowns, # 6 Exhibit 6:
                    Decl. of T.J. Watson)(Walker, Johnny) Modified to add link on 12/10/2020
                    (znmw). (Entered: 12/08/2020)
12/08/2020   353    MOTION for Extension of Time to File Response/Reply to Defendants'
                    opposition to Plaintiff Higgs' motions for preliminary injunction and leave to
                    file an amended and supplemental complaint by DUSTIN HIGGS (Nolan,
                    Shawn) (Entered: 12/08/2020)
12/08/2020          MINUTE ORDER: For good cause shown, Plaintiffs' 353 Motion for
                    Extension of Time to File Reply re 344 Motion for Preliminary Injunction is
                    hereby GRANTED. Plaintiffs' reply shall be submitted by 12/10/2020 at 5p.m.
                    SO ORDERED. Signed by Judge Tanya S. Chutkan on 12/08/2020. (lcfb)
                    (Entered: 12/08/2020)
12/09/2020          Set/Reset Deadlines: Plaintiff's reply due by 12/10/2020. (tb) (Entered:
                    12/09/2020)
12/09/2020   354    MEMORANDUM AND OPINION re Defendants' 306 Motion to Dismiss
                    Count IV of Plaintiff Dustin Higgs' Complaint. Signed by Judge Tanya S.
                    Chutkan on 12/09/2020. (lcfb) (Entered: 12/09/2020)

                                                                                                      92
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 93 of 137



12/09/2020   355    ORDER granting Defendants' 306 Motion to Dismiss Count IV of Plaintiff
                    Dustin Higgs' Complaint. Signed by Judge Tanya S. Chutkan on 12/09/2020.
                    (lcfb) (Entered: 12/09/2020)
12/10/2020   356    REPLY to opposition to motion re 343 MOTION for Leave to File an
                    Amended and Supplemental Complaint, 344 MOTION for Preliminary
                    Injunction Barring the Execution of Plaintiff Dustin Higgs filed by DUSTIN
                    HIGGS. (Attachments: # 1 Exhibit 1 − Supplemental Dec − Stevens)(Nolan,
                    Shawn) (Entered: 12/10/2020)
12/10/2020   357    ORDER: Leave to file the Motion, received from Plaintiff Dustin Higgs, is
                    hereby DENIED. Signed by Judge Tanya S. Chutkan on 12/10/2020.
                    (Attachments: # 1 DUSTIN HIGGS motion) (lcfb) (Entered: 12/10/2020)
12/11/2020   358    MANDATE of USCA as to 324 Notice of Appeal to DC Circuit Court, filed
                    by WILLIAM P. BARR, U.S. DEPARTMENT OF JUSTICE, UNITED
                    STATES DEPARTMENT OF JUSTICE ; USCA Case Number 20−5345.
                    (Attachments: # 1 USCA Order)(zrdj) (Entered: 12/11/2020)
12/16/2020          MINUTE ORDER: A telephone status conference is hereby set for Thursday
                    12/17/2020 at 4:00 pm to discuss Plaintiff Dustin Higgs' pending motions. The
                    Judge's courtroom deputy will contact the parties with dial−in instructions.
                    Signed by Judge Tanya S. Chutkan on 12/16/2020. (lcfb) (Entered:
                    12/16/2020)
12/16/2020   359    NOTICE of Appearance by Alexander Louis Kursman on behalf of DUSTIN
                    HIGGS (Attachments: # 1 Exhibit Certificate of Representation Without
                    Compensation)(Kursman, Alexander) (Entered: 12/16/2020)
12/17/2020   360    NOTICE of Appearance by Devon Erickson Porter on behalf of DUSTIN
                    HIGGS (Attachments: # 1 Exhibit Certificate of Representation Without
                    Compensation)(Porter, Devon) (Entered: 12/17/2020)
12/17/2020          MINUTE ORDER: The parties shall file a joint status report on or before
                    Monday, December 28, 2020, which shall include an update on the status of
                    Plaintiff Higgs' condition and whether the U.S. District Court for the District
                    of Maryland has designated a state other than Maryland to carry out Plaintiff
                    Higgs' execution. Signed by Judge Tanya S. Chutkan on 12/17/2020. (lcfb)
                    (Entered: 12/17/2020)
12/17/2020          Minute Entry: Telephone Conference held on 12/17/2020 before Judge Tanya
                    S. Chutkan: Motions 343 and 344 ; heard and taken under advisement. (Court
                    Reporter Bryan Wayne.) (tb) (Entered: 12/18/2020)
12/18/2020   361    MOTION for Leave to File (Motion of Plaintiff Corey Johnson for Leave to
                    File Motion to Compel) by CORY JOHNSON (Attachments: # 1 Motion to
                    Compel Answers to Interrogatories and Production of Documents, # 2
                    Memorandum of Points and Authorities in Support of Motion to Compel
                    Answers to Interrogatories and Production of Documents, # 3 Declaration of
                    Donald P. Salzman in Support of Plaintiff Corey Johnson's Motion to Compel,
                    # 4 Exhibit A to Declaration of Donald P. Salzman, # 5 Exhibit B to
                    Declaration of Donald P. Salzman, # 6 Exhibit C to Declaration of Donald P.
                    Salzman, # 7 Exhibit D to Declaration of Donald P. Salzman, # 8 Text of
                    Proposed Order)(Salzman, Donald) (Entered: 12/18/2020)



                                                                                                      93
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 94 of 137



12/18/2020   362    MOTION for Relief from Judgment (Plaintiffs' Motion for Relief from Final
                    Judgment) by CORY JOHNSON (Attachments: # 1 Plaintiffs' Motion for
                    Relief from Final Judgment, # 2 Memorandum of Points and Authorities In
                    Support of Plaintiffs' Motion for Relief from Final Judgment, # 3 Declaration
                    of Donald P. Salzman in Support of Plaintiffs' Motion for Relief from Final
                    Judgment, # 4 Exhibit 1 to Declaration of Donald P. Salzman, # 5 Exhibit 2 to
                    Declaration of Donald P. Salzman, # 6 Text of Proposed Order)(Salzman,
                    Donald) (Entered: 12/18/2020)
12/19/2020          MINUTE ORDER: Granting Plaintiff Cory Johnson's 361 Motion for Leave to
                    File Motion to Compel. The Plaintiff shall file the motion to compel as a
                    separate ECF document by 12/20/20. The Government shall respond to both
                    the Motion to Compel and the Motion for Relief from Judgment by 12/21/20
                    at 5:00 pm. Plaintiff's Replies due 12/22/20 at 5:00 pm. Signed by Judge
                    Tanya S. Chutkan on 12/19/2020. (DJS) (Entered: 12/19/2020)
12/19/2020   363    MOTION to Compel (Plaintiff Corey Johnson's Motion and Brief in Support
                    to Compel Answers to Interrogatories and Production of Documents) by
                    CORY JOHNSON (Attachments: # 1 Declaration of Donald P. Salzman in
                    Support of Plaintiff Corey Johnson's Motion to Compel, # 2 Exhibit A to
                    Declaration of Donald P. Salzman, # 3 Exhibit B to Declaration of Donald P.
                    Salzman, # 4 Exhibit C to Declaration of Donald P. Salzman, # 5 Exhibit D to
                    Declaration of Donald P. Salzman, # 6 Text of Proposed Order)(Salzman,
                    Donald) (Entered: 12/19/2020)
12/19/2020   364    MOTION for Relief from Judgment (Plaintiffs' Motion and Brief in Support
                    for Relief from Final Judgment) by CORY JOHNSON (Attachments: # 1
                    Declaration of Donald P. Salzman in Support of Plaintiffs' Motion for Relief
                    from Final Judgment, # 2 Exhibit 1 to Declaration of Donald P. Salzman, # 3
                    Exhibit 2 to Declaration of Donald P. Salzman, # 4 Text of Proposed
                    Order)(Salzman, Donald) (Entered: 12/19/2020)
12/21/2020          Set/Reset Deadlines: Joint Status Report due by 12/28/2020. (tb) (Entered:
                    12/21/2020)
12/21/2020   365    Memorandum in opposition to re 363 MOTION to Compel (Plaintiff Corey
                    Johnson's Motion and Brief in Support to Compel Answers to Interrogatories
                    and Production of Documents), 364 MOTION for Relief from Judgment
                    (Plaintiffs' Motion and Brief in Support for Relief from Final Judgment) filed
                    by UNITED STATES DEPARTMENT OF JUSTICE. (Attachments: # 1
                    Exhibit A: Order, United States v. Johnson, No. 92−cr−68−02 (E.D. Va. Nov.
                    17, 2005), # 2 Exhibit B: Notice of Execution Date to Cory Johnson (Nov. 20,
                    2020), # 3 Exhibit C: Judgment, United States v. Honken,
                    CR01−3047−001−MWB (N.D. Iowa Oct. 11, 2005))(Walker, Johnny)
                    (Entered: 12/21/2020)
12/22/2020   366    REPLY to opposition to motion re 363 MOTION to Compel (Plaintiff Corey
                    Johnson's Motion and Brief in Support to Compel Answers to Interrogatories
                    and Production of Documents), 364 MOTION for Relief from Judgment
                    (Plaintiffs' Motion and Brief in Support for Relief from Final Judgment)
                    (Combined Reply Memorandum In Support of Plaintiff Corey Johnson's
                    Motions to Compel and for Relief from Final Judgment) filed by CORY
                    JOHNSON. (Salzman, Donald) (Entered: 12/22/2020)



                                                                                                     94
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 95 of 137



12/22/2020   367    NOTICE of Filing Declarations by WILLIAM P. BARR, UNITED STATES
                    DEPARTMENT OF JUSTICE (Attachments: # 1 Declaration of Eric
                    Williams, # 2 Declaration of Jonathan Hemingway)(Walker, Johnny) (Entered:
                    12/22/2020)
12/22/2020   368    TRANSCRIPT OF 12/17/20 TELEPHONE CONFERENCE before Judge
                    Tanya S. Chutkan held on December 17, 2020; Page Numbers: 1−23. Date of
                    Issuance: 12/22/2020. Court Reporter: Bryan A. Wayne. Transcripts may be
                    ordered by submitting the Transcript Order Form at www.dcd.uscourts.gov.
                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.NOTICE RE REDACTION OF TRANSCRIPTS:
                    The parties have twenty−one days to file with the court and the court reporter
                    any request to redact personal identifiers from this transcript. If no such
                    requests are filed, the transcript will be made available to the public via
                    PACER without redaction after 90 days. The policy, which includes the five
                    personal identifiers specifically covered, is located on our website at
                    www.dcd.uscourts.gov. Redaction Request due 1/12/2021. Redacted
                    Transcript Deadline set for 1/22/2021. Release of Transcript Restriction set for
                    3/22/2021.(Wayne, Bryan) (Entered: 12/22/2020)
12/22/2020   369    MOTION for Leave to File Second Amended and Supplemental Complaint
                    and Motion for Preliminary Injunction Barring His Execution by DUSTIN
                    HIGGS (Attachments: # 1 Exhibit Second Amended and Supplemental
                    Complaint of Plaintiff Dustin Higgs for Individualized Injunctive and
                    Declaratory Relief, # 2 Exhibit 1 to Complaint, # 3 Exhibit 2 to Complaint, # 4
                    Exhibit 3 to Complaint, # 5 Exhibit Motion for Preliminary Injunction Barring
                    the Execution of Plaintiff Dustin Higgs)(Kursman, Alexander) (Entered:
                    12/22/2020)
12/23/2020          MINUTE ORDER: Granting Plaintiff Dustin Higgs' 369 Motion for Leave to
                    File Second Amended and Supplemental Complaint and Motion for
                    Preliminary Injunction Barring His Execution. The Plaintiff shall file the
                    amended pleading and the motion for a preliminary injunction as separate ECF
                    documents by 12/26/2020. Defendants shall file a response by 12/31/2020.
                    Plaintiff must file any reply by 1/3/2021. Signed by Judge Tanya S. Chutkan
                    on 12/23/2020. (lcfb) (Entered: 12/23/2020)
12/23/2020          Set/Reset Deadlines: Amended Pleading due by 12/26/2020. Motion due by
                    12/26/2020. Response due by 12/31/2020. Reply due by 1/3/2021. (tb)
                    (Entered: 12/23/2020)
12/23/2020   370    AMENDED COMPLAINT Second Amended and Supplemental Complaint of
                    Plaintiff Dustin Higgs for Individualized Injunctive and Declaratory Relief
                    against All Defendants filed by DUSTIN HIGGS. (Attachments: # 1 Exhibit 1,
                    # 2 Exhibit 2, # 3 Exhibit 3)(Kursman, Alexander) (Entered: 12/23/2020)
12/23/2020   371    MOTION for Preliminary Injunction Barring the Execution of Plaintiff Dustin
                    Higgs by DUSTIN HIGGS (Kursman, Alexander) (Entered: 12/23/2020)
12/23/2020   372    MOTION for Leave to File (Motion for Leave of Court for Corey Johnson to
                    File a Supplemental Compliant) by CORY JOHNSON (Attachments: # 1


                                                                                                        95
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 96 of 137



                    Supplemental Complaint of Plaintiff Corey Johnson for Individualized
                    Injunctive and Declaratory Relief, # 2 Exhibit 1 − Supplemental Expert
                    Declaration of Gail A. Van Norman M.D., # 3 Exhibit A − Curriculum Vitae
                    of Dr. Gail A. Van Norman, # 4 Exhibit 2 − Supplemental Expert Declaration
                    of Dr. Gail A. Van Norman, # 5 Exhibit 3 − Declaration of Dr. Joel Zivot, # 6
                    Exhibit A − Emory University School of Medicine Curriculum Vitae of Dr.
                    Joel Zivot, # 7 Exhibit 4 − Supplemental Declaration of Dr. Joel Zivot, # 8
                    Exhibit 5 − Declaration of Dr. Michael Stephen, # 9 Exhibit A − Curriculum
                    Vitae of Michael J. Stephen M.D.)(Salzman, Donald) (Entered: 12/23/2020)
12/23/2020   373    MOTION for Leave to File (Motion of Corey Johnson for Leave to File
                    Motion for Preliminary Injunction and Related Documents) by CORY
                    JOHNSON (Attachments: # 1 Plaintiff Corey Johnson's Motion for
                    Preliminary Injunction, # 2 Plaintiff Corey Johnson's Memorandum of Points
                    and Authorities In Support of Motion for Preliminary Injunction, # 3 Text of
                    Proposed Order)(Salzman, Donald) (Entered: 12/23/2020)
12/28/2020          MINUTE ORDER: Granting Plaintiff Corey Johnson's 372 Motion for Leave
                    to File Supplemental Complaint and 373 Motion for Leave to File Motion for
                    a Preliminary Injunction. The Plaintiff shall file the amended pleading and the
                    motion for a preliminary injunction as separate ECF documents by
                    12/29/2020. Defendants shall file a response by 12/31/2020. Plaintiff must file
                    any reply by 1/3/2021. Signed by Judge Tanya S. Chutkan on 12/28/2020.
                    (lcfb) (Entered: 12/28/2020)
12/28/2020          MINUTE ORDER: Granting Plaintiff Dustin Higgs' 343 Motion for Leave to
                    File Amended and Supplemental Complaint. Plaintiff shall file the new
                    pleading as a separate ECF document by 12/29/2020. Signed by Judge Tanya
                    S. Chutkan on 12/28/2020. (lcfb) (Entered: 12/28/2020)
12/28/2020          Set/Reset Deadlines: Motion due by 12/29/2020. Response due by 12/31/2020.
                    Reply due by 1/3/2021. (tb) (Entered: 12/28/2020)
12/28/2020          Set/Reset Deadlines: Supplemental complaint due by 12/29/2020. (tb)
                    (Entered: 12/28/2020)
12/28/2020   374    AMENDED COMPLAINT (Supplemental Complaint of Plaintiff Corey
                    Johnson for Individualized Injunctive and Declaratory Relief) against All
                    Defendants filed by CORY JOHNSON. (Attachments: # 1 Exhibit 1 −
                    Supplmental Expert Declaration of Gail A. Van Norman M.D., # 2 Exhibit A
                    − Curriculum Vitae of Dr. Gail A. Van Norman, # 3 Exhibit 2 − Supplemental
                    Expert Declaration of Dr. Gail A. Van Norman, # 4 Exhibit 3 − Declaration of
                    Dr. Joel Zivot, # 5 Exhibit A − Emory University School of Medicine
                    Curriculum Vitae of Dr. Joel Zivot, # 6 Exhibit 4 − Supplemental Declaration
                    of Dr. Joel Zivot, # 7 Exhibit 5 − Declaration of Dr. Michael Stephen, # 8
                    Exhibit A − Curriculum Vitae of Michael J. Stephen, M.D.)(Salzman, Donald)
                    (Entered: 12/28/2020)
12/28/2020   375    MOTION for Preliminary Injunction (Plaintiff Corey Johnson's Motion for
                    Preliminary Injunction) by CORY JOHNSON (Attachments: # 1
                    Memorandum in Support, # 2 Text of Proposed Order)(Salzman, Donald)
                    (Entered: 12/28/2020)
12/28/2020   376    Joint STATUS REPORT by WILLIAM P. BARR, UNITED STATES
                    DEPARTMENT OF JUSTICE. (Walker, Johnny) (Entered: 12/28/2020)

                                                                                                      96
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 97 of 137



12/29/2020   377    NOTICE OF SUPPLEMENTAL AUTHORITY by DUSTIN HIGGS
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(Kursman, Alexander) (Entered:
                    12/29/2020)
12/30/2020   378    MEMORANDUM AND OPINION re Plaintiff Cory Johnson's 363 Motion to
                    Compel; 364 Motion for Relief from Judgment. Signed by Judge Tanya S.
                    Chutkan on 12/30/2020. (lcfb) (Entered: 12/30/2020)
12/30/2020   379    ORDER denying Plaintiff Cory Johnson's 363 Motion to Compel; denying 364
                    Motion for Relief from Judgment. Defendants are ORDERED to SHOW
                    CAUSE by 1/1/2021. Signed by Judge Tanya S. Chutkan on 12/30/2020.
                    (lcfb) (Entered: 12/30/2020)
12/31/2020          Set/Reset Deadlines: Response to Show Cause due by 1/12/2021. (tb)
                    (Entered: 12/31/2020)
12/31/2020   380    Memorandum in opposition to re 375 MOTION for Preliminary Injunction
                    (Plaintiff Corey Johnson's Motion for Preliminary Injunction), 371 MOTION
                    for Preliminary Injunction Barring the Execution of Plaintiff Dustin Higgs
                    filed by WILLIAM P. BARR, UNITED STATES DEPARTMENT OF
                    JUSTICE. (Attachments: # 1 Exhibit 1: Decl. of Todd Locher, # 2 Exhibit 2:
                    5th Supp. Decl. of Joseph Antognini, # 3 Exhibit 3: Hr'g Tr. (Dec. 17, 2020), #
                    4 Exhibit 4: Decl. of Shauna Smiledge (with attachments), # 5 Exhibit 5: 3d
                    Supp. Decl. of Kendall Von Crowns)(Walker, Johnny) (Entered: 12/31/2020)
01/01/2021          MINUTE ORDER: A telephonic evidentiary hearing is hereby set for
                    Monday, January 4, 2021 at 11:30 AM on Plaintiff Dustin Higgs' 371 Motion
                    for Preliminary Injunction; Plaintiff Cory Johnson's 375 Motion for
                    Preliminary Injunction. The Judge's courtroom deputy will contact the parties
                    with dial−in instructions. Signed by Judge Tanya S. Chutkan on 1/1/2021.
                    (lcfb) (Entered: 01/01/2021)
01/01/2021   381    ERRATA by WILLIAM P. BARR, U.S. DEPARTMENT OF JUSTICE re
                    380 Memorandum in Opposition,, filed by WILLIAM P. BARR, UNITED
                    STATES DEPARTMENT OF JUSTICE. (Attachments: # 1 Exhibit 1: Decl.
                    of Todd Locher (with exhibit))(Walker, Johnny) (Entered: 01/01/2021)
01/01/2021   382    RESPONSE TO ORDER TO SHOW CAUSE by UNITED STATES
                    DEPARTMENT OF JUSTICE, WILLIAM P. BARR re 379 Order on Motion
                    to Compel, Order on Motion for Relief from Judgment and NOTICE filed by
                    UNITED STATES DEPARTMENT OF JUSTICE, WILLIAM P. BARR.
                    (Lin, Jean) (Entered: 01/01/2021)
01/03/2021   383    REPLY to opposition to motion re 371 , 375 MOTION for Preliminary
                    Injunction (Plaintiff Corey Johnson's Motion for Preliminary Injunction) filed
                    by CORY JOHNSON. (Attachments: # 1 Declaration of Jessica Johnson, # 2
                    Declaration of Mitchell Glass, # 3 Exhibit A − Curriculum Vitae of Mitchell
                    Glass, M.D., # 4 Declaration of Plaintiff Corey Johnson, # 5 Declaration of
                    Reverend William T. Breeden, # 6 Exhibit 5 − Vice New Article)(Salzman,
                    Donald) Modified to add linkage on 1/4/2021 (ztd). (Entered: 01/03/2021)
01/04/2021   384    ERRATA (Erratum to Joint Reply Memorandum of Corey Johnson and Dustin
                    Higgs in Further Support of Motions for Preliminary Injunction) by CORY
                    JOHNSON re 383 Reply to opposition to Motion, filed by CORY JOHNSON.
                    (Attachments: # 1 Exhibit 1 − Corey Johnson Declaration)(Salzman, Donald)


                                                                                                      97
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 98 of 137



                    (Entered: 01/04/2021)
01/04/2021          Minute Entry: Evidentiary Hearing held on 1/4/2021 before Judge Tanya S.
                    Chutkan: Government moves to strike declaration of Dr. Glass; heard and
                    taken under advisement. Witness: Dr. Crowns. Motion Hearing continued to
                    1/5/2021 at 09:00 AM in Telephonic/VTC before Judge Tanya S. Chutkan.
                    (Court Reporter Bryan Wayne) (tb) Modified on 1/5/2021 − Evidentiary
                    Hearing correction (tb). (Entered: 01/04/2021)
01/04/2021   385    TRANSCRIPT OF 1/4/21 MOTION HEARING before Judge Tanya S.
                    Chutkan held on January 4, 2021; Page Numbers: 1−34. Date of Issuance:
                    1/4/2021. Court Reporter: Bryan A. Wayne. Transcripts may be ordered by
                    submitting the Transcript Order Form at www.dcd.uscourts.gov. For the first
                    90 days after this filing date, the transcript may be viewed at the courthouse at
                    a public terminal or purchased from the court reporter referenced above. After
                    90 days, the transcript may be accessed via PACER. Other transcript formats,
                    (multi−page, condensed, CD or ASCII) may be purchased from the court
                    reporter.NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.
                    Redaction Request due 1/25/2021. Redacted Transcript Deadline set for
                    2/4/2021. Release of Transcript Restriction set for 4/4/2021.(Wayne, Bryan)
                    (Main Document 385 replaced on 1/7/2021) (zhsj). (Entered: 01/04/2021)
01/05/2021          Minute Entry: Evidentiary Hearing held on 1/5/2021 before Judge Tanya S.
                    Chutkan: Defendants' oral motion to strike; GRANTED IN PART, DENIED
                    IN PART. Defendants oral motion to strike testimony and declaration of Dr.
                    Glass; GRANTED. Witnesses: Todd Locher, Michael Stephen, Mitchell Glass
                    and Gail Van Norman. All declarations are admitted into evidence. (Court
                    Reporter Bryan Wayne) (tb) (Entered: 01/05/2021)
01/06/2021   386    ENTERED IN ERROR. . . . .NOTICE (Letter) by CORY JOHNSON re 375
                    MOTION for Preliminary Injunction (Plaintiff Corey Johnson's Motion for
                    Preliminary Injunction) (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Salzman,
                    Donald) Modified on 1/7/2021 (ztd). (Entered: 01/06/2021)
01/06/2021   387    Unopposed MOTION for Leave to File a Response to the Notice by Counsel
                    for Plaintiff Cory Johnson by U.S. DEPARTMENT OF JUSTICE
                    (Attachments: # 1 Defs.' Resp. to Not. by Counsel for Pl. Cory Johnson, # 2
                    Text of Proposed Order)(Walker, Johnny) (Entered: 01/06/2021)
01/07/2021          NOTICE OF ERROR re 386 Notice (Other); emailed to
                    Donald.salzman@skadden.com, cc'd 125 associated attorneys −− The PDF file
                    you docketed contained errors: 1. Please refile document, 2. See Local Rule
                    regarding Correspondence. Refile as a proper pleading. (ztd, ) (Entered:
                    01/07/2021)
01/07/2021   388    MOTION for Leave to File (Motion of Corey Johnson for Leave to File
                    Supplemental Declaration and Updated Medical Records In Support of
                    Motion for Preliminary Injunction) by CORY JOHNSON (Attachments: # 1
                    Exhibit A − Supplemental Declaration of the Reverend William T. Breeden, #


                                                                                                           98
   Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 99 of 137



                    2 Exhibit B − Medical Records)(Salzman, Donald) (Entered: 01/07/2021)
01/07/2021   389    TRANSCRIPT OF 1/5/21 MOTION HEARING before Judge Tanya S.
                    Chutkan held on January 5, 2021; Page Numbers: 35−208. Date of Issuance:
                    1/7/2021. Court Reporter: Bryan A. Wayne. Transcripts may be ordered by
                    submitting Transcript Order Form at www.dcd.uscourts.gov. For the first 90
                    days after this filing date, the transcript may be viewed at the courthouse at a
                    public terminal or purchased from the court reporter referenced above. After
                    90 days, the transcript may be accessed via PACER. Other transcript formats,
                    (multi−page, condensed, CD or ASCII) may be purchased from the court
                    reporter.NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.
                    Redaction Request due 1/28/2021. Redacted Transcript Deadline set for
                    2/7/2021. Release of Transcript Restriction set for 4/7/2021.(Wayne, Bryan)
                    (Entered: 01/07/2021)
01/10/2021   390    NOTICE OF FILING by DUSTIN HIGGS (Attachments: # 1 USCA Order
                    January 7, 2021 Order, # 2 USCA Order January 8, 2021 Order)(Kursman,
                    Alexander) (Entered: 01/10/2021)
01/11/2021          MINUTE ORDER: Granting 338 Motion for Leave to Appear Pro Hac Vice.
                    Andrew R. Beatty is hereby admitted pro hac vice to appear in this matter on
                    behalf of Plaintiff Cory Johnson. Counsel should register for e−filing via
                    PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click
                    for instructions. Signed by Judge Tanya S. Chutkan on 1/11/21. (DJS)
                    (Entered: 01/11/2021)
01/11/2021          MINUTE ORDER: Defendants' 387 Motion for Leave to File Response and
                    Plaintiff Cory Johnson's 388 Motion for Leave to File Notice are hereby
                    GRANTED. Signed by Judge Tanya S. Chutkan on 01/11/2021. (lcfb)
                    (Entered: 01/11/2021)
01/11/2021   391    NOTICE Regarding Plaintiff Dustin Higgs's Criminal Case by WILLIAM P.
                    BARR, UNITED STATES DEPARTMENT OF JUSTICE (Walker, Johnny)
                    (Entered: 01/11/2021)
01/11/2021   392    RESPONSE filed by U.S. DEPARTMENT OF JUSTICE. (ztd) (Entered:
                    01/12/2021)
01/11/2021   393    SUPPLEMENTAL MEMORANDUM to re 375 MOTION for Preliminary
                    Injunction (Plaintiff Corey Johnson's Motion for Preliminary Injunction) filed
                    by CORY JOHNSON. (Attachments: # 1 Exhibit Medical Records)(ztd)
                    (Entered: 01/12/2021)
01/12/2021   394    MEMORANDUM AND OPINION re Plaintiff Dustin Higgs' 371 Motion for
                    a Preliminary Injunction; Plaintiff Cory Johnson's 375 Motion for a
                    Preliminary Injunction. Signed by Judge Tanya S. Chutkan on 01/12/2021.
                    (lcfb) (Entered: 01/12/2021)
01/12/2021   395    ORDER granting Plaintiff Dustin Higgs' 371 Motion for Preliminary
                    Injunction; granting Plaintiff Cory Johnson's 375 Motion for Preliminary


                                                                                                           99
  Case 1:19-mc-00145-TSC Document 398 Filed 01/12/21 Page 100 of 137



                    Injunction. Defendants are enjoined from executing Plaintiffs Higgs and
                    Johnson until March 16, 2021. Signed by Judge Tanya S. Chutkan on
                    01/12/2021. (lcfb) (Entered: 01/12/2021)
01/12/2021   396    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 394 Memorandum &
                    Opinion, 395 Order, by UNITED STATES DEPARTMENT OF JUSTICE.
                    Fee Status: No Fee Paid. Parties have been notified. (Walker, Johnny)
                    (Entered: 01/12/2021)
01/12/2021   397    NOTICE of Appearance by Andrew R. Beatty on behalf of CORY JOHNSON
                    (Beatty, Andrew) (Entered: 01/12/2021)




                                                                                              100
     Case
       Case
          1:19-mc-00145-TSC
             1:19-mc-00145-TSCDocument
                                Document
                                       398
                                         396Filed
                                               Filed
                                                  01/12/21
                                                     01/12/21Page
                                                               Page
                                                                  101
                                                                    1 of 5
                                                                         137




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                           )
In the Matter of the                       )
Federal Bureau of Prisons’ Execution       )
Protocol Cases,                            )
                                           )
LEAD CASE: Roane et al. v. Barr            )       Case No. 19-mc-145 (TSC)
                                           )
                                           )
THIS DOCUMENT RELATES TO:                  )
                                           )
Roane, et al. v. Barr, No. 05-2337         )
                                           )

                                     NOTICE OF APPEAL

       Notice is hereby given that Defendants appeal to the United States Court of Appeals for

the District of Columbia Circuit from the Memorandum Opinion and Order entered on January 12,

2021, see ECF Nos. 394 (Memorandum Opinion) and 395 (Order), in which this Court granted

Plaintiffs Cory Johnson’s and Dustin Higgs’s Motions for Preliminary Injunction as to their as-

applied Eighth Amendment challenges to the government’s execution protocol and enjoined

Defendants from executing either Johnson or Higgs “until March 16, 2021,” Memorandum

Opinion at 31, ECF No. 394, “to allow Plaintiffs the opportunity to adequately recover from
COIVD-19,” id. at 3. See also ECF No. 395 at 1.



Dated: January 12, 2021




                                                                                                  101
    Case
      Case
         1:19-mc-00145-TSC
            1:19-mc-00145-TSCDocument
                               Document
                                      398
                                        396Filed
                                              Filed
                                                 01/12/21
                                                    01/12/21Page
                                                              Page
                                                                 102
                                                                   2 of 5
                                                                        137




Respectfully submitted,


JEFFREY BOSSERT CLARK                    MICHAEL R. SHERWIN
Acting Assistant Attorney General        Acting United States Attorney

JEAN LIN                                 BRIAN P. HUDAK
Special Litigation Counsel               Acting Chief, Civil Division

JONATHAN KOSSAK, D.C. Bar #991478        By: /s/ Johnny Walker
CRISTEN C. HANDLEY, MO Bar #69114        JOHNNY H. WALKER, D.C. Bar #991325
BRADLEY P. HUMPHREYS,                    Assistant United States Attorney
  D.C. Bar #988057                       555 4th Street, N.W.
Trial Attorneys                          Washington, District of Columbia 20530
Federal Programs Branch                  Telephone: 202 252 2575
Civil Division, Department of Justice    Email: johnny.walker@usdoj.gov
1100 L Street, N.W.
Washington, District of Columbia 20005
(202) 514-3716                           Counsel for Defendants
jean.lin@usdoj.gov
jonathan.kossak@usdoj.gov
christen.handley@usdoj.gov
bradley.humphreys@usdoj.gov

Dated: January 12, 2021




                                         2


                                                                                  102
       Case
         Case
            1:19-mc-00145-TSC
               1:19-mc-00145-TSCDocument
                                  Document
                                         398
                                           396Filed
                                                 Filed
                                                    01/12/21
                                                       01/12/21Page
                                                                 Page
                                                                    103
                                                                      3 of 5
                                                                           137


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 12, 2021, I caused a true and correct copy of foregoing to be

served on all following counsel of record via the Court’s CM/ECF system.



 Joshua C. Toll                              Ginger D. Anders
 King & Spalding LLP                         Jonathan S. Meltzer
 (202) 737-8616                              Brendan Gants
 jtoll@kslaw.com                             Munger, Tolles & Olson LLP
                                             (202) 220-1100
 Margaret O’Donnell
                                             ginger.anders@mto.com
 (502) 320-1837
 mod@dcr.net                                 Counsel for Plaintiff Brandon Bernard
 Counsel for Plaintiff Anthony Battle


 Alex Kursman                                Scott W. Braden
 Shawn Nolan                                 Arkansas Federal Defender Office
 Federal Community Defender Office,          (501) 324-6114
 E.D. Pa.                                    Scott_Braden@fd.org
 (215) 928-0520                              Jennifer Ying
 alex_kursman@fd.org                         Andrew Moshos
 shawn_nolan@fd.org                          Morris, Nichols, Arsht & Tunnell LLP
 Counsel for Plaintiff Alfred Bourgeois      (302) 658-9300
                                             jying@mnat.com
                                             amoshos@mnat.com
                                             Counsel for Plaintiff Norris G. Holder, Jr.


 Joseph Luby                                 Amy Lentz
 Federal Community Defender Office,          Steptoe & Johnson, LLP
 E.D. Pa.                                    (202) 429.1320
 (215) 928-0520                              alentz@stepoe.com
 joseph_luby@fd.org
                                             Counsel for Plaintiff Orlando Hall
 Counsel for Plaintiff Chadrick Fulks




                                                 1


                                                                                                        103
      Case
        Case
           1:19-mc-00145-TSC
              1:19-mc-00145-TSCDocument
                                 Document
                                        398
                                          396Filed
                                                Filed
                                                   01/12/21
                                                      01/12/21Page
                                                                Page
                                                                   104
                                                                     4 of 5
                                                                          137


Shawn Nolan                               Gregory S. Smith
Federal Community Defender Office,        (202) 460-3381
E.D. Pa.                                  gregsmithlaw@verizon.net
(215) 928-0520
shawn_nolan@fd.org                        Counsel for Plaintiff William LeCroy
Counsel for Plaintiff Dustin Higgs


Jon Jeffress                              Donald P. Salzman
KaiserDillon PLLC                         Charles F. Walker
(202) 640-2850                            Steven M. Albertson
jjeffress@kaiserdillon.com                Skadden, Arps, Slate, Meagher & Flom
                                          LLP
Timothy Kane
                                          (202) 371-7983
Shawn Nolan
                                          donald.salzman@skadden.com
Federal Community Defender Office,
E.D. Pa.                                  Counsel for Plaintiff Corey Johnson
(215) 928-0520
timothy_kane@fd.org
shawn_nolan@fd.org
Counsel for Plaintiff Dustin Lee Honken


David S. Victorson                        Shawn Nolan
Hogan Lovells US LLP                      Federal Community Defender Office,
(202) 637-5600                            E.D. Pa.
david.victorson@hoganlovells.com          (215) 928-0528
                                          shawn_nolan@fd.org
Pieter Van Tol
Hogan Lovells US LLP                      Gary E. Proctor
(212) 918-3000                            Law Offices of Gary E. Proctor, LLC
pieter.vantol@hoganlovells.com            (410) 444-1500
                                          garyeproctor@gmail.com
Counsel for Plaintiff Daniel Lewis Lee
                                          Counsel for Plaintiff Jeffrey Paul




                                             2


                                                                                 104
      Case
        Case
           1:19-mc-00145-TSC
              1:19-mc-00145-TSCDocument
                                 Document
                                        398
                                          396Filed
                                                Filed
                                                   01/12/21
                                                      01/12/21Page
                                                                Page
                                                                   105
                                                                     5 of 5
                                                                          137


Gerald W. King, Jr.                         Alan E. Schoenfeld
Jeffrey Lyn Ertel                           Ryan M. Chabot
Federal Defender Program, Inc.              Wilmer Cutler Pickering Hale and Dorr
(404) 688-7530                              LLP
Gerald_King@fd.org                          (212) 230-8880
Jeff_Ertel@fd.org                           Alan.Schoenfeld@WilmerHale.com
                                            Ryan.Chabot@WilmerHale.com
Brandon D. Almond
Troutman Sanders LLP                        Andres C. Salinas
Washington, D.C. 20004                      Wilmer Cutler Pickering Hale and Dorr
(202) 274-2864                              LLP
brandon.almond@troutmansanders.com          (202) 663-6289
Counsel for Richard Tipton, III             Andres.Salinas@WilmerHale.com
                                            Counsel for Wesley I. Purkey


Dale A. Baich                               Amy Karlin
Jennifer M. Moreno                          Interim Federal Public Defender
Federal Public Defender                     Celeste Bacchi
District of Arizona                         Jonathan C. Aminoff
(602) 382-2816                              Deputy Federal Public Defenders
dale_baich@fd.org                           (213) 894-2854
jennifer_moreno@fd.org                      celeste_bacchi@fd.org
Counsel for Plaintiff Keith Nelson          Counsel for Plaintiff Julius O. Robinson


Paul F. Enzinna                             Evan Miller
Ellerman Enzinna PLLC                       Vinson & Elkins LLP
(202)753-5553                               (202) 639-6605
penzinna@ellermanenzinna.com                emiller@velaw.com
Counsel for Plaintiff James H. Roane, Jr.   Counsel for Bruce Webster




                                             /s/Johnny Walker
                                            Assistant United States Attorney
                                            Counsel for Defendants




                                               3


                                                                                       105
      Case
       Case1:19-mc-00145-TSC
             1:19-mc-00145-TSCDocument
                               Document398
                                         394Filed
                                              Filed
                                                  01/12/21
                                                    01/12/21Page
                                                             Page106
                                                                   1 of
                                                                     of31
                                                                        137




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                )
In the Matter of the                            )
Federal Bureau of Prisons’ Execution            )
Protocol Cases,                                 )
                                                )
LEAD CASE: Roane, et al. v. Barr                )       Case No. 19-mc-145 (TSC)
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
Roane v. Barr, 05-cv-2337                       )
                                                )

                                MEMORANDUM OPINION

       With over 376,000 Americans dead and more than twenty-one million infected, the

COVID-19 pandemic “need[s] no elaboration.” Merrill v. People First of Ala., 141 S. Ct. 25, 26

(2020) (Sotomayor, J., dissenting). And with each day bringing a new record number of

infections, “the COVID-19 pandemic remains extraordinarily serious and deadly.” Roman Cath.

Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 73 (2020) (Kavanaugh, J., concurring).

       Among the most susceptible to the spread of COVID-19 is the prison inmate population.

As several outbreaks have shown, “COVID-19 can overtake a prison in a matter of weeks.”

Valentine v. Collier, 141 S. Ct. 57, 62 (2020) (Sotomayor, J., dissenting) (discussing one facility

which recorded over 200 cases, 5 deaths, and 12 hospitalizations in less than three weeks). This

is unsurprising given that most inmates are unable to socially distance, have limited access to

adequate testing, and are often housed in buildings with poor circulation.

       Despite the pandemic, and the current record high rates of infections and fatalities,

Defendants intend to go forward with the scheduled executions of Plaintiffs Cory Johnson and

Dustin Higgs on January 14 and 15, 2021, although both men have been diagnosed with COVID-


                                                    1


                                                                                                      106
      Case
       Case1:19-mc-00145-TSC
             1:19-mc-00145-TSCDocument
                               Document398
                                         394Filed
                                              Filed
                                                  01/12/21
                                                    01/12/21Page
                                                             Page107
                                                                   2 of
                                                                     of31
                                                                        137




19. Higgs and Johnson are housed at the Federal Correctional Institution in Terre Haute,

Indiana, a facility experiencing its own “massive COVID-19 outbreak.” Michael Balsamo &

Michael R. Sisak, Execution staff have COVID-19 after inmate put to death, AP News (Dec. 8,

2020), https://apnews.com/article/prisons-coronavirus-pandemic-executions-terre-haute-indiana-

e80af6a566bbff50ed5e9a097c305dbb.

       Defendants intend to carry out the executions according to the procedures set forth in the

Federal Bureau of Prisons 2019 Execution Protocol (the 2019 Protocol), which includes a lethal

injection of five grams of pentobarbital. Plaintiffs received notice of their diagnoses less than a

month before their executions—after Defendants assured the court that “allegations regarding the

prevalence of COVID-19 at [] Terre Haute . . . are dated” and that adequate procedures were in

place to protect the inmate population. (ECF No. 306-1 at 10 n.3.) Plaintiffs have asked the

court to enjoin their executions, arguing that injection of a lethal dose of pentobarbital given their

COVID-19 infections will cause them to suffer an excruciating death. Specifically, they argue

that damage to their lungs and other organs will cause them to experience the sensation of

drowning caused by flash pulmonary edema almost immediately after injection but before they

are rendered unconscious.

       Defendants argue that Plaintiffs’ claims here are the same as those previously rejected by

the Supreme Court. (See ECF No. 380, Defs. Opp’n at 17.) 1 The court disagrees. Plaintiffs have



1
  Citing Sixth Circuit precedent, Defendants also argue that “even if any of the inmates did
briefly experience the effects of ‘flash’ pulmonary edema prior to becoming insensate, it would
not suffice to establish a violation of the Eighth Amendment.” (Def. Opp’n at 16 (citing In re
Ohio Execution Protocol Litig., 946 F.3d 287, 298 (6th Cir. 2019) (holding that pulmonary
edema does not “qualify as the type of serious pain prohibited by the Eighth Amendment.”)).)
This is at odds with D.C. Circuit precedent, which found that flash pulmonary edema could
indeed give rise to an Eighth Amendment violation. See Execution Protocol Cases, 980 F.3d at
132. Defendants similarly contend that in Bucklew, the Supreme Court “rejected an Eighth
Amendment challenge to a single-drug pentobarbital protocol “as applied to a prisoner with a
                                                  2


                                                                                                         107
      Case
       Case1:19-mc-00145-TSC
             1:19-mc-00145-TSCDocument
                               Document398
                                         394Filed
                                              Filed
                                                  01/12/21
                                                    01/12/21Page
                                                             Page108
                                                                   3 of
                                                                     of31
                                                                        137




pleaded as-applied Eighth Amendment challenges based on their specific health conditions.

Moreover, they allege that their health has been worsened by their infection with COVID-19, an

illness which has resulted in a global pandemic for the better part of a year. Given these unique

circumstances, the court held an evidentiary hearing to assess the credibility of the parties’ expert

opinions.

       Having heard and reviewed the expert testimony, the court finds that Plaintiffs are likely

to succeed on the merits of their as-applied Eighth Amendment challenge. Specifically, they

have demonstrated that as a result of their COVID-19 infection, they have suffered significant

lung damage such that they will experience the effects of flash pulmonary edema one to two

seconds after injection and before the pentobarbital has the opportunity to reach the brain. This

will subject Plaintiffs to a sensation of drowning akin to waterboarding, a side effect that could

be avoided were Defendants to implement certain precautions, such as administering a pre-dose

analgesic or carrying out the execution by firing squad.

       For the reasons set forth below, and in light of these unprecedented circumstances, the

court will grant a limited injunction to allow Plaintiffs the opportunity to adequately recover

from COVID-19, at which point it will evaluate whether to extend the injunction in light of any

new medical evidence submitted by the parties.

                                     I.    BACKGROUND

       After a hiatus of more than fifteen years, on July 25, 2019, the Department of Justice

announced plans to resume federal executions. See Press Release, Dep’t of Justice, Federal



unique medical condition that could only have increased the baseline risk of pain associated with
pentobarbital.” (Defs. Opp’n at 17 (discussing Bucklew, 140 S. Ct. at 2159).) The D.C. Circuit
disagrees. “Allegations regarding flash pulmonary edema were not [] before the Supreme Court
in Bucklew.” Execution Protocol Cases, 980 F.3d at 131.

                                                 3


                                                                                                        108
     Case
      Case1:19-mc-00145-TSC
            1:19-mc-00145-TSCDocument
                              Document398
                                        394Filed
                                             Filed
                                                 01/12/21
                                                   01/12/21Page
                                                            Page109
                                                                  4 of
                                                                    of31
                                                                       137




Government to Resume Capital Punishment After Nearly Two Decade Lapse (July 25, 2019),

https://www.justice.gov/opa/pr/federal-government-resume-capital-punishment-after-nearly-two-

decade-lapse. To implement these executions, the Federal Bureau of Prisons (BOP) adopted a

new execution protocol: the 2019 Protocol. (ECF No. 39-1, Admin. R. at 1021–75.)

       On September 1, 2020, the court granted Higgs’ unopposed motion to intervene in Roane

v. Gonzales, No. 05-2337, a case brought by several death row inmates (including Plaintiff Cory

Johnson) challenging the legality of the 2019 Protocol. (ECF Nos. 229, 229-1.) 2 Higgs’ claims

were largely the same as those asserted by the other Plaintiffs, with one exception: he brought an

as-applied challenge under the Eighth Amendment, alleging that because of his asthma and

because he believed that had contracted COVID-19 in February 2020, he faced a unique and

individualized risk of serious harm if executed using pentobarbital. (ECF No. 229-1 ¶¶ 166–72.)

       Defendants moved to dismiss Higgs’s as-applied claim, (see ECF No. 306), arguing that

the claim was speculative because Higgs did not allege that he had tested positive for COVID-

19, nor had he actually suffered lung damage from the disease. The court agreed and granted the

motion on December 9, 2020. (ECF Nos. 354–55.)

       During a status conference on December 17, 2020, Higgs’ counsel reported that Higgs

had tested positive for COVID-19. Higgs was granted leave to file a Second Amended and

Supplemental Complaint, (ECF No. 370), in which he alleges that his heart condition, combined

with his asthma, puts him at a greater risk of pulmonary edema, which is further aggravated by




2
 The case originated as a challenge to the federal government’s death penalty procedures in
2005 but was subsequently amended to challenge the 2019 Protocol.

                                                4


                                                                                                     109
      Case
       Case1:19-mc-00145-TSC
             1:19-mc-00145-TSCDocument
                               Document398
                                         394Filed
                                              Filed
                                                  01/12/21
                                                    01/12/21Page
                                                             Page110
                                                                   5 of
                                                                     of31
                                                                        137




his COVID-19 diagnosis. 3 Higgs also filed a second motion for a preliminary injunction. (ECF

No. 371, Higgs Mot.)

        On December 16, 2020, Johnson also tested positive for COVID-19 and was also

permitted to file a supplemental complaint and motion for a preliminary injunction. (See ECF

No. 372; ECF No. 373.) Johnson’s allegations are similar to Higgs’ except Johnson does not

allege any underlying medical conditions, and he has experienced slightly different symptoms.

(See generally ECF No. 375, Johnson Mot.)

        Defendants argue that Plaintiffs have shown only that there is competing testimony

between credible experts, which is insufficient to succeed on a method-of-execution Eighth

Amendment claim.

        On January 4 and 5, the court held an evidentiary hearing to assess the expert testimony

proffered on Plaintiffs’ COVID-19 related claims. Drs. Kendall von Crowns and Todd Locher

testified for Defendants and Drs. Gail Van Norman and Michael Stephen testified for Plaintiffs. 4

                                        II.    ANALYSIS

        A preliminary injunction is an “extraordinary remedy” requiring courts to assess four

factors: (1) the likelihood of the plaintiff’s success on the merits, (2) the threat of irreparable

harm to the plaintiff absent an injunction, (3) the balance of equities, and (4) the public interest.

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 24 (2008) (citations omitted); John Doe

Co. v. Consumer Fin. Prot. Bureau, 849 F.3d 1129, 1131 (D.C. Cir. 2017). The D.C. Circuit has

traditionally evaluated claims for injunctive relief on a sliding scale, such that “a strong showing


3
  Higgs has another Amended and Supplemental Complaint and accompanying motion for a
preliminary injunction pending before the court. (See ECF Nos. 343–44.) The court will address
that motion for a preliminary injunction in a separate opinion.
4
 The court also briefly heard from Dr. Mitchell Glass, who was slated to testify in favor of
Plaintiffs, but his testimony was stricken on Defendants’ unopposed motion.
                                                   5


                                                                                                        110
      Case
       Case1:19-mc-00145-TSC
             1:19-mc-00145-TSCDocument
                               Document398
                                         394Filed
                                              Filed
                                                  01/12/21
                                                    01/12/21Page
                                                             Page111
                                                                   6 of
                                                                     of31
                                                                        137




on one factor could make up for a weaker showing on another.” Sherley v. Sebelius, 644 F.3d

388, 392 (D.C. Cir. 2011). It has been suggested, however, that a movant’s showing regarding

success on the merits “is an independent, free-standing requirement for a preliminary

injunction.” Id. at 393 (quoting Davis v. Pension Benefit Guar. Corp., 571 F.3d 1288, 1296

(D.C. Cir. 2009) (Kavanaugh, J., concurring)).

A. Likelihood of Success on the Merits

       Plaintiffs bringing an Eighth Amendment challenge to a method of execution face a high

bar. They must demonstrate that the 2019 Protocol presents a “substantial risk of serious harm,”

and they must identify an alternative method of execution that will significantly reduce the risk

of serious pain and that is feasible and readily implemented. Glossip v. Gross, 576 U.S. 863, 877

(2015) (quoting Baze v. Rees, 553 U.S. 35, 50 (2008)); see also Bucklew v. Precythe, 139 S. Ct.

1112, 1129 (2019) (confirming that “anyone bringing a method of execution claim alleging the

infliction of unconstitutionally cruel pain must meet the Baze-Glossip test.”). Indeed, the

Supreme Court “has yet to hold that a State’s method of execution qualifies as cruel and

unusual.” Bucklew, 139 S. Ct. at 1124.

       The court has been down this road before. In July, it enjoined four executions on the

basis that the use of pentobarbital would subject Plaintiffs to suffer a cruel and unusual death in

violation of the Eighth Amendment. In so ruling, the court found that Plaintiffs had provided

scientific evidence that “overwhelmingly” indicated they would suffer the effects of flash

pulmonary edema, including a sensation of drowning, while they were still conscious. (ECF

No. 135 at 9.) The court weighed the declarations of several experts, including Drs. Gail Van

Norman and Joseph Antognini.




                                                 6


                                                                                                      111
      Case
       Case1:19-mc-00145-TSC
             1:19-mc-00145-TSCDocument
                               Document398
                                         394Filed
                                              Filed
                                                  01/12/21
                                                    01/12/21Page
                                                             Page112
                                                                   7 of
                                                                     of31
                                                                        137




       On appeal, the Supreme Court vacated this court’s injunction, concluding that Plaintiffs

were unlikely to succeed on the merits of their Eighth Amendment claim. See Barr v. Lee, 140

S. Ct. 2590, 2591 (2020). The Court noted that pentobarbital “has become a mainstay of state

executions . . . [h]as been used to carry out over 100 executions, without incident,” and was

upheld “as applied to a prisoner with a unique medical condition that could only have increased

any baseline risk of pain associated with pentobarbital as a general matter.” Id. The Court

acknowledged Plaintiffs’ expert declarations regarding flash pulmonary edema but noted that

“the government has produced competing evidence of its own, indicating that any pulmonary

edema occurs only after the prisoner had died or been rendered fully insensate.” Id. In light of

the competing evidence—and despite this court’s assessment that Plaintiffs’ evidence was more

credible—the Supreme Court found that Plaintiffs had “not made the showing required to justify

last-minute relief.” Id. It further emphasized that “[l]ast-minute stays” must be “the extreme

exception, not the norm.” Id. (quoting Bucklew, 139 S. Ct. at 1134).

       Given the Supreme Court’s decision in Lee, this court subsequently dismissed Plaintiffs’

general Eighth Amendment claim, finding that “no amount of new evidence will suffice to prove

that the pain pentobarbital causes reaches unconstitutional levels.” (ECF No. 193 at 4.) The

D.C. Circuit reversed. “By pleading that the federal government’s execution protocol involves a

‘virtual medical certainty’ of severe and torturous pain that is unnecessary to the death process

and could readily be avoided by administering a widely available analgesic first, the Plaintiffs’

complaint properly and plausibly states an Eighth Amendment claim.” In Re Fed. Bureau of

Prisons Execution Protocol Cases, 980 F.3d 123, 133 (D.C. Cir. 2020). However, the Court of

Appeals noted that Plaintiffs had a “difficult task ahead [] on the merits” and that if all they could

produce was a “‘scientific controvers[y]’ between credible experts battling between ‘marginally



                                                  7


                                                                                                         112
      Case
       Case1:19-mc-00145-TSC
             1:19-mc-00145-TSCDocument
                               Document398
                                         394Filed
                                              Filed
                                                  01/12/21
                                                    01/12/21Page
                                                             Page113
                                                                   8 of
                                                                     of31
                                                                        137




safer alternative[s],’ their claim is likely to fail on the merits.” Id. at 135 (quoting Baze v. Rees,

553 U.S. 35, 51 (2008)).

           1. Substantial Risk of Serious Harm

       In order to succeed on their Eighth Amendment claim, Plaintiffs must show that

execution under the 2019 Protocol presents a risk of severe pain that is “sure or very likely to

cause serious illness and needless suffering” and gives rise to “sufficiently imminent dangers,”

such that prison officials cannot later plead “that they were subjectively blameless.” Baze, 553

U.S. at 49–50 (citations omitted). Although the Supreme Court has cautioned against federal

courts becoming “boards of inquiry charged with determining ‘best practices’ for executions,” id.

at 51, this question necessarily requires some weighing of scientific evidence. See, e.g., Glossip,

576 U.S. at 881 (affirming district court’s findings that midazolam was “highly likely” to render

inmates unable to feel pain during execution).

       It is undisputed that both Higgs and Johnson have been diagnosed with COVID-19 and

have been exhibiting symptoms consistent with that diagnosis, including shortness of breath, an

unproductive cough, headaches, chills, fatigue, etc. To date, neither has been hospitalized or

required treatment in an intensive care unit.

       It is further undisputed that Plaintiffs will suffer flash pulmonary edema as a result of the

2019 Protocol, “a medical condition in which fluid rapidly accumulates in the lungs causing

respiratory distress and sensation of drowning and asphyxiation.” See Execution Protocol Cases,

980 F.3d at 131. Thus, the question is whether these two Plaintiffs will experience the symptoms

of flash pulmonary edema while they are still conscious, an issue that has been the subject of

much debate amongst the experts in this case. After the Supreme Court’s decision in Lee, this

court has found that the question of whether an inmate, absent aggravating factors, will suffer



                                                   8


                                                                                                         113
      Case
       Case1:19-mc-00145-TSC
             1:19-mc-00145-TSCDocument
                               Document398
                                         394Filed
                                              Filed
                                                  01/12/21
                                                    01/12/21Page
                                                             Page114
                                                                   9 of
                                                                     of31
                                                                        137




flash pulmonary edema while sensate is one on which reasonable minds can differ. (See ECF

No. 261 at 38.) 5

       But the issue presently before the court is whether Plaintiffs will suffer flash pulmonary

edema while sensate given the extensive lung damage they have suffered from COVID-19. The

court had not previously received expert testimony on this issue. And having no meaningful way

to resolve the dispute on the expert declarations alone, it exercised its discretion and held an

evidentiary hearing.

       “A preliminary injunction may be granted on less formal procedures and on less

extensive evidence than a trial on the merits, but if there are genuine issues of material fact

raised . . . an evidentiary hearing is required.” Cobell v. Norton, 391 F.3d 251, 261 (D.C. Cir.

2004) (internal citations omitted); but see LCvR 65.1(d) (“The practice in this jurisdiction is to

decide preliminary injunction motions without live testimony where possible.” (emphasis

supplied)). And where “a court must make credibility determinations to resolve key factual

disputes in favor of the moving party, it is an abuse of discretion for the court to settle the

question on the basis of documents alone, without an evidentiary hearing.” Cobell, 391 F.3d at

262 (citing Prakash v. Am. Univ., 727 F.2d 1174, 1181 (D.C. Cir. 1984)); see also Alan Wright

& Arthur R. Miller, 11A Fed. Prac. & Proc. Civ. § 2949 (3d ed. 1998) (explaining that when a

motion for a preliminary injunction “depends on resolving a factual conflict by assessing the


5
  In denying injunctive relief for Plaintiffs’ Food, Drug, and Cosmetic Act claim, the court
previously found that they had failed to demonstrate that they were sure to suffer flash
pulmonary edema while they were sensate. (See ECF No. 261 at 40.) But in doing so, the court
did not find that Defendants’ experts had definitively answered the question. Rather, the court
found that given the expert testimony—which did not involve individual medical records—
Plaintiffs had failed to meet their burden. Furthermore, that dispute centered on the question of
whether every plaintiff executed with pentobarbital would suffer flash pulmonary edema before
being rendered insensate. The dispute here involves aggravating factors not previously before
the court.

                                                   9


                                                                                                     114
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page115
                                                                  10 of 31
                                                                        137




credibility of opposing witnesses, it seems desirable to require that the determination be made on

the basis of their demeanor during direct and cross-examination, rather than on the respective

plausibility of their affidavits.”).

                i. COVID-19 Lung Damage – Higgs

        Dr. Gail Van Norman, an anesthesiologist and professor in the Department of

Anesthesiology and Pain Medicine at the University of Washington in Seattle, opined that “the

COVID-19 virus leads to significant lung damage” and that “[f]or prisoners experiencing

COVID-related lung damage at the time of their execution, flash pulmonary edema will occur

even earlier in the execution process, and before brain levels of pentobarbital have peaked.”

(ECF No. 374-1, Van Norman Supp. Decl. at 1.) “To a reasonable degree of medical certainty,

these prisoners will experience sensations of drowning and suffocation sooner than a person

without COVID-related lung damage and, therefore, their conscious experience of the symptoms

of pulmonary edema will be prolonged.” (Id.) She explained that COVID-19 causes “severe

damage to many areas in the airways and lungs, but most specifically to the alveolar-capillary

membrane, which is also the site of damage of massive barbiturate overdose.” (Id. at 2.) These

effects “can be seen by radiography in . . . at least 79% of patients who have symptomatic

COVID-19 infection, even when such infections are mild.” (Id.) Damage to the lungs may

eventually resolve, though studies indicate that “severe pulmonary functional changes have been

demonstrated for more than 90 days after infection.” (Id.; see also id. at 5 (listing studies).) She

reiterated these points during her direct examination.

        The court found Dr. Van Norman highly credible. She testified that she has personally

tended to patients hospitalized with COVID-19 who needed airway management, which included

administering anesthesia. (See ECF No. 389, H’rg Tr. at 145.) She also testified that when



                                                 10


                                                                                                       115
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page116
                                                                  11 of 31
                                                                        137




pentobarbital is injected, it flows first to the heart and is then pumped to the lungs before going

to the rest of the body. (Id. at 147.) Because pentobarbital is caustic, a high concentration dose

will burn the alveoli-capillary membrane in the lungs within a second or two of injection. (Id. at

192.) A person with COVID-19 related lung damage will experience flash pulmonary edema

before the pentobarbital reaches the brain. (Id. at 147–48.) Dr. Van Norman also explained that

while pentobarbital’s anesthetic effect can take anywhere from thirty seconds to two-and-a-half

minutes, it takes longer to reach peak effectiveness. (Id. at 150.) Thus, Plaintiffs will suffer the

effects of flash pulmonary edema anywhere from thirty seconds to two-and-a-half minutes after

injection.

       Dr. Van Norman provided credible and persuasive responses to criticism of her opinions.

In his fifth amended declaration, Defendants’ expert, Dr. Joseph Antognini criticized Dr. Van

Norman for not: 1) providing published evidence that asymptomatic or mildly symptomatic

patients have increased propensity for pulmonary edema when administered lethal doses of

pentobarbital; 2) providing published evidence that pulmonary damage increases the risk of

pulmonary edema from pentobarbital; and 3) specifying when the onset of the pulmonary edema

might occur in someone who has suffered COVID-19 lung damage. (ECF No. 380-2, Antognini

5th Supp. Decl. ¶¶ 3–5.) As to the first two criticisms, Dr. Van Norman explained that there are

no such studies because no physician or scientist has administered massive overdoes of

intravenous pentobarbital to COVID-19 patients. (Id. at 153.) Dr. Van Norman also stated that,

in her opinion, inmates with lung damage from COVID-19 will experience flash pulmonary

edema within a second or two after injection, before pentobarbital has reached the brain. (Id. at




                                                 11


                                                                                                       116
     Case
      Case1:19-mc-00145-TSC
           1:19-mc-00145-TSC Document
                              Document398
                                       394 Filed
                                            Filed01/12/21
                                                  01/12/21 Page
                                                            Page117
                                                                 12 of 31
                                                                       137




192 (explaining that pentobarbital is “a caustic chemical” which is “going to attack an already

leaky membrane”).) 6

       The court found Dr. Antognini’s opinions less helpful. 7 Although he faulted Dr. Van

Norman for not providing support for her conclusions, Dr. Antognini’s opinions regarding the

effect of a pentobarbital injection on a person with COVID-19 symptoms were themselves

conclusory. In fact, Dr. Antognini cited two studies in his entire declaration, neither of which

involved COVID-19. His declaration did not indicate whether he even treats COVID-19

patients. (Antognini Fifth Supp. Decl. ¶ 5.) Relying in large part on his prior testimony, he

stated that “unconsciousness occurs when a clinical dose of pentobarbital is administered (around

500 mg—a tenth of the execution dose).” (Id.) This statement does not address Dr. Van

Norman’s explanation that injected pentobarbital will begin to attack damaged lungs before it

reaches the brain, and Dr. Antognini did not proffer how long it would take for an inmate to be

rendered unconscious. Thus, his declaration did not adequately refute Dr. Van Norman’s

opinions.

       Dr. Michael Stephen corroborated Dr. Van Norman’s theory regarding lung damage.

During his testimony, Dr. Stephen, an associate professor in the Department of Medicine and

Division of Pulmonary and Critical Care at Thomas Jefferson University, who actively treats and

reviews x-rays of COVID-19 patients, interpreted x-rays of Higgs’ lungs taken in October 2018

and December 2020. Dr. Stephen testified that Higgs’ lungs were severely hyperinflated, as



6
  On cross examination, Dr. Van Norman admitted that she was opposed to the death penalty, but
the court has no reason to believe her opposition has biased her scientific assessments,
particularly in light of other evidence in the record.
7
 Defendants did not call Dr. Antognini as a witness and Plaintiffs declined to call him for cross-
examination.

                                                12


                                                                                                     117
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page118
                                                                  13 of 31
                                                                        137




shown by the fact that on the x-ray, his lungs could not fit on one lung plate. (H’rg Tr. at 99.)

Consequently, he explained, the radiologist had to take three views, which in Dr. Stephen’s

experience was very rare absent a very serious obstructive lung disease such as asthma. (Id.) Dr.

Stephen also explained that chest x-rays typically only show seven to nine ribs, but Higgs’ x-ray

films showed eleven ribs, which indicated that Higgs has so much air in his lungs from poorly

controlled asthma that his diaphragm is being pushed down, causing the x-ray to capture more

ribs than it normally would. (Id.) Dr. Stephen also noted evidence of a tabletop (or flat)

diaphragm that has become exaggerated between 2018 and 2020, suggesting severely poorly

controlled asthma. (Id. at 99–100.)

       Dr. Stephen’s testimony was particularly persuasive and helpful, as he walked the court

through a comparison of Higgs’ lung images to show the extensive damage caused by COVID-

19. As was readily apparent, the right lung exhibited more opacity in certain areas in 2020 than

in 2018. (Id. at 95.) Dr. Stephen described these opacities as interstitial markings, which are

more visible as a result of inflammation caused by “viral pneumonia from COVID-19.” (Id. at

97.) Because of this inflammation, he concluded that Higgs’ alveoli-capillary membrane has

already been breached by COVID-19 particles, and white blood cells are flooding into his lungs

to combat them. (Id. at 97.) Thus, he concluded, Higgs’ heart will be pumping very hard to

supply blood to the inflamed parts of the lung, a condition that places Higgs at high risk for

pulmonary edema. (Id. at 98.)

       To rebut Drs. Van Norman and Stephen’s testimony, Defendants submitted a declaration

from Dr. Todd Locher. Interpreting studies relied upon by Drs. Van Norman and Stephen, Dr.

Locher opined that “asymptomatic and mildly symptomatic cases [of COVID-19] have a lower

percentage of lung involvement.” (ECF No. 381-1, Locher Decl. ¶ 11.) After reviewing both



                                                 13


                                                                                                    118
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page119
                                                                  14 of 31
                                                                        137




Higgs’ and Johnson’s medical records, Dr. Locher concluded that both men were experiencing

“minimal symptoms.” (Id. ¶ 12.) With regard to Higgs’ x-rays, Dr. Locher agreed with Dr.

Justin Yoon, the interpreting radiologist proffered by the government, that there was no “acute

cardiopulmonary process” and that Higgs had clear lungs “except for an unchanged right apical

reticular nodular density.” (Id.) He concluded that there was “no evidence [] of lung

involvement due to COVID-19.” (Id.)

       Dr. Locher further noted that “there is no evidence in the medical literature suggesting an

injection with pentobarbital would somehow exacerbate symptoms or physiologic abnormalities

in patients with COVID-19.” (Id. ¶ 14.) Thus, he concluded, “if pulmonary edema were to

occur upon the injection of 5 g of pentobarbital, it is not likely that these inmates would

experience pulmonary edema more quickly or severely than inmates who have been diagnosed

with COVID-19.” (Id.)

       The court is unpersuaded by this testimony. For one, as Dr. Van Norman explained,

there have been no studies involving the injection of large doses of pentobarbital in COVID-19

patients, nor would one expect any. Dr. Locher also stated that a chest x-ray is not as sensitive as

a CT scan in detecting lung involvement for COVID-19, but nevertheless concluded that “any

findings on a CT scan would likely be minor in view of a normal chest x-ray.” (Id. ¶ 13.) He

appeared to be relying on a less accurate measurement to postulate that a more accurate one

would be less useful.

       Dr. Locher’s live testimony cast further doubt on his credibility. On cross-examination, it

was unclear how closely he had reviewed the relevant medical records. For instance, his

declaration stated that Higgs was not experiencing any symptoms on December 29, 2020, despite

the fact that Higgs’ medical records indicates he had a persistent cough. (Compare Locher Decl.



                                                 14


                                                                                                       119
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page120
                                                                  15 of 31
                                                                        137




¶ 12 (“On 12/29/2020, the medical record reports no shortness of breath, sore throat or other

symptoms”), with ECF No. 380-4, Smilege Decl. at 58 (“Cough (Duration/Describe:

persistent”).) Similarly, Dr. Locher’s declaration states that Johnson exhibited no symptoms of

COVID-19 on December 22 and 23, whereas the records clearly indicate Johnson reported a

headache on December 22. (Compare Locher Decl. ¶ 12, with Smiledge Decl. at 138.) Dr.

Locher confirmed during cross-examination that a headache is indeed a common symptom of

COVID-19. (H’rg Tr. at 65.) These inaccuracies alone do not cast Dr. Locher’s entire testimony

in doubt, but they do call into question the amount of time he spent reviewing the evidence,

particularly in light of his conclusion that Higgs and Johnson have had mild cases of COVID-19,

and the implication that their cases have mostly resolved. (See Locher Decl. ¶ 12.) Indeed, Dr.

Locher stated that it would not surprise him if either Higgs or Johnson reported persistent

shortness of breath into January. (Hr’g Tr. at 72.)

       More concerning was Dr. Locher’s interpretation of Higgs’ x-rays. In his declaration, Dr.

Locher agreed with Dr. Yoon, the reviewing radiologist that Higgs’ 2020 x-ray indicated a

“stable chest examination without acute cardiopulmonary process” and that Higgs has “[c]lear

lungs except for unchanged right apical reticular density” when compared to the 2018 x-rays.

(Locher Decl. ¶ 12.) He reiterated his opinion that Higgs’ 2020 x-ray was “unchanged compared

to the previous file dated in October 2018” aside from a small upper right lobe shadow. (H’rg

Tr. at 60.) Comparing the two images, one does not have to be an expert to see that this

statement is inaccurate. As Dr. Stephen pointed out, the right lung in the 2020 image has more

prevalent cloudier streaks when compared to the same lung in 2018. The opacity is present in

the left lung, but not to the same extent, which suggests that this is not merely an imaging error.

It is troubling that Dr. Locher did not account for these obvious differences between the two



                                                 15


                                                                                                      120
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page121
                                                                  16 of 31
                                                                        137




scans, even when asked about Dr. Stephen’s assessment by Defendants’ counsel during direct

examination. Instead, he merely stated his disagreement with Dr. Stephen. (See id.)

       And while Dr. Locher reached the same conclusion as Dr. Yoon, the court has little

information on Yoon, who was not called to testify and who did not submit a declaration in

support of his conclusions. 8 The court does not know if Dr. Yoon routinely reviews x-rays of

COVID-19 patients.

       Based on the declarations and live testimony, the court finds that Higgs has shown that if

his execution proceeds as scheduled—less than a month after his COVID-19 diagnosis—he will

suffer flash pulmonary edema within one or two seconds of injection but before the pentobarbital

reaches the brain and renders him unconscious. Though the Eighth Amendment does not

guarantee a painless death, it does prohibit needless suffering. See Baze, 553 U.S. at 49–50. The

pulmonary edema that Higgs will endure while he is still conscious would not occur were his

execution to be delayed. A brief injunction will allow Higgs’ lungs to sufficiently recover so

that he may be executed in a humane manner. Thus, Higgs has successfully demonstrated a

substantial risk of serious harm. 9

               ii. COVID-19 Lung Damage – Johnson

       Despite the lack of x-ray evidence in Johnson’s case, the court reaches the same

conclusion for Johnson for several reasons. The assessment of the live testimony above applies



8
 Dr. Yoon’s interpretation of Higgs’ 2020 x-ray is included in Higgs’ BOP medical record. (See
Smiledge Decl. at 107.)
9
  Higgs also alleges that his COVID-19 diagnosis, given his severe asthma, makes it more likely
that he will experience flash pulmonary edema while still conscious. Higgs does not allege that
his asthma alone will cause him to suffer these effects. Having already found that Higgs’
COVID-19 symptoms will cause him to suffer from flash pulmonary edema while sensate, the
court need not determine whether and to what effect asthma has damaged his lungs.

                                               16


                                                                                                    121
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page122
                                                                  17 of 31
                                                                        137




with equal force to Johnson’s COVID-19 as-applied claim. It is undisputed that Johnson is

suffering from symptoms of COVID-19, which, as Drs. Van Norman and Stephen have shown,

means he has suffered damage to his alveoli-capillary membrane. Were he to be injected with

pentobarbital in his current state, the drug would travel first to his heart and then to his lungs. As

the drug courses through his lungs, it will burn the alveoli-capillary membrane which has already

been damaged from COVID-19, triggering flash pulmonary edema, all before the pentobarbital

even reaches his brain and begins to have an anesthetizing effect.

       And though Johnson’s lungs have not been x-rayed (despite a request by Plaintiffs, see

ECF No. 386), the court can infer from the expert testimony that Johnson has suffered COVID-

19 related lung damage. Here again, Dr. Antognini’s declaration failed to adequately account for

the biological sequence of events that occurs after injection, particularly given COVID-19

symptoms. And Dr. Locher’s failure to account for obvious changes in Higgs’ x-ray undermines

his opinion that patients with mild COVID-19 symptoms are unlikely to suffer extensive lung

damage.

       The record contains several pulse oximetry readings taken from Johnson over the course

of his illness, the interpretation of which was also debated amongst the experts. But the court

found this evidence less helpful. As Dr. Van Norman explained in a supplemental declaration

she prepared for Johnson, “[a] clear change from 99% to 97%, as Mr. Johnson’s pulse oximetry

results show, is clinically significant and indicates significant changes have occurred in gas

exchange in the lungs, particularly in the setting of early COVID-19 infection.” (ECF No. 374-

3, Van Norman Decl. Re Johnson ¶ 11.) She explained that “pulse oximetry is both a late and

relatively crude method of examining impairments in oxygen exchange in the lungs.” (Id. ¶ 9.)




                                                 17


                                                                                                         122
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page123
                                                                  18 of 31
                                                                        137




Thus, “a person’s oxygen level can fall by 80% and still show 100% SaO2 [(the reading captured

by a pulse oximetry test)].” (Id. ¶ 10.)

       Dr. Antognini disputed this characterization. In his view, “[i]t is misleading to state that

going from 99% to 97% is a trend,” a change which is “clinically insignificant” because

Johnson’s pulse oximetry readings have been in the normal range. (Antognini 5th Supp. Decl.

¶ 7.) Dr. Antognini also explained that “[p]ulse oximetry readings are subject to variation and

depend considerably on the placement of the probe, the amount of circulation to the finger,

motion artifact, etc.” (Id.)

       Dr. Van Norman did not address this critique and did not appear to account for the fact

that pulse oximetry readings are subject to variation or that, despite a drop in his pulse oximetry

readings, Johnson’s oxygen saturation level have remained in the normal range. In fact, even if

the court accepts Dr. Van Norman’s assertion that a decrease in pulse oximetry could signal a

steep deprivation of oxygen, it is unclear whether that has occurred in Johnson’s case and to

what extent. (See Van Norman Decl. Re Johnson ¶ 9.) In any event, Dr. Van Norman confirmed

that “[e]ven if [Johnson’s] pulse oximetry readings had not decreased at this point in his

infection, the studies I previously cited indicate that he is experiencing ongoing damage to the

alveolar capillary membrane that will persist for a prolonged period of time after symptoms

resolve.” (Id. ¶ 12.) The court further notes that Johnson received a 98% reading in a pulse

oximetry test performed on January 2, 2021. (See ECF No. 387-1 at 3.) Because the

interpretation of these results is unclear, the court will accord them minimal weight.

       Nevertheless, given the testimony proffered for Higgs and the relative weight the court

has afforded the experts, Johnson has demonstrated a substantial risk of serious harm.




                                                18


                                                                                                      123
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document398
                                         394 Filed
                                              Filed01/12/21
                                                    01/12/21 Page
                                                              Page124
                                                                   19 of 31
                                                                         137




               iii. Heart Issues – Higgs

        Higgs’ claim based on his heart conditions was less compelling and, standing alone,

would not be enough to show a likelihood of success on an as-applied challenge. Ultimately,

Higgs has not convincingly shown that his heart conditions make him more likely to suffer the

effects of flash pulmonary edema before he is rendered insensate.

        Higgs suffers from various heart conditions, including structural heart disease (by virtue

of left atrial enlargement) and mitral valve disease (with moderate mitral valve regurgitation and

anterior leaflet dysfunction). (Stephen Decl. ¶ 12.) Dr. Stephen explained that Higgs’ enlarged

left atrium ineffectively pumps blood to the left ventricle, putting Higgs at risk for fluid backup

in his lungs (pulmonary edema). (Id. ¶ 13.) An injection of pentobarbital, a cardiac depressant,

will induce a sudden onset of congestive heart failure and flash pulmonary edema. (Id. ¶ 14.)

Dr. Joel Zivot offered similar opinions in his declaration. (See generally ECF No. 374-6 ¶¶ 7–9,

19.)

        Again, Dr. Locher’s declaration was of little value to the court. Dr. Locher confirmed

that studies show that “COVID-19 can affect cardiac structure and function which may lead to

pulmonary edema.” (Locher Decl. ¶ 8.) He qualified his statement by noting that such studies

were only performed on symptomatic and hospitalized patients, although he also acknowledges

that Higgs is symptomatic. Dr. Locher’s other opinions on the issue exhibited the same

inconsistencies as his assessment of COVID-19 related lung damage. For instance, Dr. Locher

stated that “there is no way for anyone to know if Mr. Higgs has any cardiac decompensation

without performing a physical exam, laboratory studies such as serum troponin level . . .[or] a

current EKG and echocardiogram.” (Id. ¶ 8). He then went on to say that such an evaluation

would not be helpful for a patient with minimal or no symptoms. (Id.) Dr. Locher also



                                                 19


                                                                                                      124
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page125
                                                                  20 of 31
                                                                        137




contended that there is no evidence in the medical literature to suggest mitral regurgitation would

lead to earlier or more severe pulmonary edema after an injection of five grams of pentobarbital.

(Id. ¶ 8). The court does not find this argument persuasive—it is not surprising that there is a

lack of evidence in the medical literature, given that individuals with mitral regurgitation (or any

individuals) are not routinely injected with a lethal dose of pentobarbital.

       Dr. Crowns’ declaration was more persuasive. 10 He opined that Higgs’ mitral valve

prolapse/regurgitation is a common condition that presents no symptoms in most people. (ECF

No. 380-5, Crowns Decl. ¶ 4.) He further stated that Higgs has not shown signs that he is

progressing to heart failure. (Id. ¶ 5.) A May 2019 echocardiogram revealed a preserved left

ventricular ejection fraction well within a “normal” range. (Id.) And during a cardiac

consultation in November 2020, Higgs denied any chest pain, palpitations or shortness of breath,

and confirmed that he can participate in vigorous exercise. (Id.) Thus, Crowns opined that

Higgs is not suffering from heart failure and his heart condition would not cause him to

experience flash pulmonary edema while sensate. (Id. ¶ 6.) 11

       The court has no meaningful way of resolving this dispute. Unlike the expert testimony

regarding his lung damage, Higgs’ cardiac history indicates that he has a heart abnormality that

has not materially impacted his overall health. And despite the abnormality, Higgs’ cardiac



10
   Plaintiffs point out that in an earlier evidentiary hearing, Dr. Crowns described “a case report
of an individual who developed flash pulmonary edema [upon administration of pentobarbital],
but he had underlying heart issues, specifically mitral valve issues . . . So, in his situation, his
flash pulmonary edema was the result of a compromised heart.” (Higgs Mot. at 9 (quoting ECF
No. 271 at 18).) Dr. Crowns asserted that this statement was taken out of context, noting that the
study to which he was referring included one patient who had clear symptoms of heart failure.
(Crowns Decl. ¶¶ 3–4.)
11
  Though Plaintiffs established that Crowns is not an expert in anesthesiology, the court finds
his assessment of Higgs’ cardiac health credible.

                                                 20


                                                                                                       125
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page126
                                                                  21 of 31
                                                                        137




measurements fall within a normal range. Higgs’ experts opine that his heart conditions weaken

his heart and are therefore highly likely to cause him to suffer flash pulmonary edema while

sensate. But given credible expert testimony on both sides, and absent abnormal measurements

showing deteriorating cardiac health, the court cannot find that Higgs has a substantial risk of

suffering flash pulmonary edema during his execution because of his heart condition.

       Higgs also theorizes that his COVID-19 diagnosis will further aggravate his heart

condition. However, there is no evidence showing that Higgs has suffered cardiac damage as a

result of his COVID-19 diagnosis. Indeed, none of the experts raised any flags about Higgs’

cardiac measurements. And while the court accepts the scientific conclusion—proffered by both

sides—“that COVID-19 can affect cardiac structure and function which may lead to pulmonary

edema” (Locher Decl. ¶ 8), Higgs’ own expert testified that COVID-19 impacts patients in

different ways, (see Stephen Decl. ¶ 11). Based on the evidence before it, the court cannot

conclude that Higgs will succeed on this as-applied challenge.

           2. Known and Available Alternatives

               i. Pre-dose of opioid pain or anti-anxiety medication

       Plaintiffs proffer evidence that a pre-dose of certain opioid pain medications, such as

morphine or fentanyl, will significantly reduce the risk of severe pain during the execution.

(Higgs Mot. at 11–12 (quoting ECF No. 25, Decl. of Craig Stevens, ¶¶ 15–16).) Defendants

argue that no state currently uses analgesics in its execution procedures, that pentobarbital alone

is sufficiently painless, and that BOP has concluded that a one-drug protocol is preferable,

because it will reduce “the risk of errors during administration” and “avoid the complications

inherent in obtaining multiple lethal injection drugs and in navigating the expiration dates of

multiple drugs.” (Defs. Opp’n at 29–30 (citation omitted).)



                                                21


                                                                                                      126
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page127
                                                                  22 of 31
                                                                        137




       The court finds Defendants’ positions unavailing. While they contend that “no State adds

an opioid to an execution protocol using pentobarbital,” and the government is therefore not

required to do so, (Id. at 30 (citing Bucklew, 139 S. Ct. at 1130)), this argument misses the mark.

As this court has previously noted, Nebraska recently used a pre-dose of fentanyl to reduce the

risk of serious pain during an execution (ECF No. 135 at 15), whereas in Bucklew, the plaintiff

presented only “reports from correctional authorities in other States indicating that additional

study [was] needed to develop a protocol” for the proposed execution mechanism. Bucklew, 139

S. Ct. at 1129. Even if Defendants were correct, however, the fact that other states do not use

pain medication would not be dispositive. See Bucklew, 139 S. Ct. at 1136 (Kavanaugh, J.,

concurring) (“I write to underscore the Court’s additional holding that the alternative method of

execution need not be authorized under current state law. . . . Importantly, all nine Justices today

agree on that point.”).

       Finally, Defendants contend that BOP has “legitimate reasons” for choosing not to use a

pre-dose of an opioid because it has concluded that a one-drug protocol will reduce “the risk of

errors during administration” and “avoid the complications inherent in obtaining multiple lethal

injection drugs and in navigating the expiration dates of multiple drugs.” (Defs. Opp’n at 30

(citations to Admin. R. omitted).) The court does not question BOP’s conclusions regarding the

administrative efficiency of a one-drug protocol. It does, however, question Defendants’

conclusion that the administrative ease of administering and procuring a single drug over two

drugs—apparently without having made a good faith attempt at the latter, cf. Glossip, 576 U.S. at

878–79—is a “legitimate penological reason” to select a particular method of execution despite

evidence that the risk of pain associated with that method is “substantial when compared to a

known and available alternative.” Bucklew, 139 S. Ct. at 1125 (quoting Glossip, 576 U.S. at



                                                 22


                                                                                                       127
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page128
                                                                  23 of 31
                                                                        137




878); see also Henness v. DeWine, 141 S. Ct. 7, 9 (2020) (Sotomayor, J., statement on denial of

certiorari).

        The Supreme Court has previously found a “legitimate penological reason” where a

particular drug “hasten[ed] death,” Baze, 553 U.S. at 57–58 (plurality op.); where a state chose

“not to be the first to experiment with a new method of execution” that had “no track record of

successful use,” Bucklew, 139 S. Ct. at 1130 (citation omitted); and where a state was unable to

procure particular drugs “despite a good-faith effort to do so,” Glossip, 576 U.S. at 868–79

(detailing state’s efforts and implying without stating that this reason was “legitimate”).

Defendants have presented no evidence that they have tried to either procure or administer the

two-drug protocol proffered by Plaintiffs, or that any such efforts were unsuccessful. Cf. Admin.

R. at 869 (asserting that manufacturers would “most likely” resist efforts to use fentanyl in

executions); Execution Protocol Cases, 980 F.3d at 133 (“The combination of drugs as part of

lethal injection protocols has been used by both states and the federal government, and is still

used in a number of jurisdictions. The two-drug protocol also fits squarely within the plain text

of the federal execution protocol.” (citations omitted)). Nor have Defendants provided this court

with any authority to support their contention that administrative concerns are a sufficient

“legitimate penological reason” under the Supreme Court’s Eighth Amendment jurisprudence.

        In sum, Plaintiffs have proposed a simple addition to the execution procedure that is

likely to be as effective as it is easily and quickly administered. See Bucklew, 139 S. Ct. at 1129.

               ii. Firing squad.

        Alternatively, Plaintiffs proffer execution by firing squad. (Higgs Mot. at 12–13; ECF

No. 92 ¶ 114(c).) Because that method of execution is feasible, readily implemented, and would

significantly reduce the risk of severe pain, it satisfies the Blaze-Glossip requirements for



                                                 23


                                                                                                       128
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page129
                                                                  24 of 31
                                                                        137




proposed alternatives. Execution by firing squad is currently legal in three states, Utah,

Oklahoma, and Mississippi, and can hardly be described as “untried” or “untested” given its

historical use as a “traditionally accepted method of execution.” Bucklew, 139 S. Ct. at 1125,

1130. Moreover, the last execution by firing squad in the United States occurred just over a

decade ago, on June 18, 2010, in Utah.

       Both the historical use of firing squads in executions and more recent evidence suggest

that, in comparison to the 2019 Protocol, execution by firing squad would significantly reduce

the risk of severe pain. See, e.g., Deborah Denno, Is Electrocution an Unconstitutional Method

of Execution? The Engineering of Death Over the Century, 35 Wm. & Mary L. Rev. 551, 688

(1994) (“A competently performed shooting may cause nearly instant death”); Austin Sarat,

Gruesome Spectacles: Botched Executions and America’s Death Penalty app. A at 177 (2014)

(calculating that while 7.12% of the 1,054 executions by lethal injection between 1900 and 2010

were “botched,” none of the 34 executions by firing squad had been, the lowest rate of any

method). 12

       Defendants point to two cases from other Circuits in which courts appeared skeptical of

these conclusions. (Defs. Opp’n at 30–31.) But again, they overlook the Supreme Court’s


12
  Defendants contend that Sarat “does not discuss execution by firing squad” and that “there is
insufficient data in the cited appendix to draw any statistically significant conclusions,” given
that there “were only two executions by firing squad” since 1980. Setting aside the
inconsistency of Defendants’ arguments—first claiming that Sarat does not discuss firing squads,
and then critiquing the data Sarat provides on that precise subject—Defendants simply
misrepresent the facts. Although Sarat’s work does not contain a specific chapter devoted to
execution by firing squad, it does contain specific mentions of firing squads throughout the main
text and associated footnotes, see Sarat, supra at 4, 10–11, 167, 219 n.131, and the referenced
appendix provides data on all executions performed in the United States from 1900 through
2010, including the rate of botched executions separated by execution method. Id. app. A at 177.
While only two executions by firing squad have been performed since 1980, Defendants
inexplicably choose to ignore the first statistics provided in the Appendix, which note that there
were 34 executions by firing squad between 1900 and 2010, none of which were botched. Id.

                                                24


                                                                                                     129
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page130
                                                                  25 of 31
                                                                        137




guidance in Bucklew that a plaintiff’s burden in identifying an alternative method of execution

“can be overstated” and that there is “little likelihood that an inmate facing a serious risk of pain

will be unable to identify an available alternative.” 139 S. Ct. at 1128–29. Indeed, members of

the Court, including at least one Justice in the Bucklew majority, have opined that the firing

squad may be an immediate and sufficiently painless method of execution. See, e.g., id. at 1136

(Kavanaugh, J., concurring); Arthur v. Dunn, 137 S. Ct. 725, 733–34 (2017) (Sotomayor, J.,

dissenting from denial of cert.) (“In addition to being near instant, death by shooting may also be

comparatively painless.”). Moreover, given that use of the firing squad is “well established in

military practice,” Baze, 553 U.S. at 102 (Thomas, J., concurring in the judgment), Defendants

are, if anything, more capable than state governments of finding “trained marksmen who are

willing to participate,” and who possess the skill necessary to ensure death is near-instant and

comparatively painless. Cf. McGehee v. Hutchinson, 854 F.3d 488, 494 (8th Cir. 2017).

       Defendants also argue that the court should defer to the government’s “legitimate

reason[]” for choosing not to adopt the firing squad as a method of execution—that legitimate

reason being the government’s interest in “preserving the dignity of the procedure” in light of

what they deem the “‘consensus’ among the States that lethal injection is more dignified and

humane.” (Defs. Opp’n at 32–33 (quoting Baze, 553 U.S. at 57, 62 (plurality op.).) Yet in Baze,

the plurality opinion, joined by three Justices, found that the “consensus” to which Defendants

refer went “not just to the method of execution, but also to the specific three-drug combination”

at issue in that case. Baze, 553 U.S. at 53. The same plurality also found that the state’s decision

to administer a paralytic agent as part of its execution protocol did not offend the Eighth

Amendment where the state’s interest in “preserving the dignity of the procedure” by preventing

convulsions that “could be misperceived as signs of consciousness or distress” was coupled with



                                                 25


                                                                                                        130
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page131
                                                                  26 of 31
                                                                        137




the “the States' legitimate interest in providing for a quick, certain death,” and the paralytic had

the effect of “hastening death.” Id. at 57–58.

       In his opinion concurring in the judgment in Baze, Justice Stevens noted that concern

with the “dignity of the procedure” alone constituted a “woefully inadequate justification.”

“Whatever minimal interest there may be in ensuring that a condemned inmate dies a dignified

death, and that witnesses to the execution are not made uncomfortable . . . is vastly outweighed

by the risk that the inmate is actually experiencing excruciating pain.” Id. at 73 (Stevens, J.,

concurring in the judgment); cf. Bucklew, 139 S. Ct. at 1130 (finding that “choosing not to be the

first to experiment with a new method of execution” that had “no track record of successful use”

constituted a “legitimate reason.” (citation omitted)). Defendants’ argument that the perception

of a method of execution as less dignified or “more primitive” is a “legitimate penological

reason” for declining to adopt a different protocol thus misconstrues the standard set by the

Supreme Court’s precedent on this issue.

       The court does not find that execution by firing squad would be an acceptable alternative

in every case. In this case, however, Defendants could readily adopt Plaintiffs’ proposal.

       Finally, Defendants argue that Plaintiffs’ stated preference for execution by firing squad

is disingenuous. But Plaintiffs have argued for it at length throughout this litigation, (see, e.g.,

ECF No. 92), and have shown that it is readily implemented, available, and would significantly

reduce the risk of severe pain. Cf. Bucklew, 139 S. Ct. at 1136 (Kavanaugh, J., concurring)

(rejecting possibility of execution by firing squad where the plaintiff had chosen not to plead it as

an alternative).




                                                  26


                                                                                                        131
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page132
                                                                  27 of 31
                                                                        137




               iii. Postponement

       Plaintiffs have alternatively proffered the option of delaying their execution until they

have recovered from COVID-19. (Higgs Mot. at 13–14.) This is not, as precedent requires, “a

known and available alternative method of execution,” see Glossip, 576 U.S. at 864, but rather

an alternative date of execution. Even so, the court is likewise unpersuaded by Defendants’

contention that postponing the executions “directly contradicts [Plaintiffs’] general Eighth

Amendment claim and belies every argument they have made in support of that claim over the

last 15 months.” (Defs. Opp’n at 34.) If lethal injection of pentobarbital will create a significant

risk of suffering even in otherwise healthy persons, as Plaintiffs have long attested, then the risk

to an individual with severe respiratory illness, such COVID-19, would only be heightened. This

proposal therefore does not contradict Plaintiff’s other arguments.

       Plaintiffs have identified two available and readily implementable alternative methods of

execution that would significantly reduce the risk of serious pain: a pre-dose of opioid pain or

anti-anxiety medication, or execution by firing squad. Thus, they have established a likelihood

of success on the merits of their claims that the 2019 Protocol’s method of execution constitutes

cruel and unusual punishment in violation of the Eighth Amendment.

B. Irreparable Harm

       In order to prevail on a request for preliminary injunction, irreparable harm “must be

certain and great, actual and not theoretical, and so imminent that there is a clear and present

need for equitable relief to prevent irreparable harm,” and it “must be beyond remediation.”

League of Women Voters of U.S. v. Newby, 838 F.3d 1, 7–8 (D.C. Cir. 2016) (citing Chaplaincy

of Full Gospel Churches v. England, 454 F.3d 290, 297 (D.C. Cir. 2006)) (internal quotation

marks and brackets omitted). Here, without injunctive relief, Plaintiffs would be subjected to an



                                                 27


                                                                                                       132
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page133
                                                                  28 of 31
                                                                        137




excruciating death in a manner that is likely unconstitutional. This harm is manifestly

irreparable. See Karem v. Trump, 960 F.3d 656, 667 (D.C. Cir. 2020) (explaining that

“prospective violation[s] of . . . constitutional right[s] constitute[] irreparable injury for

[equitable-relief] purposes” (internal quotation marks omitted)).

        Other courts in this Circuit have found irreparable harm in similar, but less dire

circumstances. See, e.g., Damus v. Nielsen, 313 F. Supp. 3d 317, 342 (D.D.C. 2018) (finding

irreparable injury where plaintiffs faced detention under challenged regulations); Stellar IT Sols.,

Inc. v. USCIS, No. 18-2015, 2018553 U.S. at 49 WL 6047413, at *11 (D.D.C. Nov. 19, 2018)

(finding irreparable injury where plaintiff would be forced to leave the country under challenged

regulations); FBME Bank Ltd. v. Lew, 125 F. Supp. 3d 109, 126–27 (D.D.C. 2015) (finding

irreparable injury where challenged regulations would threaten company’s existence); N.

Mariana Islands v. United States, 686 F. Supp. 2d 7, 19 (D.D.C. 2009) (finding irreparable

injury where challenged regulations would limit guest workers).

        Defendants argue that Plaintiffs have failed to demonstrate irreparable harm given “the

absence of any evidence that [Plaintiffs], as a result of contracting COVID-19, will experience

pulmonary edema prior to falling insensate.” (Defs. Opp’n at 36.) But, for the reasons discussed

above, the court has found otherwise. Furthermore, Defendants appear to imply that if Plaintiffs

experience flash pulmonary edema for thirty seconds, at most, that would not constitute

irreparable harm. (See id. at 35–36.) The court has already addressed this argument. See supra

n.1. The Eighth Amendment does not permit “substantial” and “needless” suffering so long as it

will only be experienced for a short time. See Baze, 553 U.S. at 49–50. Here, the risk of

substantial suffering can be avoided by using one of Plaintiffs’ proffered alternatives or by

waiting several weeks to allow Plaintiffs to recover from a novel disease before executing them.



                                                   28


                                                                                                       133
     Case
      Case1:19-mc-00145-TSC
           1:19-mc-00145-TSC Document
                              Document398
                                       394 Filed
                                            Filed01/12/21
                                                  01/12/21 Page
                                                            Page134
                                                                 29 of 31
                                                                       137




Thus, Plaintiffs have sufficiently shown they will suffer irreparable harm if their executions

proceed as planned.

C. Balance of Equities

       The need for closure in this case—particularly for the victims’ families—is significant.

See Calderon v. Thompson, 523 U.S. 538, 556 (1998) (“Only with an assurance of real finality

can the [government] execute its moral judgment in a case . . . [and] the victims of crime move

forward knowing the moral judgment will be carried out.”). And this court is mindful of the

Supreme Court’s caution against last minute stays of execution. See Bucklew, 139 S. Ct. at 1134.

But the government’s ability to enact moral judgment is a great responsibility and, in the case of

a death sentence, cannot be reversed. After suspending federal executions for over seventeen

years, the government announced a new Execution Protocol and a resumption of executions in

July 2019, and since July of this year has executed eleven inmates. Any potential harm to the

government caused by a brief stay is not substantial. Indeed, the government has not shown that

it would be significantly burdened by staying these two executions for several more weeks until

Plaintiffs have recovered from COVID-19. Accordingly, the court sees no reason why this

execution must proceed this week. Thus, the balance of the equities favors a stay.

D. Public Interest

       The court is deeply concerned that the government intends to execute two prisoners who

are suffering from COVID-19 infection, particularly given that the disease impacts individuals in

drastically different ways and can have particularly devastating long-term effects, even for those

with mild symptoms. This is to say nothing of the fact that executing inmates who are positive

for COVID-19 in a facility with an active COVID-19 outbreak will endanger the lives of those

performing the executions and those witnessing it. This is irresponsible at best, particularly



                                                29


                                                                                                     134
      Case
       Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document398
                                        394 Filed
                                             Filed01/12/21
                                                   01/12/21 Page
                                                             Page135
                                                                  30 of 31
                                                                        137




when a temporary injunction will reduce these risks. The public interest is not served by

executing individuals in this manner. See Harris v. Johnson, 323 F. Supp. 2d 797, 810 (S.D.

Tex. 2004) (“Confidence in the humane application of the governing laws . . . must be in the

public’s interest.”).

        Thus, the court finds that all four factors weigh in favor of injunctive relief, and once

again finds itself in the unenviable position of having to issue yet another last-minute stay of

execution. Nonetheless, this is the nature of death penalty litigation, and this court has had a

disproportionate number of such claims given the nature of the case. Moreover, this result could

not have been avoided given that Plaintiffs were diagnosed with COVID-19 in late December, at

which point Plaintiffs filed amended complaints. The court held an evidentiary hearing to assess

the likelihood of success on the merits of these claims and scheduled that hearing at the earliest

possible date.

                                     III.    CONCLUSION

        The court finds that Plaintiffs have demonstrated a likelihood of success on the merits

and that absent a preliminary injunction, Plaintiffs will suffer irreparable harm. It further finds

that the likely harm that Plaintiffs would suffer if the court does not grant injunctive relief far

outweighs any potential harm to Defendants. Finally, because the public is greatly served by

attempting to ensure that the most serious punishment is imposed in a manner consistent with our

Constitution, the court finds that it is in the public interest to issue a preliminary injunction.




                                                  30


                                                                                                      135
     Case
      Case1:19-mc-00145-TSC
           1:19-mc-00145-TSC Document
                              Document398
                                       394 Filed
                                            Filed01/12/21
                                                  01/12/21 Page
                                                            Page136
                                                                 31 of 31
                                                                       137




       Accordingly, for the reasons set forth above, the court will GRANT Plaintiffs’ motions

for a preliminary injunction. The injunction will remain in effect until March 16, 2021. 13 A

corresponding order will be issued simultaneously.

Date: January 12, 2021


                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




13
  The court calculated this date based on Dr. Van Norman’s assessment that COVID-19-related
lung damage can persist for as long as ninety days after infection. (See Van Norman Decl. at 6.)
Both Plaintiffs tested positive for COVID-19 on December 16, 2020. The court will not enjoin
these executions indefinitely, however. Accordingly, it will consider extending the injunction
only if Plaintiffs can provide demonstrated evidence of continued lung damage from COVID-19.
And the court expects that Defendants will, in good faith, comply with reasonable requests for
follow-up medical assessment which, at the bare minimum, should include an x-ray for each
Plaintiff in several weeks.
                                               31


                                                                                                   136
      Case
        Case
           1:19-mc-00145-TSC
              1:19-mc-00145-TSCDocument
                                 Document
                                        398
                                          395Filed
                                                Filed
                                                   01/12/21
                                                      01/12/21Page
                                                                Page
                                                                   137
                                                                     1 of 1
                                                                          137




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
In the Matter of the                             )
Federal Bureau of Prisons’ Execution             )
Protocol Cases,                                  )
                                                 )
LEAD CASE: Roane, et al. v. Barr                 )     Case No. 19-mc-145 (TSC)
                                                 )
THIS DOCUMENT RELATES TO:                        )
                                                 )
Roane v. Barr, 05-cv-2337                        )
                                                 )

                                              ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, (ECF No. 394), the

motions for a preliminary injunction filed by Plaintiffs Dustin Higgs and Cory Johnson, (ECF

Nos. 371, 375), are hereby GRANTED. The court finds that Plaintiffs have demonstrated a

likelihood of success on the merits and that, absent a preliminary injunction, Plaintiffs will suffer

irreparable harm. It further finds that the likely harm that Plaintiffs would suffer if the court does

not grant injunctive relief far outweighs any potential harm to Defendants. Finally, because the

public is greatly served by attempting to ensure that the most serious punishment is imposed in a

manner consistent with our Constitution, the court finds that it is in the public interest to issue a

preliminary injunction.

       It is hereby ORDERED that Defendants (along with their respective successors in office,

officers, agents, servants, employees, attorneys, and anyone acting in concert with them) are

enjoined from executing Plaintiffs Dustin Higgs and Cory Johnson until March 16, 2021.

Date: January 12, 2021
                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge
                                                 1


                                                                                                         137
